Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 1 of 183 PageID #: 862




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


        UNITED STATES OF AMERICA,            )
                                             )
                        Plaintiff,           )   CAUSE NO.:
                                             )   1:18-CR-00286-TWP-DLP
                                             )   Indianapolis, Indiana
                  -v-                        )   May 20th, 2019
                                             )   2:00 p.m.
        NOLAN BREWER,                        )
                                             )
                        Defendant.           )
                                Before the Honorable
                              TANYA WALTON PRATT, JUDGE


                         OFFICIAL REPORTER'S TRANSCRIPT OF
                                    SENTENCING


        For Government:        Nicholas J. Linder, Esq.
                               Assistant U.S. Attorney
                               United States Attorney's Office
                               10 West Market Street
                               Suite 2100
                               Indianapolis, IN 46204
        For Defendant:         Harold Samuel Ansell, Esq.
                               Attorney At Law
                               156 East Market Street
                               Suite 900
                               Indianapolis, IN 46204
        Court Reporter:        Laura Howie-Walters, FCRR, CSR, RPR
                               Official Court Reporter
                               United States District Court
                               46 E. Ohio Street
                               Room 217
                               Indianapolis, Indiana 46204

                    PROCEEDINGS TAKEN BY MACHINE SHORTHAND
        TRANSCRIPT PRODUCED BY ECLIPSE NT COMPUTER-AIDED TRANSCRIPTION
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 2 of 183 PageID #: 863

                                                                      2

   1                                 (Open court.)

   2               THE COURT:    You may be seated.     Good afternoon.

   3               MR. LINDER:    Good afternoon, Your Honor.

   4               THE COURT:    We are on the record.     This is the United

   5    States of America versus Nolan Brewer.         Our case number is

   6    1:18-cr-286, and we are here for both a change of plea and

   7    sentencing hearing.      And, Counsel, we'll begin by having you

   8    state your names and introduce those at your table, beginning

   9    with the Government.

  10               MR. LINDER:    Good afternoon, Your Honor.       This is

  11    United States Attorney Nick Linder on behalf of the United

  12    States, and with me at counsel table is FBI Special Agent

  13    Matthew Stahl.

  14               THE COURT:    Good afternoon.

  15               And at our defendant's table?

  16               MR. ANSELL:    Good afternoon, Your Honor.       Sam Ansell

  17    on behalf of our client, Mr. Nolan Brewer.

  18               THE COURT:    For the record, from the United States

  19    Probation Office, Brittany Neat is present, and our court

  20    reporter is Laura Howie-Walters.

  21               It's my understanding, Mr. Ansell, that Mr. Brewer

  22    wishes to enter a plea of guilty to Count 1 of the indictment.

  23    That count is conspiracy to violate rights, and the parties are

  24    also prepared to proceed with sentencing today.          Is that

  25    correct?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 3 of 183 PageID #: 864

                                                                      3

   1               MR. ANSELL:    That's correct, Your Honor.

   2               THE COURT:    And your client is pleading guilty without

   3    the benefit of a plea agreement; is that correct?

   4               MR. ANSELL:    He is pleading guilty without a plea

   5    agreement.

   6               THE COURT:    All right.    Mr. Ansell, would you and

   7    Mr. Brewer come up to the lecturn, and while they are doing

   8    that, Mr. Linder, are there identifiable victims of the

   9    offense?   Do any wish to be heard?

  10               MR. LINDER:    There are indeed, Your Honor.       Some are

  11    here in the courtroom today.        They have submitted a victim

  12    impact statement, and that is how they wish to be heard.

  13               THE COURT:    All right.    Thank you, Counsel.

  14               MR. LINDER:    Thank you.

  15               THE COURT:    Mr. Brewer, sir, you previously filed a

  16    petition to enter a plea of guilty.        Are you prepared to go

  17    forward with your hearing?

  18               THE DEFENDANT:    Yes.

  19               THE COURT:    All right, sir.    I need you to raise your

  20    right hand as best you're able and I'm going to place you under

  21    oath.

  22               (Defendant sworn.)

  23               You may put your hand down.

  24               Mr. Brewer, do you understand that you're now under

  25    oath, and if you answer any of my questions falsely, those
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 4 of 183 PageID #: 865

                                                                      4

   1    answers could later be used against you in another prosecution

   2    for either perjury or make making a false statement?

   3              THE DEFENDANT:     Yes.

   4              THE COURT:    Sir, what is your full name?

   5              THE DEFENDANT:     Nolan Ross Brewer.

   6              THE COURT:    How old are you, Mr. Brewer?

   7              THE DEFENDANT:     Twenty-one years old.

   8              THE COURT:    How far did you go in school?

   9              THE DEFENDANT:     An associate's degree.

  10              THE COURT:    Sir, have you been treated recently for

  11    any mental illness or addiction to narcotic drugs?           And I need

  12    you to speak directly into the microphone.

  13              THE DEFENDANT:     I'm sorry, could you repeat that?

  14              THE COURT:    Have you been treated recently for any

  15    mental illness or addiction to narcotic drugs?

  16              THE DEFENDANT:     No.

  17              THE COURT:    Are you currently under the influence of

  18    any medication or other substance that might affect your

  19    ability to understand today's proceedings?

  20              THE DEFENDANT:     No.

  21              THE COURT:    Mr. Brewer, have you received a copy of

  22    the indictment?     That's the document with the written charges

  23    that have been made against you in this case.

  24              THE DEFENDANT:     Yes.

  25              THE COURT:    And have you had an opportunity to fully
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 5 of 183 PageID #: 866

                                                                      5

   1    discuss the charges and the indictment with Mr. Ansell?

   2              THE DEFENDANT:     Yes, I have.

   3              THE COURT:    Sir, you've agreed to plead guilty to

   4    Count 1, conspiracy to violate rights.         And this is a very

   5    serious felony charge.      It is a Class C felony that under

   6    statutory provisions carries up to ten years imprisonment and

   7    up to a $250,000 fine.      Do you understand?

   8              THE DEFENDANT:     Yes.

   9              THE COURT:    Any prison sentence for this charge may be

  10    followed by what's called supervised release.          It's similar to

  11    what you're presently under.        You're under pretrial

  12    supervision, but you would be subject to supervision by a

  13    federal probation officer.       You have to comply with a number of

  14    conditions such as no new arrests or convictions.           If it was

  15    alleged that you had violated conditions of your release, you

  16    would have a hearing, and if found in violation, you could end

  17    up back in prison on this exact same charge; do you understand?

  18              THE DEFENDANT:     Yes.

  19              THE COURT:    For this offense, supervised release could

  20    last for up to three years.       Do you understand?

  21              THE DEFENDANT:     Yes.

  22              THE COURT:    In addition to being fined up to $250,000,

  23    you could be ordered to pay restitution to any known victims,

  24    and you'll also have to pay a mandatory special assessment fee

  25    of $100; do you understand?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 6 of 183 PageID #: 867

                                                                      6

   1              THE DEFENDANT:     Yes.

   2              THE COURT:    Mr. Linder, are there any other penalties

   3    that need to be mentioned on this charge?

   4              MR. LINDER:     No, Your Honor.

   5              THE COURT:    Sir, have you had sufficient time to talk

   6    with your lawyer about the Government's evidence against you in

   7    this case?

   8              THE DEFENDANT:     Yes, I have.

   9              THE COURT:    And have you talked with your lawyer about

  10    ways in which you might defend yourself when you were making

  11    the decision whether you would plead guilty or proceed to have

  12    a jury hear this matter?

  13              THE DEFENDANT:     Yes.

  14              THE COURT:    Are you fully satisfied with the counsel

  15    representation and advice that Mr. Ansell's given you?

  16              THE DEFENDANT:     Yes.

  17              THE COURT:    Mr. Brewer, you've agreed to plead guilty

  18    without a plea agreement.      Has anyone threatened you or used

  19    any force to get you to plead guilty?

  20              THE DEFENDANT:     No.

  21              THE COURT:    Has anyone made any promises or assurances

  22    about what's going to happen to persuade you to plead guilty?

  23              THE DEFENDANT:     No.

  24              THE COURT:    Are you pleading guilty of your own free

  25    will and because you are, in fact, guilty?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 7 of 183 PageID #: 868

                                                                      7

   1              THE DEFENDANT:     Yes.

   2              THE COURT:    Sir, do you understand that the offense

   3    that you're pleading to is a felony?        If your plea is accepted,

   4    you'll be adjudged guilty, and a federal felony adjudication

   5    may deprive you of very valuable civil rights such as a right

   6    to vote, a right to hold public office, a right to serve on a

   7    jury, and a right to possess any kind of firearms.           Do you

   8    understand that, Mr. Brewer?

   9              THE DEFENDANT:     Yes.

  10              THE COURT:    And knowing these factors, do you still

  11    wish to enter this plea of guilty?

  12              THE DEFENDANT:     Yes.

  13              THE COURT:    Sir, you do have a right to plead not

  14    guilty to any offense charged against you and to maintain your

  15    innocence, but when you plead guilty, you're giving up that

  16    right.   Do you understand?

  17              THE DEFENDANT:     Yes.

  18              THE COURT:    You have a right to a trial by jury, but

  19    when you plead guilty, you give up that right.          Do you

  20    understand you will not have a trial?

  21              THE DEFENDANT:     Yes.

  22              THE COURT:    If you had gone to trial, you would be

  23    presumed innocent, and Mr. Linder, representing the Government,

  24    he alone would have the burden of proof.         Mr. Linder would have

  25    to prove your guilt beyond a reasonable doubt, but because
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 8 of 183 PageID #: 869

                                                                      8

   1    you're admitting your guilt, he no longer has to meet that

   2    burden of proof.     Do you understand?

   3              THE DEFENDANT:     Yes.

   4              THE COURT:    You have a right to the assistance of

   5    counsel for your defense, and a right to have an attorney

   6    furnished free of charge if you cannot afford to hire your own,

   7    and you do maintain your right to counsel at all stages of a

   8    criminal proceeding.      Do you understand, Mr. Brewer?

   9              THE DEFENDANT:     Yes.

  10              THE COURT:    You have a right to see and hear all of

  11    the witnesses against you.       If you had gone to trial,

  12    Mr. Linder would have called each of his witnesses up here to

  13    the witness stand, and then Mr. Ansell would have an

  14    opportunity to cross-examine those witnesses in your defense,

  15    but because you're pleading guilty, you've given up that right.

  16    Do you understand?

  17              THE DEFENDANT:     Yes.

  18              THE COURT:    You, sir, have a right to testify on your

  19    own behalf and you also have a right to decline to testify.

  20    You could not be made or compelled to testify unless you

  21    voluntarily elected to do so in your defense, but when you

  22    plead guilty, you give up that right.        Do you understand?

  23              THE DEFENDANT:     Yes.

  24              THE COURT:    You have a right to use the Court's power

  25    of subpoena to compel or bring in witnesses on your behalf and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 9 of 183 PageID #: 870

                                                                      9

   1    in your defense, but when you plead guilty, you give up that

   2    right.   Do you understand?

   3              THE DEFENDANT:     Yes.

   4              THE COURT:    Sir, if you had gone to trial, and you and

   5    Mr. Ansell had made the decision that you would not testify at

   6    your trial, or if Mr. Ansell decided not to present any

   7    evidence at trial, I would have admonished the jury and

   8    instructed them they cannot discuss that fact or hold it

   9    against you in any way, but when you plead guilty, you give up

  10    that right.    Do you understand?

  11              THE DEFENDANT:     Yes.

  12              THE COURT:    Do you further understand that by entering

  13    a plea of guilty, if the plea is accepted by the Court, there

  14    will be no trial, and you will have waived or given up your

  15    right to trial as well as all of the rights associated with

  16    trial that I've just described?

  17              THE DEFENDANT:     Yes.

  18              THE COURT:    Sir, you've agreed to plead guilty to

  19    Count 1, and you do not have a plea agreement.          So we're going

  20    to talk about the elements of this offense.          These elements are

  21    what the Government says they can prove beyond a reasonable

  22    doubt if we went to trial, and because you're pleading guilty,

  23    you're alleging that you're able to -- you accept these

  24    elements.    And is this what you have in docket 68, Government

  25    Exhibit 68, Mr. Linder?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 10 of 183 PageID #: 871

                                                                      10

   1               MR. LINDER:    That's correct, Your Honor.       That was not

   2    filed beforehand.     It's being submitted now as the elements of

   3    the offense to guide this part of the Court's colloquy.

   4               THE COURT:    Okay.   Have you seen this one?

   5               MR. ANSELL:    Yes, we have it right here.

   6               THE COURT:    These are the elements, Mr. Brewer.

   7               The first element of conspiracy to violate rights is

   8    that there was a conspiracy to injure, oppress, threaten or

   9    intimidate the members of Congregation -- can somebody

  10    pronounce it for me?

  11               MR. LINDER:    Shaarey Tefilla.

  12               THE COURT:    Shaarey Tefilla is charged in Count 1, and

  13    second, that you, the defendant, Mr. Brewer, knowingly became a

  14    member of the conspiracy with an intent to further the

  15    conspiracy; and three, you, the defendant, intended to deprive

  16    the members of the Congregation of the free exercise or

  17    enjoyment of rights secured by the Constitution and laws of the

  18    United States, such as the right to hold property, such as a

  19    synagogue, free of racial discrimination under Title 42, United

  20    States Code, Section 1982, which applies to persons of the

  21    Jewish faith.

  22               The Government is not required to prove that you, the

  23    defendant, knew the rights were secured by the Constitution and

  24    laws of the United States; and the fourth element is that one

  25    or more of the intended victims was present in the state of
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 11 of 183 PageID #: 872

                                                                      11

   1    Indiana, which is in the United States.

   2               Do you understand the elements of this offense?

   3               THE DEFENDANT:     Yes.

   4               THE COURT:    By pleading guilty, you are admitting that

   5    the Government could prove each of these elements against you

   6    beyond a reasonable doubt.       Do you understand that, Mr. Brewer?

   7               THE DEFENDANT:     Yes.

   8               THE COURT:    Because there is no plea agreement, I will

   9    use my discretion to fashion a sentence within the statutory

  10    range that we talked about earlier.         That's up to ten years

  11    imprisonment.     And I will consider factors that are set forth

  12    in Title 18, United States Code, Section 3553(a) in determining

  13    the appropriate sentence within the statutory range.

  14               The 3553(a) factors, Mr. Brewer, are things such as

  15    the nature and circumstances of the offense, your

  16    characteristics, any criminal history you might have, the need

  17    to promote respect for the law, and provide adequate deterrence

  18    to criminal conduct of this nature.         Those are some of the

  19    3553(a) factors.

  20               Do you recall discussing those factors with

  21    Mr. Ansell?

  22               THE DEFENDANT:     Yes.

  23               THE COURT:    Did you have that conversation,

  24    Mr. Ansell?

  25               MR. ANSELL:    Yes, Your Honor.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 12 of 183 PageID #: 873

                                                                      12

   1               THE COURT:    And I'm also going to take into account

   2    and consider the United States sentencing guidelines.            And I

   3    know Mr. Ansell went through the guidelines.          Do you do

   4    electronic version or do you use the book, Mr. Ansell?

   5               MR. ANSELL:    I usually go online.

   6               THE COURT:    Okay.   There's a chart on the back, and

   7    Mr. Ansell's indicated that you have reviewed the guidelines

   8    with your client?

   9               MR. ANSELL:    Yes, Your Honor.

  10               THE COURT:    All right.    So I'll take those guidelines

  11    into consideration, Mr. Brewer, but you should understand that

  12    the sentencing guidelines are not mandatory or binding on the

  13    Court, rather they are advisory in nature; do you understand?

  14               THE DEFENDANT:     Yes.

  15               THE COURT:    If I impose a sentence either higher or

  16    lower -- I need to get some water.        If you'll give me one

  17    minute, okay?

  18                         (Off-the-record discussion.)

  19               THE COURT:    If I impose a sentence either higher or

  20    lower than any recommendation that you and your lawyer make, or

  21    higher or lower than any recommendation that the Government's

  22    attorney makes, or if I decide to sentence you outside of the

  23    applicable guideline range, or if I determine a criminal

  24    history category different than what's suggested by your lawyer

  25    or the probation officer, you will not be able to withdraw from
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 13 of 183 PageID #: 874

                                                                      13

   1    your plea of guilty for those reasons.         Do you understand?

   2               THE DEFENDANT:     Yes.

   3               THE COURT:    If you were not a United States citizen

   4    pleading guilty of this type of crime, this is considered a

   5    removable offense, and if you were not a United States citizen,

   6    you would likely be deported once you completed any executed

   7    portion of the sentence.       Do you understand?

   8               THE DEFENDANT:     Yes.

   9               THE COURT:    I could also order forfeiture of any

  10    right, title and interest in any contraband or proceeds or

  11    items that were seized incident to your arrest or used in

  12    assisting you in this criminal offense.         Do you understand?

  13               THE DEFENDANT:     Yes.

  14               THE COURT:    By pleading guilty, I can still impose the

  15    same sentence as if you had maintained your innocence, gone to

  16    trial and been found guilty by a jury.         Do you understand?

  17               THE DEFENDANT:     Yes.

  18               THE COURT:    Sir, you also have both a statutory and a

  19    Constitutional right to appeal today's conviction and the

  20    sentence that I will impose, and the manner in which your

  21    sentence will be determined.         You also have a right to have an

  22    attorney appointed to represent you in an appeal if you are

  23    unable to afford to hire counsel or to pay the filing fee, and

  24    any Notice of Appeal must be filed within 14 days after entry

  25    of the judgment, which would be about 14 days after you've been
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 14 of 183 PageID #: 875

                                STAHL - DIRECT/LINDER                 14

   1    sentenced.    Do you understand?

   2               THE DEFENDANT:     Yes.

   3               THE COURT:    All right.    At this time, we need to

   4    establish a factual basis, and Government, are you going to

   5    establish that factual basis?

   6               MR. LINDER:    Yes, Your Honor.     To do so, I would call

   7    the agent to the stand to give a summary of what the Government

   8    would prove at trial.

   9               THE COURT:    All right.    So gentlemen, if you would

  10    have a seat, and, Mr. Linder, you may call your witness.

  11               MR. LINDER:    Thank you, Your Honor.      The United States

  12    would call FBI Agent Matthew Stahl.

  13               THE COURT:    Agent Stahl, if you'd come up to the

  14    witness stand.     And, sir, if you would remain standing and

  15    raise your right hand.

  16                 MATTHEW STAHL, PLAINTIFF'S WITNESS, SWORN

  17                               DIRECT EXAMINATION

  18               THE COURT:    You may have a seat.      Once he's seated,

  19    Counsel, you may examine your witness.

  20               MR. LINDER:    Thank you, Your Honor.

  21               In advance of sentencing today, the Government has

  22    provided the Court and defense counsel with its factual basis,

  23    which is marked as Government's Exhibit 69.          At this time, I'm

  24    going to hand that to the agent.

  25               THE COURT:    You may.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 15 of 183 PageID #: 876

                                STAHL - DIRECT/LINDER                 15

   1                MR. LINDER:   Thank you, Your Honor.

   2    BY MR. LINDER:

   3    Q.   Sir, could you please state your name for the record and

   4    spell your name for the court reporter.

   5    A.   It's Matthew Stahl, S-T-A-H-L.

   6    Q.   Mr. Stahl, what do you do for work?

   7    A.   I'm an FBI agent.

   8    Q.   Special Agent Stahl, how long have you been an FBI agent?

   9    A.   Approximately 17 years.

  10    Q.   Special Agent Stahl, did you participate in the

  11    investigation of the defendant, Nolan Brewer?

  12    A.   Yes, I did.

  13    Q.   Are you familiar with the facts developed throughout the

  14    course of that investigation?

  15    A.   Yes, I am.

  16    Q.   Could you please summarize for the Court what the

  17    Government's evidence would show if presented to a jury at

  18    trial to sustain the defendant's conviction of Count 1 beyond a

  19    reasonable doubt?

  20    A.   Yes.   In the early morning hours of July 28, 2018, the

  21    defendant and his wife drove to Congregation Shaarey Tefilla, a

  22    Jewish synagogue, located in Carmel, Indiana.          They brought

  23    with them cans of red and black spray paint, bandannas, rubber

  24    gloves, a container of homemade napalm, which is a mixture of

  25    gasoline and Styrofoam, Gatorade bottles with pieces of
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 16 of 183 PageID #: 877

                                STAHL - DIRECT/LINDER                 16

   1    aluminum foil inside, Drano cleaner and ceramic pieces of spark

   2    plugs.

   3         They planned to spray paint antisemitic symbols at the

   4    synagogue and set fire to it.        They purchased the supplies the

   5    day before at Walmart.      With the Gatorade bottles, aluminum

   6    foil and Drano, they planned to create and detonate Drano

   7    bombs, which were overpressure explosive devices.

   8         A mixture of Drano and aluminum foil causes the release of

   9    gas, which in a sealed container, such as a Gatorade bottle,

  10    can build until the point of an overpressure explosion.            They

  11    also purchased a pack of 200 Styrofoam plates at Walmart.            With

  12    those, they concocted what the defendant referred to as

  13    homemade napalm.     They purchased gasoline, combined with it the

  14    plates, which melted the Styrofoam and created a viscous

  15    flammable mixture.

  16         The synagogue was located over 50 miles from their home in

  17    Morgan County.     They drew maps on their cell phones showing

  18    that they planned to park over one mile away to avoid

  19    detection.

  20         Their original plan, which the defendant later told the FBI

  21    in an interview, was to use the ceramic spark plug pieces to

  22    break windows, go inside and burn the synagogue.

  23         Ultimately, they did not break into the synagogue.

  24    Instead, they spray painted large antisemitic symbols, two Nazi

  25    flags, and two Iron Crosses on two sides of an external
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 17 of 183 PageID #: 878

                                STAHL - DIRECT/LINDER                 17

   1    enclosure located on the rear property of the synagogue.

   2         In addition, the defendant and his co-conspirator set fire

   3    to two areas of the ground near the spray-painted structure

   4    using homemade napalm.      Fire illuminated the antisemitic

   5    graffiti on the walls, and defendant and his co-conspirator

   6    took photographs of it using their cell phone.

   7         In the days following, the defendant talked to several

   8    people, including a friend and at least two co-workers about

   9    attacking the synagogue.       He showed them the photographs he

  10    took on his cell phone of the fire and antisemitic symbols he

  11    had painted.

  12         He also exchanged text messages with his friend and his

  13    co-conspirator about the local and national news coverage of

  14    the attack.    In general, the defendant was pleased, happy and

  15    proud of what he had done.       The defendant and his

  16    co-conspirator also talked with friends about wanting to burn

  17    down the rabbi's house, and that they knew where the rabbi

  18    lived.    The defendant also told his friend that they were

  19    looking for new targets for another attack.

  20         On August 15th, 2018, over two weeks after the incident,

  21    FBI executed search warrants on the defendant's vehicle, the

  22    defendant's residence, and cell phones of the defendant and his

  23    co-conspirator.     In the trunk of the vehicle, there were cans

  24    of red and black spray paint, bandannas, rubber gloves, ceramic

  25    spark plug pieces, Gatorade bottles with aluminum foil inside,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 18 of 183 PageID #: 879

                                STAHL - DIRECT/LINDER                 18

   1    the cap screwed on, and two bottles of Drano.

   2         Several of the cans of spray paint and the Gatorade bottles

   3    with foil were found tucked inside the defendant's backpack.

   4    During an interview with the FBI, the defendant admitted to

   5    attacking the synagogue.       He explained the supplies in the car,

   6    and how they had planned to use them, including the Drano bombs

   7    and ceramic spark plug pieces.        He also explained how they

   8    concocted the homemade napalm and how they planned to use it.

   9         The defendant also told the FBI about his antisemitic

  10    motivations.     He stated he targeted the synagogue because it

  11    was full of ethnic Jews.       He also referred to Adolf Hitler and

  12    his belief that Jewish people have outsized influence relative

  13    to their population.      He stated his intent to was to "scare the

  14    hell out of them" and likely send a message to "get out."

  15         Prior to, and at the time of the synagogue incident, the

  16    defendant held beliefs in Nazism, white supremacy, and

  17    antisemitism.     Co-workers described that he discussed such

  18    views with them, and that he wore Nazi paraphernalia to work.

  19         In addition, in the defendant's room at home, the FBI found

  20    an Iron Cross pendant, a German flag, and a book by Adolf

  21    Hitler.

  22         Also, the defendant's cell phone contained multiple items

  23    relating to Naziism, racism and antisemitism, including images

  24    of swastikas, Iron Crosses, photos of himself and his

  25    co-conspirator wearing swastika necklaces, and hate filled,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 19 of 183 PageID #: 880

                                STAHL - DIRECT/LINDER                 19

   1    racist and violent Internet photo memes, including one that

   2    stated "What is a Jew doing poking around the ashtray?

   3    Studying his family history."

   4               MR. LINDER:    That concludes the Government's factual

   5    basis in support of Count 1, Your Honor.

   6               THE COURT:    Do you have any examination for the

   7    witness on the factual basis, Mr. Ansell?

   8               MR. ANSELL:    None at this time, Your Honor.

   9               THE COURT:    Okay.

  10               MR. LINDER:    I should note, Your Honor, the Government

  11    does request permission to recall Special Agent Stahl during

  12    the sentencing portion of this proceeding.

  13               THE COURT:    All right.    What about the objections to

  14    the PSR?    Are you going to call him for that?

  15               MR. LINDER:    Correct.    We'll address that during the

  16    sentencing portion of the hearing, Your Honor.

  17               THE COURT:    Okay.   Agree?

  18               MR. ANSELL:    Yes, Your Honor.

  19               THE COURT:    All right.    You may return to your seat

  20    for now.

  21               MR. LINDER:    Thank you, Your Honor.

  22               THE COURT:    Mr. Ansell, if you and Mr. Brewer will

  23    return to the lecturn.

  24               MR. ANSELL:    Thank you, Judge.

  25               THE COURT:    Mr. Brewer, did you hear what the agent
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 20 of 183 PageID #: 881

                                                                      20

   1    just testified as to the factual basis?

   2               THE DEFENDANT:     Yes.

   3               THE COURT:    Is what he stated the truth?

   4               THE DEFENDANT:     No --

   5               MR. ANSELL:    Judge, let me elaborate.

   6               As the Court notes from our sentencing memorandum and

   7    the objections that we submitted to the Presentence

   8    Investigation Report, there are details included in the

   9    Government's rendition of the factual basis that we do not

  10    agree with, that we think are untrue or misleading.

  11               However, the elements of the offense, he does admit to

  12    those facts.     He admits that there was a conspiracy to commit

  13    this act of vandalism, commit this act of antisemitic

  14    vandalism, and as a part of an effort to deprive the members of

  15    the Congregation of their free exercise of their Constitutional

  16    and legal rights.

  17               So what he admits to in terms of the acts that he

  18    committed is the burning of the grass in front of the dumpster

  19    enclosure, and the spray painting of the Nazi symbols,

  20    including the swastika, the Iron Cross and the Nazi flags on

  21    that structure on the synagogue property.

  22               THE COURT:    He admits that he knowingly became a

  23    member of this conspiracy with the intent to further the

  24    conspiracy?

  25               MR. ANSELL:    Yes, Your Honor.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 21 of 183 PageID #: 882

                                                                      21

   1               THE COURT:    Is that correct, Mr. Brewer?

   2               THE DEFENDANT:     Yes.

   3               THE COURT:    Do you think you have a sufficient factual

   4    basis, Government?

   5               MR. LINDER:    Your Honor, I'd like the defendant to

   6    tell us which facts in the Government's factual basis he

   7    disagrees with.     What I don't want to have happen is on appeal,

   8    this is left ambiguous, and the defendant to claim "Well, we

   9    didn't have a factual basis because we didn't really know what

  10    we agreed to."

  11               THE COURT:    All right.    Let's go through the first

  12    paragraph.    In the early morning hours of July 28, 2018, the

  13    defendant and his wife drove to the Congregation, to the

  14    synagogue located in Carmel, Indiana, and they brought with

  15    them red and black spray paint, bandannas, rubber gloves,

  16    homemade napalm, a mixture of gasoline and styrofoam, Gatorade

  17    bottles with pieces of aluminum foil, Drano cleaner and ceramic

  18    pieces of spark plugs.      Do you admit to that, young man?

  19               MR. ANSELL:    Your Honor -- and I think I can do this

  20    more clearly so it doesn't confuse Mr. Brewer.

  21               What he does admit to is that he and his wife on

  22    July 28th, 2018, drove to the Congregation Shaarey Tefila.

  23    They knew it was a synagogue of the Jewish faith.           They --

  24               THE COURT:    Did they bring these items?

  25               MR. ANSELL:    They brought those items.       It's not clear
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 22 of 183 PageID #: 883

                                                                      22

   1    whether he knew at the time all of the items that were brought.

   2    He didn't pack the backpack that his wife had.           There was, as

   3    you know that we've asserted, a discord or a difference between

   4    what Nolan wanted to do and what his wife wanted to do, and

   5    that's where the statements about "they planned this and they

   6    planned that" aren't always true as we will present in the

   7    sentencing phase of this.

   8               However, they did spray paint antisemitic symbols on

   9    the synagogue property.       They did set fire to the grass in

  10    front of the symbols that they had sprayed.

  11               THE COURT:    They purchased the supplies the day before

  12    at Walmart?

  13               MR. ANSELL:    They purchased the supplies the day

  14    before at Walmart.

  15               THE COURT:    With the Gatorade bottles, aluminum foil

  16    and Drano, they planned to create and detonate Drano bombs?

  17               MR. ANSELL:    Well, that is not quite clear.        They did

  18    have those materials, but what they had learned is that the

  19    Drano they bought wouldn't do what liquid Drano would do.            They

  20    bought a gel form of Drano that does not cause the chemical

  21    reaction to create the overpressure to explode a Gatorade

  22    bottle.

  23               THE COURT:    But they thought they were going to create

  24    Drano bombs?

  25               MR. ANSELL:    No, my client did not intend to ignite or
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 23 of 183 PageID #: 884

                                                                      23

   1    set off any Drano bombs at the synagogue.          What my client

   2    intended to do was to go there, commit some act of vandalism

   3    with the spray paint, but he did not intend to or plan to break

   4    into the synagogue.      He did not intend --

   5               THE COURT:    We're not saying that.

   6               MR. ANSELL:    Well, the Government asked to say what we

   7    disagree with, so --

   8               THE COURT:    No, no, no, we need a factual basis right

   9    now, okay?

  10               MR. ANSELL:    Sure.

  11               THE COURT:    We're going through paragraph 2,

  12    Mr. Ansell.    Let's do it paragraph by paragraph, okay?

  13               MR. ANSELL:    Okay.

  14               THE COURT:    So did he -- with the Gatorade bottles,

  15    aluminum foil and Drano, they planned to create and detonate

  16    Drano bombs.     Did his wife plan to do that?       Because they're

  17    co-conspirators.

  18               MR. ANSELL:    She wanted to do that, but he did not.

  19               THE COURT:    Okay.    So his wife wanted to do that.       A

  20    mixture of Drano and aluminum foil, do you agree, causes a

  21    release of gas, which in a sealed containers, such as a

  22    Gatorade bottle, can build up until the point of an

  23    overpressure explosion?

  24               MR. ANSELL:    Yes.    However, they did not have the

  25    right form of Drano for that to work.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 24 of 183 PageID #: 885

                                                                      24

   1               THE COURT:    Agreed.   Did they also purchase a pack of

   2    200 Styrofoam plates at Walmart, and that's what they used to

   3    make the homemade napalm?

   4               MR. ANSELL:    Yes.

   5               THE COURT:    They purchased gasoline and combined it

   6    with the plates which melted the Styrofoam and created a

   7    viscous, flammable mixture, correct?

   8               MR. ANSELL:    Yes.

   9               THE COURT:    The synagogue was located over 50 miles

  10    from their home in Morgan County.        They drew maps on their cell

  11    phones showing they planned to park over one mile away to avoid

  12    detection.

  13               MR. ANSELL:    Correct.

  14               THE COURT:    Their original plan, which the defendant

  15    later told the FBI in interview was to use the ceramic spark

  16    plug pieces to break windows, go inside and burn the synagogue.

  17               MR. ANSELL:    That was not Mr. Brewer's original plan.

  18    That was the plan --

  19               THE COURT:    The conspiracy plan?

  20               MR. ANSELL:    -- that his wife concocted with the

  21    online person that she was communicating with, but Nolan did

  22    not intend to do that.

  23               THE COURT:    But he knew of the plan?

  24               MR. ANSELL:    Well, there was only two of them.        So he

  25    was going to keep that from happening.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 25 of 183 PageID #: 886

                                                                      25

   1               THE COURT:    What do you mean two?

   2               MR. ANSELL:    His plan was to dissuade her from doing

   3    anything more serious than what they did.

   4               THE COURT:    But did he tell the FBI that they were

   5    going to use the ceramic spark plugs to break windows, go

   6    inside and burn the synagogue?

   7               MR. ANSELL:    He didn't say "our original plan."        He

   8    said "the original plan," which he never adopted as his own.

   9               THE COURT:    All right, but his co-conspirator --

  10               MR. ANSELL:    That was what she wanted to do.

  11               THE COURT:    Okay.   Ultimately, they did not break into

  12    the synagogue, correct?

  13               MR. ANSELL:    Correct.

  14               THE COURT:    Instead, they spray painted the large

  15    antisemitic symbols, two Nazi flags and two Iron Crosses on two

  16    sides of the external enclosure located on the property of the

  17    synagogue, agree?

  18               MR. ANSELL:    Correct.

  19               THE COURT:    In addition, the defendant and his

  20    co-conspirator set fire to two areas of the ground near the

  21    spray-painted structure using the homemade napalm, correct?

  22               MR. ANSELL:    Yes.

  23               THE COURT:    The fire illuminated the antisemitic

  24    graffiti on the wall, and the defendant and his co-conspirator

  25    took photographs of it using their cell phones, correct?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 26 of 183 PageID #: 887

                                                                      26

   1               MR. ANSELL:    Correct.

   2               THE COURT:    In the days following, Defendant talked to

   3    several people including a friend and at least two co-workers

   4    about attacking the synagogue.

   5               MR. ANSELL:    Correct.

   6               THE COURT:    He showed them the photographs he took on

   7    his cell phone of the fire and antisemitic symbols he had

   8    painted.

   9               MR. ANSELL:    Correct.

  10               THE COURT:    He also exchanged text messages with his

  11    friends and his co-conspirator about the local and national

  12    news coverage of the attack.

  13               MR. ANSELL:    Correct.

  14               THE COURT:    In general, the defendant was pleased,

  15    happy and proud of what he had done.

  16               MR. ANSELL:    Not correct.

  17               THE COURT:    Okay.   I don't think that's a necessary

  18    element to be happy about it.

  19               The defendant and his co-conspirator also talked with

  20    his friends about wanting to burn down the rabbi's house and

  21    that they knew where the rabbi lived.

  22               MR. ANSELL:    That statement was made by his

  23    co-conspirator, not by him.

  24               THE COURT:    To him.

  25               MR. ANSELL:    It was made by the co-conspirator to Alex
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 27 of 183 PageID #: 888

                                                                      27

   1    Hitchcock.    To a third party.

   2               THE COURT:    The defendant also told his friend that

   3    they were looking for new targets in another attack.

   4                         (Off-the-record discussion.)

   5               THE COURT:    And the defendant's under oath.

   6               MR. ANSELL:    He doesn't remember exactly, but he might

   7    have said that.

   8               THE COURT:    Okay.

   9               On August 15th, 2018, two weeks after the incident,

  10    the FBI executed the search warrants of the defendant's

  11    vehicle, his residence and cell phone, and also of the

  12    defendant and his co-conspirator.        In the trunk of the vehicle,

  13    there were cans of red and black spray paint, bandannas, rubber

  14    gloves, ceramic spark plug pieces, Gatorade bottles with

  15    aluminum foil inside and the cap screwed on, two bottles of

  16    Drano.    Several of the cans of spray paint and Gatorade bottles

  17    with foil were found tucked inside the defendant's backpack.

  18               Agree?

  19               MR. ANSELL:    Except for the backpack.       The backpack

  20    belonged to K.B., his co-conspirator.

  21               THE COURT:    Okay, so it was his wife's backpack.

  22               During an interview with the FBI, the defendant

  23    admitted to attacking the synagogue.

  24               MR. ANSELL:    Correct.

  25               THE COURT:    He explained the supplies in the car and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 28 of 183 PageID #: 889

                                                                      28

   1    how they planned to use them, including the Drano bombs and the

   2    ceramic spark plug pieces.

   3               MR. ANSELL:    He did not say he planned to do that.         He

   4    described that as what had been discussed by his co-conspirator

   5    with the person online that -- with whom she communicated, but

   6    he did not admit to sharing that plan.

   7               THE COURT:    He also explained how they concocted the

   8    homemade napalm and how they planned to use it?

   9               MR. ANSELL:    Again, he didn't plan to use it and he

  10    didn't admit that he planned to use it in that way.

  11               THE COURT:    Didn't they plan to use it to burn on the

  12    ground in front of the swastika artwork?

  13               MR. ANSELL:    I think what's being referred to here is

  14    the supposed plan to break into the synagogue and set fire

  15    inside the synagogue with the --

  16               THE COURT:    Napalm?

  17               MR. ANSELL:    -- homemade napalm which he did not plan

  18    to do or intend to do.

  19               THE COURT:    But he did plan and, in fact, did use the

  20    napalm to set the fire at the site of the graffiti?

  21               MR. ANSELL:    I think that is what they ended up doing

  22    as a result of him convincing his co-conspirator not to try to

  23    break into the synagogue, and so they had carried this cooking

  24    pot full of this mixture of Styrofoam and gasoline, and they

  25    ended up dumping it in front of the antisemitic graffiti and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 29 of 183 PageID #: 890

                                                                      29

   1    setting it on fire.

   2               THE COURT:    Okay, fine, fine, fine.

   3               All right.    The defendant also told the FBI about his

   4    antisemitic motivations.       He stated he targeted the synagogue

   5    because it was full of ethnic Jews.         He also referred to Adolf

   6    Hitler and his belief that Jewish people have outsized

   7    influence relative to their population.         He stated that his

   8    intent was to scare the hell out of them, and likely send a

   9    message to get out.      That's all true?

  10               MR. ANSELL:    It's all true.     The second sentence, he

  11    doesn't know -- he doesn't know what an ethnic Jew is.             He

  12    doesn't know --

  13               THE COURT:    He explained it.     I the read the

  14    transcript.

  15               MR. ANSELL:    Right, but this was --

  16               THE COURT:    It was something he learned.       He's very

  17    intelligent, Counselor.

  18               MR. ANSELL:    Correct.    He learned that, but what he --

  19    it was the person that his wife was communicating with online

  20    that had said "Oh, this is a place with ethnic Jews."            And that

  21    was the reason why.

  22               They didn't choose the target.       It was this K.B. with

  23    the person online that she was communicating with, some white

  24    supremacist that she met on Discord who chose the target and

  25    explained to her, and then from her it went to him that that
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 30 of 183 PageID #: 891

                                                                      30

   1    was a reason to choose that location.

   2               THE COURT:    Okay.   I read the transcript, Counsel.        So

   3    I understand what he said in the transcript.

   4               MR. ANSELL:    And am I missing something there, because

   5    that's my memory of the transcript?

   6               THE COURT:    He stated in the transcript, he said --

   7    the portion was why did you -- how did you choose that, and he

   8    admitted that it was from the third party.

   9               MR. ANSELL:    Asbestos Pete?

  10               THE COURT:    Asbestos Pete said here's a location that

  11    has a large population, a large Jewish population of ethnic

  12    Jews.

  13               MR. ANSELL:    Correct.

  14               THE COURT:    And then he talked about the difference

  15    between ethnic Jews and religious Jews, and I guess things that

  16    he had read in his Adolf Hitler books.

  17               MR. ANSELL:    And I don't know if those

  18    characterizations are true or not in terms of what an ethnic

  19    Jew is or not, but --

  20               THE COURT:    That's what he told them?

  21               MR. ANSELL:    Yeah, that's what he believed at the

  22    time, correct.     That's what he was thinking at the time.

  23               THE COURT:    Prior to and at the time of the synagogue

  24    incident, the defendant held beliefs in Naziism, white

  25    supremacy and antisemitism.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 31 of 183 PageID #: 892

                                                                      31

   1               MR. ANSELL:    Correct.

   2               THE COURT:    Coworkers described that he discussed such

   3    beliefs with them, that he wore Nazi paraphernalia to work.

   4    Does he admit?

   5               MR. ANSELL:    That's correct.

   6               THE COURT:    In addition, the defendant's room, in his

   7    room at home, the FBI found an Iron Cross pendant, a German

   8    flag, and his book by Adolf Hitler.         Is that correct?     Were all

   9    those things in your room?       Answer.

  10               MR. ANSELL:    That was his wife's book, and that's the

  11    room he shared with his wife.

  12               THE COURT:    Okay.

  13               MR. ANSELL:    But those things were in the room.

  14               THE COURT:    They were in he and his wife's room?

  15               MR. ANSELL:    Correct.

  16               THE COURT:    Also on the defendant's cell phone, there

  17    were multiple items related to Naziism, racism, and

  18    antisemitism, including images of swastikas with Iron Crosses,

  19    photographs of himself and his co-conspirator wearing swastika

  20    necklaces, and hate-filled racist and violent internet photo

  21    memes including one that stated "What is the Jew doing poking

  22    around the ashtray?"      And the answer is "Studying his family

  23    history."    Agreed?

  24               MR. ANSELL:    That's correct.

  25               THE COURT:    Okay.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 32 of 183 PageID #: 893

                                                                      32

   1               MR. ANSELL:    And so I've articulated what --

   2               THE COURT:    And I'm going to ask your client.

   3               MR. ANSELL:    Correct.

   4               THE COURT:    Sir, is everything that your attorney

   5    stated as correct, are those things correct?

   6               THE DEFENDANT:     Yes.

   7               THE COURT:    We have a factual basis.      The Court is

   8    going to find that a factual basis exists with a plea of

   9    guilty, an independent record of the factual basis has been

  10    made, and the factual basis consists of each of the essential

  11    elements of the offense to which defendant is pleading guilty.

  12               Mr. Brewer, I'm done asking you questions.         Do you

  13    have any questions either from me or your lawyer about anything

  14    that we've discussed thus far?

  15               THE DEFENDANT:     No.

  16               THE COURT:    Considering everything that I have

  17    explained to you today, and upon advice from your attorney, how

  18    do you plead to the charge against you in Count 1, conspiracy

  19    to violate rights?

  20               THE DEFENDANT:     Guilty.

  21               THE COURT:    It is the finding of the Court in the case

  22    the United States of America versus Nolan Brewer, that

  23    Mr. Brewer is fully competent and capable of entering an

  24    informed plea, he is aware of the nature of the charges and the

  25    consequences of the plea.       His plea of guilty is knowing and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 33 of 183 PageID #: 894

                                                                      33

   1    voluntary.    It is supported by independent basis in fact that

   2    contains each of the essential elements of the offense.            The

   3    plea is therefore accepted and the defendant is now adjudged

   4    guilty of the offense, conspiracy to violate rights.

   5               And it's my understanding, lawyers, that we're ready

   6    to proceed with sentencing; is that correct?

   7               MR. ANSELL:    Yes, Your Honor.

   8               THE COURT:    And Government, are you prepared to

   9    proceed with sentencing?

  10               MR. LINDER:    Yes, Your Honor.

  11               THE COURT:    Has the Government had an opportunity to

  12    review the presentence report that was prepared by the United

  13    States probation department?

  14               MR. LINDER:    We have, Your Honor.

  15               THE COURT:    Do you have any objections or corrections

  16    to the presentence report?

  17               MR. LINDER:    No, Your Honor.

  18               THE COURT:    And, Mr. Ansell, have you and your client

  19    reviewed the presentence report?

  20               MR. ANSELL:    We have, Your Honor.

  21               THE COURT:    And, Counsel, you have made several

  22    objections which we can review at this time.

  23               Your Objection No. 1 are to the paragraphs concerning

  24    the offense conduct.      That would be paragraphs 8, 10, 14, 18,

  25    20, 21 and 23.     So do you want to go through each of those
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 34 of 183 PageID #: 895

                                                                      34

   1    paragraphs?

   2               MR. ANSELL:    Yes.

   3               THE COURT:    Okay.   Paragraphs 8 and 10, the defendant

   4    denies that he planned to set fire to the synagogue.            He's

   5    saying that the plan was concocted by K.B. -- that's the wife,

   6    the co-conspirator -- and somebody named Asbestos Pete?

   7               MR. ANSELL:    Correct.

   8               THE COURT:    Who was a white supremacist with whom his

   9    wife had been communicating online.         When Nolan Brewer spoke to

  10    the FBI, he says he withheld some facts.

  11               MR. ANSELL:    At the time he spoke with the FBI, he was

  12    not inclined to say anything that could be damaging to K.B.,

  13    his wife.    And he didn't acknowledge that she was the one who

  14    was pushing this, and that he was the one who was trying to put

  15    the brakes on what she wanted to do, which is why, rather than

  16    spray paint anything on the walls of the synagogue near where

  17    people enter, rather than spray painting anything on the

  18    sidewalks where people could see it when they were coming in,

  19    they only spray painted the west and south walls of the

  20    enclosure around the dumpster, which happened to be the walls

  21    that were not facing the synagogue and were not facing the

  22    parking lot of the synagogue, and were not observable from the

  23    street.

  24               THE COURT:    But he didn't tell the FBI that.

  25               MR. ANSELL:    At the time, he did not want to throw his
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 35 of 183 PageID #: 896

                                                                      35

   1    wife under the bus.

   2               THE COURT:    Okay.    All right.   What about paragraph

   3    14?   You object to the characterization that your client was

   4    gloating --

   5               MR. ANSELL:    Yeah.

   6               THE COURT:    -- when he told his friends, I guess,

   7    about what had happened?

   8               MR. ANSELL:    The -- paragraph 14 says that their

   9    response online to seeing the news coverage was that he was

  10    gloating, and I think that's a mischaracterization, and I

  11    don't --

  12               THE COURT:    How would you characterize it?

  13               MR. ANSELL:    I would say that they were surprised and

  14    excited and nervous.

  15               THE COURT:    Okay.    All right.   Paragraph 18, only his

  16    wife communicated with Asbestos Pete, and he never communicated

  17    with Mr. Pete?

  18               MR. ANSELL:    That's my understanding, Your Honor.

  19    Nolan was working two jobs.       His wife was going to school

  20    online, and was at home all day online, and was the one who was

  21    spending her time on -- in white nationalist chat rooms on

  22    Discord and at white nationalist propaganda sites such as

  23    Stormfront.

  24               THE COURT:    Okay.    Paragraph 20, Nolan Brewer and his

  25    wife shared a bedroom at their residence.          The book by Adolf
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 36 of 183 PageID #: 897

                                                                      36

   1    Hitler belonged to the wife.       The German Iron Cross pendant was

   2    a gift to Nolan from his wife.

   3               MR. ANSELL:    Correct.

   4               THE COURT:    Okay.   What about that story he told the

   5    FBI about his grandfather?

   6               MR. ANSELL:    Yeah, I spoke with his father about that.

   7    His grandfather never lived in Germany.         So when he was first

   8    picked up by the FBI and first interviewed, before the FBI

   9    agent said, "Listen, we're investigating a crime.           If you lie

  10    to me, it's a crime," he -- I don't know why, but he said some

  11    ridiculous things at the beginning of that interview,

  12    including --

  13               THE COURT:    Not so ridiculous.     He said his

  14    grandfather introduced him to Nazism.         His grandfather gave him

  15    his first Celtic cross and shaped it into a swastika.            He said

  16    that his grandfather grew up, and that was what his grandfather

  17    did back in those times.

  18               He said -- he didn't say his grandpa went to Germany.

  19    He said that he got the camouflage outfit, the German

  20    camouflage outfit from grandpa, and that it was a family relic.

  21               MR. ANSELL:    He said his grandfather lived in Germany,

  22    had been in the Hitler Youth.

  23               THE COURT:    Yeah, he did say grandpa was a Hitler

  24    Youth.

  25               MR. ANSELL:    His grandfather was born in the United
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 37 of 183 PageID #: 898

                                                                      37

   1    States and never lived in Germany.        It was just nonsense, and I

   2    can't explain it, but it was nonsense.         I described it as

   3    ridiculous because it had no basis in fact.

   4               THE COURT:    Okay.   But he said those things?

   5               MR. ANSELL:    He said those things.

   6               THE COURT:    Okay.   All right.    Paragraph 21, you

   7    dispute the characterization of your client's beliefs as

   8    "fervent"?

   9               MR. ANSELL:    I think what I object to is using that

  10    characterization in a Presentence Investigation Report.            I

  11    think it should supply the facts and not give characterizations

  12    of the facts.

  13               THE COURT:    Okay.   Paragraph 3, Hitchcock told counsel

  14    that he remembers K.B. made the comment about wanting to burn

  15    down the Rabbi's house, but Nolan did not.          So you dispute that

  16    your client had anything to do with that comment?

  17               MR. ANSELL:    Correct.    And I've confirmed that with

  18    Mr. Hitchcock again, that it was K.B. that made the statement,

  19    and that Nolan didn't say anything like that.          He just said

  20    something like "Well, let's just go home."

  21               THE COURT:    Okay.   And then you object -- your

  22    objection No. 2 is to paragraph 29.         The offense did not

  23    involve the destruction or attempted destruction -- well,

  24    that's the big one.

  25               Let's deal with Objection No. 1 first.         Why don't you
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 38 of 183 PageID #: 899

                                                                      38

   1    go ahead and have a seat, and we'll have the Government respond

   2    to the objections to the offense conduct paragraphs.

   3               MR. LINDER:    Thank you, Your Honor.

   4               The Government -- it probably makes most sense, the

   5    Government has some evidence to present along these lines in

   6    the form of witness testimony, and of course in the form of the

   7    exhibits which have been filed.        That testimony and those

   8    exhibits address both objections, so the characterizations as

   9    well as the guidelines issue.        So if it pleases the Court, I

  10    would just like to proceed with calling the Government's

  11    witnesses and examining them on both topics.

  12               THE COURT:    You may.

  13               MR. LINDER:    Very well, thank you.

  14               The first witness the Government would call is Special

  15    Agent Matt Stahl.

  16               THE COURT:    Special Agent, if you'd come on back to

  17    the witness stand.      Mr. Ansell, he's going to also present on

  18    whether or not the offense, in fact, involved the destruction

  19    or attempted destruction of a place of public use.

  20               MR. ANSELL:    I think that makes the most sense, and

  21    then after the Government's presented their witnesses, we'll

  22    present ours.

  23               THE COURT:    You may.

  24               MR. ANSELL:    Thank you.

  25               THE COURT:    You're already under oath.       If you would
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 39 of 183 PageID #: 900

                                                                      39

   1    have a seat.

   2               MR. LINDER:    Thank you, Your Honor.      At this time, the

   3    defense just mentioned they have witnesses.          They haven't been

   4    disclosed to the Government yet.        I'm surprised to hear there

   5    are any.    So who are they?

   6               THE COURT:    Who are your witnesses?

   7               MR. ANSELL:    The witnesses are witnesses that don't

   8    have any knowledge of the offense itself.          The witnesses that

   9    we have are one of the Government's witnesses.

  10               THE COURT:    Who's that?

  11               MR. ANSELL:    Alex Hitchcock, and the other witnesses

  12    are simply people that have known Nolan before the offense took

  13    place.    They don't have knowledge of the offense, but they can

  14    just speak to who they know him to be and what they know his

  15    character to be, and how they saw his character change over the

  16    course of the summer of 2018.

  17               THE COURT:    Okay.   Now the Court has reviewed your

  18    submission of letters.      So we don't need anything cumulative

  19    because I did read all of those letters.

  20               MR. ANSELL:    It won't be cumulative, Your Honor.

  21               THE COURT:    Okay.   And those people all said how he

  22    changed in his character.

  23               All right, Counsel, you may examine your witness.

  24               MR. LINDER:    All right, Your Honor, thank you.

  25
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 40 of 183 PageID #: 901

                                STAHL - DIRECT/LINDER                 40

   1           MATTHEW STAHL, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

   2                               DIRECT EXAMINATION

   3    BY MR. LINDER:

   4    Q.   Special Agent Stahl, you mentioned you're familiar with the

   5    investigation of Nolan Brewer, right?

   6    A.   Correct.

   7    Q.   Can you explain to the Court how that investigation was

   8    initiated?

   9    A.   Sure.   The investigation was initiated based upon

  10    information received, a report by the Congregation Shaarey

  11    Tefilla, that sometime in the early morning hours of July 28,

  12    2018, there were two large Nazi flags that had been painted on

  13    a trash enclosure on the southwest corner of their property.

  14    There's a flag painted on the south wall that was -- had Iron

  15    Crosses on either side of it, and then there was also a flag

  16    painted on the west wall.

  17         Also, at the location underneath the flags and right up

  18    against the wall were some large burn marks which -- and

  19    scorched earth, essentially, where it was obvious that a fire

  20    had been set.

  21    Q.   Special Agent Stahl, there's a binder in front of you of 67

  22    exhibits that were previously filed with the Court.           Have you

  23    reviewed them before testifying today?

  24    A.   Yes, I have.

  25
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 41 of 183 PageID #: 902

                                STAHL - DIRECT/LINDER                 41

   1    Q.   Were all of those exhibits developed or gathered during the

   2    course of this investigation.

   3    A.   Yes, they were.

   4    Q.   And did they accurately depict or are in the same condition

   5    as they were at the time that they were developed or gathered

   6    during the investigation?

   7    A.   That's correct.

   8               MR. LINDER:    Your Honor, at this time to expedite

   9    things, I'd like to move all of Exhibits 1 through 67 into

  10    evidence.

  11               THE COURT:    Any objection, Mr. Ansell?

  12               These were all previously disclosed.

  13               MR. LINDER:    Correct, Your Honor, and filed publicly.

  14               MR. ANSELL:    Judge, I don't have any objections to

  15    these exhibits.

  16               THE COURT:    Government's Exhibits 1 through 67 are

  17    admitted into evidence without objection.

  18            (Plaintiff's Exhibits 1-67 received in evidence.)
  19               MR. LINDER:    Thank you, Your Honor.

  20    BY MR. LINDER:

  21    Q.   Special Agent Stahl, if you would turn to Exhibit 1.           What

  22    is that?

  23    A.   It's a picture taken at the initiation of the investigation

  24    of the scene I just described.

  25    Q.   Does that also contain Exhibits 2 and 3?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 42 of 183 PageID #: 903

                                STAHL - DIRECT/LINDER                 42

   1    A.   Correct.

   2    Q.   Were there any suspects developed at the early days of the

   3    investigation?

   4    A.   Upon establishment of a tip line with the Carmel Police

   5    Department and the FBI, a call did come in that essentially

   6    revealed that the defendant was involved in this matter.

   7    Q.   And what steps did the FBI next take?

   8    A.   The FBI then went out and further interviewed the

   9    cooperator, the person who called in to gather some additional

  10    information regarding what she had seen and what she knows.

  11    Q.   And what was the cooperating witness -- what relationship

  12    did that person have to the defendant?

  13    A.   She was a co-worker.

  14    Q.   And how did she claim to know the information that she

  15    relayed?

  16    A.   She claimed to know it based upon the defendant's admission

  17    to her directly.

  18    Q.   What steps did the FBI and law enforcement take upon

  19    receiving the tip?

  20    A.   So we went out and interviewed her to get some additional

  21    information.     And at that time, in general, she stated that the

  22    defendant had confided in her that he had done this, that he

  23    had done the spray painting.       He at the time also showed her a

  24    picture on his phone of the event that night that he had taken,

  25    and he had also mentioned that the spray paint cans that were
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 43 of 183 PageID #: 904

                                STAHL - DIRECT/LINDER                 43

   1    utilized were also still in his car at that time.

   2    Q.   What happened next vis a vis your investigation?

   3    A.   So the FBI wanted continued cooperation with this

   4    individual, so in an effort to further gather additional

   5    information about what transpired that night, there's a

   6    recorded conversation that took place between this cooperator

   7    and Mr. Brewer.

   8    Q.   Is that located at Exhibit 67 in this binder?

   9    A.   It is, yes.

  10    Q.   It seems the Court is familiar with it so we won't go

  11    through it at this time.

  12         What additional steps did the FBI take to further

  13    corroborate what Mr. Brewer had told this cooperating witness

  14    and what was on tape?

  15    A.   I'm sorry, what was on the tape?

  16    Q.   Yeah, what did the FBI do to further corroborate that?

  17    A.   So basically I guess starting with the tape for the first

  18    recorded conversation, he reaffirmed with the cooperator what

  19    he had done, showed the picture again, this time highlighting

  20    what he referred to as napalm at the time, essentially the fire

  21    burning in front of the picture.        Talked about planning it, and

  22    then also discussed Mike -- Vice President Mike Pence tweeting

  23    about it and so on and so forth.

  24    Q.   What steps did the FBI take after that to corroborate what

  25    had occurred?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 44 of 183 PageID #: 905

                                STAHL - DIRECT/LINDER                 44

   1    A.   At the same time that these interviews were being

   2    conducted, the FBI and task force officers were canvassing

   3    local stores that may have sold the supplies to the defendant

   4    and his co-conspirator at the time.         It was then determined

   5    that a Walmart in Greencastle had surveillance video of

   6    Mr. Brewer and his wife purchasing the supplies for that

   7    evening to include the spray paint cans.

   8    Q.   And if we take a look at Exhibit 8, does that show the

   9    various supplies from a still photograph from Walmart

  10    surveillance?

  11    A.   Yes, it does.

  12    Q.   What time is it?

  13    A.   14:27, or 2:27 p.m.

  14    Q.   And what are the supplies that it shows that they

  15    purchased?

  16    A.   We can see Styrofoam plates, the Gatorade bottles, some

  17    Latex gloves, a spray paint, some bottles of Drano, and I

  18    believe that's the aluminum foil right there above the Latex

  19    gloves.

  20    Q.   So those supplies were found in the defendant's car upon a

  21    search?

  22    A.   Correct.

  23    Q.   What was the next step that was taken after the covert

  24    recording and this Walmart surveillance information was

  25    gathered?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 45 of 183 PageID #: 906

                                STAHL - DIRECT/LINDER                 45

   1    A.   So based upon the information gathered at that time, search

   2    warrants were obtained and conducted at Mr. Brewer's residence,

   3    on his vehicle and for his phones.

   4    Q.   If we turn to Exhibits 15 through 17, are these photographs

   5    from the search of the home?

   6    A.   Yes, they are.

   7    Q.   This is the book by Adolf Hitler, the German flag above the

   8    bed, and the Iron Cross hanging by the door?

   9    A.   Correct.

  10    Q.   And Exhibits 58 through 67, are those the photographs from

  11    the search of the vehicle when Mr. Brewer was stopped and

  12    searched?

  13    A.   Yes, they are.

  14    Q.   And turning to 59 there in the back of the -- what was

  15    contained in the vehicle when it was found?

  16    A.   Essentially all those elements that we just discussed at

  17    Walmart.

  18    Q.   Other than the Styrofoam plates?

  19    A.   The Styrofoam plates were already dissolved in the

  20    gasoline.

  21    Q.   What was the date again of this search?

  22    A.   August 15th, 2018.

  23    Q.   Over two weeks after the synagogue incident?

  24    A.   Approximately, yes.

  25    Q.   Was Mr. Brewer's phone searched as well?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 46 of 183 PageID #: 907

                                STAHL - DIRECT/LINDER                 46

   1    A.   Yes, it was.

   2    Q.   And was his wife's phone searched?

   3    A.   Yes, it was.

   4    Q.   In general, what was found on their two phones?

   5    A.   There's several categories.       I guess we'll categorize the

   6    groups of information.      One, first group being maps of the

   7    synagogue, the routes planned that evening to go from where

   8    they were to park and how they were to get to the synagogue.

   9    Q.   Is that Exhibits 4 and 5 in this binder?

  10    A.   Yes.   That's correct.

  11         The next category we describe is pictures of himself and

  12    the co-conspirator wearing Nazi paraphernalia.

  13    Q.   And those exhibits are at 18 through 23 in this binder?

  14    A.   Correct.

  15    Q.   All right.

  16    A.   The next category, we would say essentially text messages

  17    regarding the incident itself that evening, messages that could

  18    be considered racist and text messages referring to the napalm.

  19    Q.   And we see that as Exhibits 1154, -55 and -56?

  20    A.   Correct.    There were also groups of -- there were many

  21    images, but images that included memes that could also be

  22    considered antisemitic and racially-themed memes.

  23    Q.   And also images of swastikas or other Nazi imagery?

  24    A.   Correct.

  25    Q.   Is that Exhibits 26 through 54?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 47 of 183 PageID #: 908

                                 STAHL - DIRECT/LINDER                47

   1    A.   Correct.

   2    Q.   And is it true that all of those images came from the

   3    defendant's phone, not from the co-conspirator's phone?

   4    A.   Correct.

   5                THE COURT:    26 through 54 were on the defendant's

   6    phone?

   7                MR. LINDER:    Yes, Your Honor.

   8                THE COURT:    Okay.

   9    BY MR. LINDER:

  10    Q.   Any other categories, Special Agent Stahl?

  11    A.   And then I would say a last category were photographs of

  12    the incident that evening that were taken on location.

  13    Q.   And are those at Exhibits 13 and 14?

  14    A.   They are.

  15    Q.   And those are photographs -- when you say "that evening,"

  16    do they appear to be photographs that were taken at the scene?

  17    A.   Correct.

  18    Q.   And do you understand that to be true based on FBI

  19    interviews with other witnesses as well?

  20    A.   Yes.

  21    Q.   Such as witnesses he showed those to?

  22    A.   Correct.

  23    Q.   Did the defendant also give a statement?

  24    A.   He did.

  25    Q.   Is that statement -- is a transcript of that statement at
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 48 of 183 PageID #: 909

                                STAHL - DIRECT/LINDER                 48

   1    Exhibit 10 in this binder?

   2    A.   It is.

   3    Q.   I won't go through it in detail.        It's clear that the Court

   4    has read it.     I would ask, did it -- did he admit his

   5    participation in the incident?

   6    A.   Yes, he did.

   7    Q.   Did he understand the effect that what he did would have on

   8    the people of Congregation Shaarey Tefilla?

   9    A.   Yes, he did.

  10    Q.   What was that?     What was the effect it would have?

  11    A.   He had given two answers to that question, two primary

  12    answers to that question throughout the interview.           I believe

  13    the first one, the first answer was along the lines of the

  14    message that would be given was to "get out," and the second

  15    time, that the question and answer came up, he responded "to

  16    scare the hell out of them."

  17    Q.   Did he talk about the supplies that they purchased at

  18    Walmart?

  19    A.   Yes, he did.

  20    Q.   Did he talk about the intended use of the Gatorade bottles,

  21    tin foil and Drano?

  22    A.   Yes, he did.

  23    Q.   What was that intended use?

  24    A.   The intended use of the Drano and the Gatorade bottles and

  25    the aluminum foil were to create over pressure devices,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 49 of 183 PageID #: 910

                                STAHL - DIRECT/LINDER                 49

   1    exploding devices essentially.

   2    Q.   Did he talk about the intended use of the Styrofoam plates?

   3    A.   The intended use of the Styrofoam plates was to mix with

   4    the gasoline to make the homemade napalm.

   5    Q.   Did he talk about the intended use of the spark plug

   6    ceramic pieces?

   7    A.   The intended use of the spark plug pieces was to break

   8    windows, to break the window at the synagogue.

   9    Q.   Did he talk about traveling to the synagogue from his home?

  10    A.   Yes, he did.

  11    Q.   How far -- how far away was it?

  12    A.   I would say approximately 50 miles.

  13    Q.   The synagogue is 50 miles from his home?

  14    A.   Correct.

  15    Q.   Did he talk about where they planned to park to carry out

  16    the offense?

  17    A.   Yeah, he said that they had planned to park, which ended up

  18    being a mile, approximately a mile away, and move to the

  19    synagogue location.

  20    Q.   And why did they -- did he say why they parked over a mile

  21    away?

  22    A.   It was essentially to avoid detection.

  23    Q.   And did he say they -- how did they get there, that mile

  24    after they parked, how did they get to the synagogue?

  25    A.   They walked.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 50 of 183 PageID #: 911

                                STAHL - DIRECT/LINDER                 50

   1    Q.   And how did they get the supplies there?

   2    A.   There was a backpack that was located in the vehicle, so a

   3    backpack and then apparently hand-carried the pot.

   4    Q.   So they walked and hand-carried the supplies, including the

   5    napalm and the spray paint and other supplies over a mile?

   6    A.   Correct.

   7    Q.   What did he say was the intended use upon getting to the

   8    synagogue of these items?

   9    A.   The plan -- the plan, as he shared it, was essentially to

  10    break into the synagogue using the spark plug pieces to break

  11    windows.    They were going to utilize the overpressure devices,

  12    the Gatorade bombs, the homemade napalm was to be poured on top

  13    of it, and then the resulting explosion would essentially

  14    disburse that flaming liquid jelly substance, homemade napalm,

  15    if you will, and cause internal damage to the structure.

  16    Q.   Did they break into the synagogue?

  17    A.   No, they didn't.

  18    Q.   Did the defendant say why they did not break in?

  19    A.   He gave several responses during the course of the

  20    interview.    One of the first responses to that question was

  21    that they were fearful when they got there essentially when

  22    they noticed security lights and cameras on location, and that

  23    was one of the first reasons that the original plan was

  24    abandoned.

  25         Another reason that he gave later on was that as he was --
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 51 of 183 PageID #: 912

                                STAHL - DIRECT/LINDER                 51

   1    he and his wife were traveling somewhere on 465 on the way to

   2    the synagogue, that they decided to abandon that part of the

   3    plan.    And then thirdly, later in the interview, he stated that

   4    he wasn't able to find windows at the synagogue so he wasn't

   5    able to deploy the spark plug pieces.

   6    Q.   Did he say who, if anyone, inspired what he did at the

   7    synagogue?

   8    A.   He mentioned that throughout the course of the interview,

   9    that Asbestos Pete or Asbestos Peter was communicating with his

  10    wife on this Discord, and he was inspiring this plan of attack.

  11    Q.   And did he say -- who is -- did he say who this Asbestos

  12    Peter was?

  13    A.   Some kind of white nationalist from -- potentially from

  14    Romania but had possibly been visiting Kiev in Russia.             He did

  15    not have or did not provide much information regarding Asbestos

  16    Peter.

  17    Q.   Did he say what the purpose of doing this was, whether it

  18    was the online persona Peter that he was carrying out or his

  19    own?    Did he say what the purpose was?

  20    A.   The -- the purpose -- and he talked about this a couple of

  21    times -- it was essentially to radicalize or to show this act

  22    of radical behavior in an attempt to show others that -- who

  23    they are and what they can do and to give these people a voice.

  24    Q.   In looking at the transcript just briefly, are you

  25    referring to, on page 28, when asked by the FBI "What's the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 52 of 183 PageID #: 913

                                STAHL - DIRECT/LINDER                 52

   1    purpose of doing this?"       The defendant says "Peter said if we

   2    got -- if there were news headlines about it, he would -- he

   3    said it would be able to spark more radicalism and then get it

   4    to be known more of a social issue."         The FBI asked "Why do you

   5    want to spark radicalism?"       And the defendant responded "Not

   6    radicalism.    Just, like, knowledge of the movement."          And the

   7    FBI says "What's the movement?"        And the defendant says "The

   8    movement is like national socialism," which the FBI confirms

   9    with him he knows to be Naziism.

  10         Is that what you're referring to?

  11    A.   Correct, the sparking radicalism was a first instance that

  12    I'm referring to.

  13    Q.   And he says it again on page 78, does he not?

  14    A.   Yes, he does.

  15    Q.   So again, the FBI says "Did Peter ever tell you ultimately

  16    what the purpose was, why he wanted to do this at a synagogue?"

  17    And the defendant says "He night have told my wife the motive."

  18    And then the defendant continues "like directly word for word

  19    what his motive was, I don't recall it.         All I can say is it

  20    probably was to stir people up to see if they can cause a huge

  21    news headline.     There are going to be underlying groups that

  22    come in and be like whoa, people are actually doing things,

  23    maybe we can have a voice."       And the agent says "But what does

  24    it do to the people at the synagogue?"         And the defendant says

  25    "Scare the hell out of them."
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 53 of 183 PageID #: 914

                                 STAHL - CROSS/ANSELL                 53

   1         Is that what you're referring to when you talked about the

   2    purpose?

   3    A.   Correct.

   4               MR. LINDER:    All right.    Thank you, Your Honor.      No

   5    further questions for this witness.

   6               THE COURT:    Okay, you may cross-examine.

   7               MR. ANSELL:    Thank you, Judge.

   8                               CROSS EXAMINATION

   9    BY MR. ANSELL:

  10    Q.   Good afternoon, Agent Stahl.

  11    A.   Good afternoon.

  12    Q.   When you say that all of the exhibits from 26 to 54 were on

  13    Nolan Brewer's phone, but not on K.B. Brewer's phone, is that

  14    because -- did you mean to say that they were not on his

  15    phone -- on her phone or just that they were on his phone?

  16    A.   I'm sorry, 26 to 54?

  17    Q.   Yes, the memes, the racist and antisemitic memes?

  18    A.   I am not saying that they were not on her phone.           Just that

  19    they were known to be on his phone is my understanding.

  20    Q.   I wanted to clarify that.

  21         Now, you said that he gave several responses to the

  22    question "Why didn't you attempt to break into the synagogue?"

  23    Is that correct?

  24    A.   I believe it was why they did not stick to the original

  25    plan.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 54 of 183 PageID #: 915

                                 STAHL - CROSS/ANSELL                 54

   1    Q.   So he wasn't asked "Why didn't you break into the

   2    synagogue," correct?

   3    A.   He was, at one point, yes, that's correct.

   4    Q.   But that wasn't -- the three answers that you described

   5    that he gave were not all in response to that question, right?

   6    A.   That response was intended to -- the overall plan, I guess,

   7    is what we were referring to at that point.

   8    Q.   So when he said that they didn't go any closer to the

   9    walls, it was because he saw the lights and the cameras?

  10    A.   That was one of his answers early on, yes.          They saw lights

  11    and cameras, and they --

  12    Q.   And that was why they didn't approach the synagogue itself,

  13    correct?

  14    A.   Correct.

  15    Q.   Because they saw the lights and cameras, they didn't want

  16    to get any closer?

  17    A.   They saw the lights and cameras, and yes, did not want to

  18    get any closer.

  19    Q.   And is there any evidence that they ever went closer than

  20    the trash enclosure?

  21    A.   There is a photo on K.B.'s phone, I believe, that shows a

  22    picture from that evening that -- it appears to be a silhouette

  23    but we can't identify who that is necessarily standing next to

  24    the synagogue.

  25    Q.   Standing next to the synagogue, like all the way up next to
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 55 of 183 PageID #: 916

                                  STAHL - CROSS/ANSELL                55

   1    it?

   2    A.    It appears to be.

   3    Q.    When you say "it appears to be"?

   4    A.    It's dark.   It's a dark picture.

   5    Q.    So you can't tell?

   6    A.    We can't say definitively, no.

   7                MR. ANSELL:   Can you give me just a moment, Judge?

   8    I'm looking for a particular part of the transcript.

   9                THE COURT:    Sure.

  10    BY MR. ANSELL:

  11    Q.    Did he tell the FBI that the Drano that they had bought

  12    didn't actually work to create a pressure bomb?

  13    A.    Yes, he did.

  14    Q.    And that was the gel form of the Drano?

  15    A.    He bought the -- or they bought the gel form instead of --

  16    I believe he referred to it as "the purple kind."

  17    Q.    Did you confirm that the gel form does not actually result

  18    in an overpressure explosion like the liquid does?

  19    A.    I don't know if the gel form does or not.

  20    Q.    The FBI never checked that?

  21    A.    No.

  22    Q.    You don't have any reason to dispute it, do you?

  23    A.    No.

  24    Q.    Did the FBI not speak with an expert that agreed that it's

  25    likely that the gel form would not work?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 56 of 183 PageID #: 917

                                 STAHL - CROSS/ANSELL                 56

   1    A.    That I'm unfamiliar with.

   2    Q.    Were you present at the detention hearing?

   3    A.    I was.

   4    Q.    You don't remember any testimony to that effect, any

   5    acknowledgment by the FBI that -- does it ring a bell?

   6    A.    I don't remember that.     I don't.

   7    Q.    No memory of it at all?

   8    A.    No.

   9    Q.    Did they ever buy a different kind of Drano that you know

  10    of?

  11    A.    Not that I know of.

  12    Q.    Not ever found in his possession?

  13    A.    Not that I know of.

  14    Q.    Do you know if the ceramic pieces would have broken any

  15    glass at the entrances?

  16    A.    I don't.

  17    Q.    So you don't know if that would be effective or not?

  18    A.    No.

  19    Q.    What was the third response that you said that seemed to be

  20    along the lines of why they didn't try to get into the

  21    synagogue?

  22    A.    The defendant had mentioned, in regards to the spark plugs,

  23    that they couldn't find any windows.

  24    Q.    Now the front entrance is all glass, is it not?

  25    A.    There's a lot of glass up there.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 57 of 183 PageID #: 918

                                 STAHL - CROSS/ANSELL                 57

   1    Q.   A lot of glass?

   2         So anyone who looks at the front of the synagogue would see

   3    that there's glass, correct?

   4    A.   Sure.

   5    Q.   But they approached from the west and the south, did they

   6    not?

   7    A.   According to their statement, it was somewhere from the

   8    south and west, correct.

   9    Q.   And that was corroborated by the maps on their phones,

  10    correct?

  11    A.   Correct.

  12    Q.   So if they approached from the south and the west, and

  13    didn't go any closer to the building because they were afraid

  14    to, they might not have ever seen any glass, correct?

  15    A.   Correct.

  16    Q.   Now, isn't it true that when Mr. Brewer threw out there

  17    that "we didn't see any glass," he had already been asked 10 or

  18    12 times if they intended or wanted or tried to break into the

  19    synagogue, correct?

  20    A.   Correct.

  21    Q.   And he had already denied it every time, correct?

  22    A.   Correct.

  23    Q.   So after denying it 10 or 12 times when he was asked again,

  24    one of the things he said was "We didn't see any glass,"

  25    correct?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 58 of 183 PageID #: 919

                                 STAHL - CROSS/ANSELL                 58

   1    A.   Correct.

   2    Q.   Okay.   When did the tip come in from the co-worker?

   3    A.   I believe it was July 30th, the day that the media picked

   4    up on the incident.      I believe it was at that time.

   5    Q.   So there were news stories on July 29th, correct?

   6    A.   Correct.

   7    Q.   Which was the day after it could have been discovered?

   8    A.   That would have been the Sunday, I believe, yes.

   9    Q.   So it happened late Friday, early Saturday morning?

  10    A.   Correct.

  11    Q.   It was discovered on Saturday at some point, correct?

  12    A.   I believe it was discovered on Saturday by a neighbor who

  13    then made contact.

  14    Q.   Was it a neighbor who was mowing his lawn or something?

  15    A.   I believe so.

  16    Q.   Now the view of the enclosure, the dumpster enclosure that

  17    was spray painted, there's nothing there, correct?           There's

  18    no -- it's not -- that would not be visible from the synagogue,

  19    correct?

  20    A.   Correct.    It's on the opposite -- it's on the opposing

  21    side.

  22    Q.   So had a neighbor not been mowing the very back of his

  23    property, it might not have been discovered right away,

  24    correct?

  25    A.   It's possible.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 59 of 183 PageID #: 920

                                HIRZEL - DIRECT/LINDER                59

   1    Q.   Okay.

   2               MR. ANSELL:    No more questions.     Thank you, Judge?

   3               THE COURT:    Thank you.

   4               Any redirect?

   5               MR. LINDER:    No, Your Honor.

   6               THE COURT:    All right, thank you.      You may step down.

   7               Any other witnesses?

   8               MR. LINDER:    Yes, Your Honor, several more.        I think

   9    these will be quicker though.

  10               At this time, the United States would call Christina

  11    Hirzel.

  12               THE COURT:    Come right up here to the witness stand.

  13               Come this way, ma'am.      Right over here, ma'am.

  14               Come on up that step.      If you would face me and raise

  15    your right hand.

  16                 CHRISTINA HIRZEL, PLAINTIFF'S WITNESS, SWORN

  17                               DIRECT EXAMINATION

  18               THE COURT:    You may have a seat, and we're going to

  19    need you to speak loud and clear into that microphone.

  20    BY MR. LINDER:

  21    Q.   Ma'am, could you please tell the Court your name and spell

  22    your name for the court reporter?

  23    A.   Christina Hirzel, H-I-R-Z-E-L.

  24    Q.   And Ms. Hirzel, what do you do for work?

  25    A.   A cashier.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 60 of 183 PageID #: 921

                               HIRZEL - DIRECT/LINDER                 60

   1    Q.   Where?

   2    A.   GetGo.

   3    Q.   What's GetGo?

   4    A.   A gas station.

   5    Q.   How long have you worked there?

   6    A.   Almost three years.

   7    Q.   And do you know the defendant, Nolan Brewer?

   8    A.   Uh-huh.

   9    Q.   How do you know him?

  10    A.   We work together.

  11    Q.   At the GetGo Gas Station?

  12    A.   (Nodded.)

  13    Q.   At some point in time, did he talk to you about what he did

  14    at a Jewish synagogue?

  15    A.   Yeah.

  16    Q.   I have two sets of questions for you today.          The first set

  17    is about Mr. Brewer more generally, about your experiences with

  18    him.   And the second set is specifically what he talked to you

  19    about with regard to the synagogue, okay?          So we'll start with

  20    the first set of questions about your experiences with

  21    Mr. Brewer.

  22         When did you first meet him?

  23    A.   When he started working there.

  24    Q.   And roughly when was that?       What time of year was it?

  25    A.   I don't know.    Like maybe mid summer.       I'm really not quite
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 61 of 183 PageID #: 922

                                 HIRZEL - DIRECT/LINDER               61

   1    sure.

   2    Q.   Was it prior to the event at the synagogue?

   3    A.   Uh-huh, yes.

   4    Q.   And months prior?

   5    A.   Yes.

   6    Q.   Do you two talk to one another while at work --

   7    A.   Uh-huh, yeah.

   8    Q.   -- as co-workers do?

   9    A.   Yeah.

  10    Q.   Would you describe the defendant as talkative or quiet?

  11    A.   Both.

  12    Q.   What do you mean by that?

  13    A.   It's just depending on what kind of mood he was in, but

  14    that's basically everybody.

  15    Q.   Right.    Can you turn in that binder in front of you there

  16    to tab No. 18.

  17    A.   (Complied.)

  18    Q.   Sorry, 18?    There you go, it's just behind 18.        You got it.

  19    Do you recognize that person?

  20    A.   Uh-huh.

  21    Q.   Is that the defendant?

  22    A.   Uh-huh.

  23                THE COURT:    Can you say yes or no?

  24    A.   Yes.

  25
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 62 of 183 PageID #: 923

                                 HIRZEL - DIRECT/LINDER               62

   1                THE COURT:    Thank you.

   2    BY MR. LINDER:

   3    Q.   Do you recognize the camouflage outfit that he's wearing?

   4    A.   Yes.

   5    Q.   Had you had seen it before?

   6    A.   Uh-huh, yes.

   7    Q.   How about the necklace that he's wearing, do you recognize

   8    that?

   9    A.   No.

  10    Q.   The camouflage outfit, has he ever talked to you about

  11    that?

  12    A.   He said it's some kind of a military coat.

  13    Q.   All right.    Did he say where it's from?

  14    A.   He said it was German.

  15    Q.   Why -- in what circumstance did he talk about his jacket?

  16    A.   He just said it was like all weatherproof and knife proof

  17    and indestructible.

  18    Q.   Did he talk about Germany to you at any point during your

  19    work with him?

  20    A.   Yes, a little bit.

  21    Q.   Did he talk about Naziism with you?

  22    A.   Yes.

  23    Q.   What did he talk about Naziism?

  24    A.   Something about a movement or white supremacy.          I'm not

  25    quite sure.    I -- I don't like that kind of stuff, so I just
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 63 of 183 PageID #: 924

                               HIRZEL - DIRECT/LINDER                 63

   1    kind of put it out of the back of my head after he would talk

   2    about it.

   3    Q.   Did he talk about it prior to the events at the synagogue

   4    occurring?

   5    A.   Yes.

   6    Q.   How far prior?     Months prior?

   7    A.   Yeah.

   8    Q.   Did he ever talk about Adolf Hitler?

   9    A.   Yes.

  10    Q.   What did he say about Adolf Hitler?

  11    A.   That he just idolized him, wanted to be like him.

  12    Q.   This was at work when he would mention this?

  13    A.   (Nodded.)

  14    Q.   All right.    Let's move to talk about the synagogue

  15    incident.    Do you recall the first time you talked with the

  16    defendant about the synagogue incident?

  17    A.   Yes.

  18    Q.   When was that?

  19    A.   The Saturday when I came in after he had performed what he

  20    had done.

  21    Q.   How did it come up?

  22    A.   We clocked in, and I went up to the registers, and he said,

  23    "I have good news and bad news."        And like any normal person, I

  24    thought, oh, you know, somebody's pregnant or somebody's

  25    getting married.     That's good news.      But then he showed me the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 64 of 183 PageID #: 925

                               HIRZEL - DIRECT/LINDER                 64

   1    photo of what they did, and I said, "Well, what's the bad

   2    news?"     And he said, "If we get caught, you know."

   3    Q.   What was the good news presumably?

   4    A.   Apparently the good news was what they had done.

   5    Q.   Can you turn in the book here -- what -- when you say show

   6    you a photo, where was the photo?

   7    A.   On his phone.

   8    Q.   And in the book in front of you, can you turn to tab -- the

   9    one behind No. 14, please?

  10    A.   This?

  11    Q.   Do you recognize that?

  12    A.   Yes.

  13    Q.   Is that what he showed you?

  14    A.   Uh-huh.

  15    Q.   What was his demeanor like as he talked about it?           Was he

  16    sad?   Happy?

  17    A.   He was happy.

  18    Q.   Was he scared?

  19    A.   No.

  20    Q.   Was he proud?

  21    A.   He seemed to be.

  22    Q.   Did he tell you what his plan was in doing this?

  23    A.   I don't remember.

  24    Q.   Did he talk about going in the synagogue?

  25    A.   He said something to the fact that they were going to break
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 65 of 183 PageID #: 926

                               HIRZEL - DIRECT/LINDER                 65

   1    in or they wanted to, but they got spooked or scared or

   2    something to that effect.

   3    Q.   What did you say to him about when you saw this?

   4    A.   I was shocked and said, "Why did you do that for?"

   5    Q.   What was his response?

   6    A.   Well, there were people up front, so he just kind of gave

   7    me that "you know why" look, and then we had to kind of go our

   8    separate ways because we were getting customers.

   9    Q.   Did he ever talk to you about the news reaction to the

  10    incident?

  11    A.   Yes.

  12    Q.   And what did he have to say about that?

  13    A.   He just said it would probably be on the news.

  14    Q.   At that point, this is the Saturday after the incident,

  15    right?    What did you do?     Did you call law enforcement?

  16    A.   My husband did.

  17    Q.   And did you talk with law enforcement?

  18    A.   Yes.

  19    Q.   And did you cooperate with law enforcement?

  20    A.   Yes.

  21    Q.   And did you talk with the defendant again at another -- at

  22    a later date about this incident?

  23    A.   Yes.

  24    Q.   And was that recorded?

  25    A.   Uh-huh, yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 66 of 183 PageID #: 927

                               HIRZEL - DIRECT/LINDER                 66

   1    Q.   Can you turn in your binder there to Exhibit 57, the one

   2    right behind 57?

   3    A.   (Complied.)

   4    Q.   And if you turn to page 3, let me just ask you again,

   5    during this conversation -- was this conversation the same day

   6    or a few days later?

   7    A.   The same -- what do you mean?       I mean --

   8    Q.   I'm sorry, was this conversation the same day as your

   9    original conversation with Nolan Brewer or was it a few days

  10    after that, after that Saturday?

  11    A.   When all this?

  12    Q.   The second conversation.

  13    A.   Yeah.

  14    Q.   It was a few days later?

  15    A.   Yes.

  16    Q.   Was the defendant -- what was the defendant's demeanor if

  17    you -- during that conversation?

  18    A.   I don't remember.

  19    Q.   Was he sad?

  20    A.   No.

  21                MR. ANSELL:   Objection, go ahead.

  22    A.   He didn't --

  23    BY MR. LINDER:

  24    Q.   Can you recall if he was sad?

  25    A.   No, he wasn't.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 67 of 183 PageID #: 928

                                 HIRZEL - DIRECT/LINDER               67

   1    Q.   Do you -- in the middle of page 3 there, there's a

   2    discussion about -- you say in the middle, "this is getting

   3    national attention," and he responds, "Yeah, I know.            There's

   4    2.5K bounty on us."       Do you remember him saying that?

   5    A.   Yes.

   6    Q.   Was he scared as he said that?

   7    A.   He didn't seem to be.

   8                MR. ANSELL:    (Inaudible.)

   9                COURT REPORTER:    I'm sorry, I can't hear you.

  10                MR. ANSELL:    I started to object but then I stopped.

  11                THE COURT:    Okay.   Well, stop doing that unless you

  12    have an objection.       Stand, and then we'll know you're about to

  13    object.

  14                MR. ANSELL:    All right.

  15    BY MR. LINDER:

  16    Q.   What was his demeanor like as he was telling you that?

  17    A.   Happy, upbeat.

  18    Q.   On the next page -- again this is page 4.         In the middle of

  19    the page, it says -- and this is you talking -- "I'm making you

  20    smile."     Do you recall if the defendant was smiling when he was

  21    talking with you?

  22    A.   Yes.

  23    Q.   And you say "So you just got up, and, like, what time did

  24    you say?    1:30 in the morning, you just decided to do it?"           And

  25    he said, "No, we planned it."        Do you remember him saying that?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 68 of 183 PageID #: 929

                               HIRZEL - DIRECT/LINDER                 68

   1    A.   (Nodded.)

   2    Q.   What is he saying when he said he planned it, planned what?

   3    A.   What they were going to do.

   4    Q.   At the synagogue?

   5    A.   Uh-huh.

   6    Q.   At the bottom there, it says "'Cause we went -- the

   7    defendant says "'Cause we went to -- made the napalm, got the

   8    spray paint and everything."       Do you see that?

   9    A.   Yes.

  10    Q.   Do you remember him saying that?

  11    A.   No.

  12    Q.   Has he ever mentioned the word "napalm" before to you?

  13    A.   Some -- a little bit.      He just mentioned how he knew how to

  14    make homemade napalm, which I thought was kind of odd.

  15    Q.   Previously he had mentioned that?

  16    A.   (Nodded.)

  17    Q.   Again, was that close in time to the incident or was that

  18    months in advance?

  19    A.   I'm not sure.

  20    Q.   Finally, again page 5, near the top, the defendant says

  21    "You know you got me smiling over here."         Again was the

  22    defendant smiling throughout this conversation?

  23    A.   Yes.

  24    Q.   Did he seem happy?

  25    A.   Yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 69 of 183 PageID #: 930

                                  HIRZEL - CROSS/ANSELL               69

   1    Q.   All right.    Finally, were you surprised by what he had

   2    done?

   3    A.   Yes.

   4    Q.   Why?

   5    A.   I -- I get that he's in a group that he believes in, but to

   6    know Nolan, I've never expected behavior like that from him, so

   7    I was pretty shocked.

   8                MR. LINDER:    No further questions.

   9                THE COURT:    You may cross-examine.

  10                MR. ANSELL:    Thank you, Judge.

  11                                CROSS EXAMINATION

  12    BY MR. ANSELL:

  13    Q.   Good afternoon.      It's not fun testifying, is it?

  14    A.   No.

  15    Q.   It will be over soon.

  16         You said that Nolan started working at the GetGo in maybe

  17    mid summer you said?

  18    A.   Yeah, I'm not really sure.       I -- I don't know the exact

  19    dates.     I don't have access to that kind of thing.

  20    Q.   About how long do you think you had known him before he

  21    mentioned this vandalism that he committed?

  22    A.   About six months, almost a year.

  23    Q.   So he had been working there quite a while?

  24    A.   (Nodded.)

  25    Q.   Now, when he first started working there, how did he strike
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 70 of 183 PageID #: 931

                                HIRZEL - CROSS/ANSELL                 70

   1    you?

   2    A.   Just like anybody else.

   3    Q.   Was he a good worker?

   4    A.   Oh, yeah.

   5    Q.   Would you say he was an unusually good worker?

   6    A.   He's very well driven, but in a way, I mean, I am, too.

   7    You know, we both would go in and we knew what we had to do and

   8    we got it done.

   9    Q.   So he wasn't the kind of worker that had to be told every

  10    little thing that needed to be done?

  11    A.   No.

  12    Q.   He would figure out what needed to be done and he would

  13    handle it; is that correct?

  14    A.   Right.

  15    Q.   And you appreciate that from a co-worker, don't you?

  16    A.   Right.

  17    Q.   Had he ever said anything that struck you as -- and let me

  18    set the time frame for this.       For the first six or eight months

  19    that you knew him, up to several months before the crime that

  20    he committed, had you ever known him to utter any kind of

  21    racist or antisemitic remark?

  22    A.   Just off and on weird little jokes that I'm not -- I can't

  23    really remember what the jokes were about, but they were kind

  24    of -- what is the word I'm looking for -- unusual.

  25    Q.   Did it seem unusual coming from him?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 71 of 183 PageID #: 932

                                HIRZEL - CROSS/ANSELL                 71

   1    A.   No, not once I figured him out, you know, in how he

   2    believed in the movement and all of that Nazi stuff.

   3    Q.   Was there a time when you guys spoke where there was no

   4    mention at all of Naziism, and no jokes or comments by him that

   5    would suggest that?      I'm saying like the first several months

   6    that he worked there.

   7    A.   You mean did he talk about it all the time?

   8    Q.   Well, I'm saying was there a time when he started talking

   9    about it?

  10    A.   I don't remember the exact time.

  11    Q.   Did it surprise you when he did?

  12    A.   A little bit because I didn't know that people still

  13    believed in that kind of thing.

  14    Q.   How many other people would work together during a single

  15    shift?

  16    A.   Let's see, four or five.

  17    Q.   Was he outgoing and communicative with everyone?

  18    A.   Oh, yeah.

  19    Q.   Are you able to describe, if you know, what the source

  20    seemed to be of these beliefs that he had?

  21    A.   I don't know.

  22    Q.   You don't know if he was raised with them?

  23    A.   I have no -- like I said, I only know Nolan from working

  24    with him.    I don't know him outside of work, so I really

  25    couldn't say.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 72 of 183 PageID #: 933

                                  HIRZEL - CROSS/ANSELL               72

   1    Q.   So his -- are you able to put a time frame on -- and

   2    forgive me if you've answered this.         I just want to make sure.

   3    Are you able to put a time frame on when he started making

   4    comments that were racist or antisemitic?

   5    A.   Huh-uh.

   6    Q.   And when you say he didn't seem scared, you don't know if

   7    he was scared or not, do you?

   8    A.   Well, no, I --

   9    Q.   Have you ever known someone who smiles when they're

  10    nervous?

  11    A.   Not really -- well, I guess everyone probably does.

  12    Q.   Okay.   Now he said the bad news was that they might get

  13    caught, right?

  14    A.   Yes.

  15    Q.   And he said that they were afraid to get any closer to the

  16    synagogue; is that true?

  17    A.   Yes.

  18    Q.   All right.

  19                MR. ANSELL:    No more questions, Judge.      Thank you.

  20                MR. LINDER:    Nothing further, Your Honor.

  21                THE COURT:    Thank you, ma'am, and you may be excused.

  22                THE WITNESS:    May I say something?

  23                THE COURT:    No, you may not.    I'm sorry.    There's no

  24    question before you.       Why don't you go talk to Mr. Linder and

  25    see if he wants to ask you some more questions.           Okay?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 73 of 183 PageID #: 934

                                 HIRZEL - CROSS/ANSELL                73

   1               THE WITNESS:    Okay.

   2                         (Off-the-record discussion.)

   3               THE COURT:    Your microphone is on.      We can hear

   4    everything you're saying.

   5               MR. LINDER:    Sorry, Judge.

   6                         (Off-the-record discussion.)

   7               THE COURT:    You do have another question?

   8               MR. LINDER:    Yes, Your Honor.

   9               THE COURT:    All right, you may be seated, ma'am.

  10    BY MR. LINDER:

  11    Q.   Ma'am, what would you like to tell the Court?          What do you

  12    believe --

  13    A.   I just wanted to say that Nolan is a very, very good

  14    person, a wonderful spirit.        I just think he was misguided by

  15    the wrong people.

  16               THE COURT:    Okay.

  17               MR. LINDER:    Thank you, Your Honor.

  18               THE COURT:    Thank you.

  19               Any other witnesses?

  20               MR. LINDER:    Yes, Your Honor.

  21               THE COURT:    Is this a short one?

  22               MR. LINDER:    Yes, we'll move as quickly as we can,

  23    Your Honor.

  24               THE COURT:    Then we'll take a break after this one for

  25    the court reporter.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 74 of 183 PageID #: 935

                                YOUNG - DIRECT/LINDER                 74

   1               MR. LINDER:    Very well, Your Honor.

   2               At this time, the United States would call Christian

   3    Young.

   4               THE COURT:    Christian Young, come right up here to the

   5    witness stand.     And, sir, if you would remain standing and

   6    raise your right hand.

   7                 CHRISTIAN YOUNG, PLAINTIFF'S WITNESS, SWORN

   8                               DIRECT EXAMINATION

   9               THE COURT:    You may have a seat.

  10    BY MR. LINDER:

  11    Q.   Sir, can you please tell the court your name and spell your

  12    name for the court reporter.

  13    A.   Christian Young, Y-O-U-N-G.

  14    Q.   And, Mr. Young, what do you do for work?

  15    A.   I am currently in between.

  16    Q.   And where did you work last?

  17    A.   I worked at Speedway.

  18    Q.   And where did you work before that?

  19    A.   I worked at the GetGo.

  20    Q.   And GetGo is a gas station as we heard just a moment ago?

  21    A.   Yes, sir.

  22    Q.   Do you know the defendant, Nolan Brewer?

  23    A.   I do.

  24    Q.   And do you know him from working with him?

  25    A.   Uh-huh.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 75 of 183 PageID #: 936

                                YOUNG - DIRECT/LINDER                 75

   1    Q.   Do you know him outside of work?

   2    A.   I do not.

   3    Q.   Did he at any point talk to you about what he did at a

   4    Jewish synagogue?

   5    A.   Yes, he did.

   6    Q.   All right.    As with the witness before, I'm going to ask

   7    you two sets of questions, first generally about his

   8    background, and then about the incident itself, okay?

   9         First, when did you first meet him?

  10    A.   I met Nolan the first few months of me actually working at

  11    GetGo.

  12    Q.   And when was that?

  13    A.   I started working at GetGo November 29th of 2017.

  14    Q.   And did you talk to one another while at work?

  15    A.   Yes, we did.

  16    Q.   And would you describe the defendant as talkative or quiet?

  17    A.   Because I am also a talkative person, we kind of have the

  18    same talkative aspect of it.

  19    Q.   If you take a look at Exhibit 18 in the book in front of

  20    you there, it's the photo right behind 18.

  21    A.   (Complied.)

  22    Q.   That's the defendant, right?

  23    A.   Correct.

  24    Q.   And you see that camouflage jacket that he's wearing?

  25    A.   Yes, I do.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 76 of 183 PageID #: 937

                                YOUNG - DIRECT/LINDER                 76

   1    Q.   Do you recognize that?

   2    A.   Yes, I do.

   3    Q.   When was the first time you saw that?

   4    A.   Again when I first -- when I -- around the times when I

   5    first met Nolan.

   6    Q.   And did he say anything about the jacket when you met him?

   7    A.   He said it was a German coat.       Nothing really else with it.

   8    Q.   How about the necklace?      Have you seen that necklace

   9    before?

  10    A.   I have not.

  11    Q.   Did the defendant ever talk to you about Naziism?

  12    A.   He would talk to me, and I'd say loosely, about his beliefs

  13    because when I'm working, I typically don't pay that -- too

  14    much attention to the conversations that we would have, but he

  15    did say that he, you know, believes in the Nazi belief, that --

  16    he didn't really -- he didn't say anything about -- about his

  17    feelings towards, you know, just any other race; more so like,

  18    I could see -- I could see him saying the outsourcing, you

  19    know, the thing with the Jewish, but I just knew that he, you

  20    know, believed in the, you know, Nazi belief.

  21    Q.   And when was the first time that he mentioned the Nazi

  22    belief to you, do you think?

  23    A.   One of the nights that we worked third shift, because at

  24    the time I was working third shift.

  25    Q.   When would that have been in time?        Close to when you
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 77 of 183 PageID #: 938

                                YOUNG - DIRECT/LINDER                 77

   1    started or close to when you left?

   2    A.   Sometime -- it felt like early 2018.

   3    Q.   Did he -- did the defendant ever talk to you about having

   4    German or Nazi heritage?

   5    A.   Yes, he did.

   6    Q.   And did he ever show you -- if you would, turn to No. 25.

   7    A.   (Complied.)

   8    Q.   Have you ever seen this picture?

   9    A.   I do not recall.

  10    Q.   All right.    Has he ever talked to you about going to events

  11    or Nazi-related conventions, meetings?

  12    A.   Yes, he did.

  13    Q.   What did he say about that?

  14    A.   Just said that he had attended conventions.          I didn't even

  15    know that there were even such conventions, but again, I didn't

  16    really -- I didn't pay too much mind to it because I was

  17    working.     I was focused on my work.

  18    Q.   Now let's move to the incident itself, the synagogue

  19    incident.     If you would turn to Exhibit No. 13, please.

  20    A.   (Complied.)

  21    Q.   Have you seen that photo before?

  22    A.   Yes, I have.

  23    Q.   And who showed it to you?

  24    A.   Nolan.

  25    Q.   When?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 78 of 183 PageID #: 939

                                 YOUNG - DIRECT/LINDER                78

   1    A.   The day after the incident.

   2    Q.   And where were you guys?      Were you at work?

   3    A.   Yes.

   4    Q.   Can you describe the conversation?        Why did he show it to

   5    you?

   6    A.   He came up to me and said, "Hey, look at this.          Look at

   7    what I've done" and showed me the picture, and that was really

   8    the only extent to the conversation there.

   9    Q.   Can you describe his demeanor?        Was he happy?    Sad?

  10    A.   Previously I said that he was gloating about it.           I think

  11    more so proud.     He wasn't sad about it.      He wasn't too overly

  12    eccentric about it.       Just proud of it.

  13    Q.   Proud of what he had done?

  14    A.   Uh-huh.

  15    Q.   Yes or no?

  16    A.   Yes.

  17    Q.   All right.

  18                MR. LINDER:    No further questions.

  19                THE COURT:    You may cross.

  20                MR. ANSELL:    No cross, Judge.

  21                THE COURT:    Okay.   All right, thank you very much,

  22    sir.   You may step down.      We'll take a five-minute break for

  23    the court reporter's sake.

  24                                (Recess taken.)

  25                THE COURT:    You may be seated.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 79 of 183 PageID #: 940

                              HITCHCOCK - DIRECT/LINDER               79

   1               Mr. Linder, do you have any other witnesses?

   2               MR. LINDER:    Yes, Your Honor, we have three witnesses

   3    left, one of which is a witness that the defense intended to

   4    call.    So we'll do some double duty right now if that's all

   5    right.

   6               THE COURT:    That's fine.

   7               MR. LINDER:    All right.    At this time, the Government

   8    would call Alex Hitchcock.

   9               THE COURT:    Mr. Hitchcock, come up to the witness

  10    stand.    Sir, if you would remain standing and raise your right

  11    hand.

  12                 ALEX HITCHCOCK, PLAINTIFF'S WITNESS, SWORN

  13                               DIRECT EXAMINATION

  14               THE COURT:    You may have a seat.

  15               Counsel?

  16               MR. LINDER:    Thank you, Your Honor.

  17    BY MR. LINDER:

  18    Q.   Sir, could you please tell the Court your name and spell

  19    your last name for the court reporter.

  20    A.   Alex Hitchcock, H-I-T-C-H-C-O-C-K.

  21    Q.   Mr. Hitchcock, what do you do for work?

  22    A.   I am a cook at the Guckenheimer Cafe in the Medina building

  23    in Greencastle.

  24    Q.   Where do you live?

  25    A.   Eminence, Indiana.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 80 of 183 PageID #: 941

                             HITCHCOCK - DIRECT/LINDER                80

   1                THE COURT:   Can you spell your city?

   2                THE WITNESS:   E-M-I-N-E-N-C-E.

   3                THE COURT:   Thank you.

   4    BY MR. LINDER:

   5    Q.   Mr. Hitchcock, do you know Nolan Brewer?

   6    A.   I do.

   7    Q.   How do you know him?

   8    A.   He's a friend.

   9    Q.   How long have you known him?

  10    A.   I want to say since the eighth grade.

  11    Q.   And how would you describe your relationship?          Is a he

  12    friend or a best friend?

  13    A.   I would say he's probably my best friend.

  14    Q.   And did you -- how old are you now?

  15    A.   I am 19.

  16    Q.   So you've known him for at least five years?

  17    A.   Yes.

  18    Q.   In the 2018 time frame, that year, did you see one another?

  19    A.   Yes.

  20    Q.   Did you hang out?

  21    A.   Uh-huh, a lot.

  22    Q.   I was going to ask; how often?

  23    A.   Over the summer, it was pretty much every weekend.            During

  24    like the college year and stuff, it varied due to like, you

  25    know, work and the college schedules and everything.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 81 of 183 PageID #: 942

                             HITCHCOCK - DIRECT/LINDER                81

   1    Q.   In July of 2018, did he talk to you at some point about

   2    what he and his wife did at a Jewish synagogue?

   3    A.   I think it was the very end of July.

   4    Q.   Again, as with the other witnesses, I'm going to ask you

   5    some background as well as about the incident itself.

   6         Has the defendant, Nolan Brewer, ever talked to you about

   7    Nazi Germany?

   8    A.   Yes.

   9    Q.   And what has he talked to you about with regard to Nazi

  10    Germany?

  11    A.   Most of it was pretty much just facts.         I don't think too

  12    much of the Nazi Germany part really tied in with his beliefs

  13    until like a lot later when he was talking about that.

  14    Q.   When you mean -- "a lot later," when is that?

  15    A.   Like more towards like the summer, like, leading up to

  16    this.

  17    Q.   And what would he say to you during that part?

  18    A.   Umm, I want to say like his views started to turn a little

  19    bit more radical alongside, you know, like K.B.'s whose were

  20    already kind of there.

  21    Q.   We'll talk about his wife in a moment, K.B. Brewer.

  22         Let's talk about him.      When you say his beliefs were

  23    turning radical, what do you mean?

  24    A.   He seemed to be wanting to talk about it a little bit more

  25    than like before, like bringing it up more often and trying to,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 82 of 183 PageID #: 943

                             HITCHCOCK - DIRECT/LINDER                82

   1    like, figure out how all of us would like respond to his

   2    beliefs, his group of friends.

   3    Q.   Did he ever talk about Adolf Hitler?

   4    A.   Yes.

   5    Q.   What did he have to say about Adolf Hitler?

   6    A.   Mostly just like facts about history, not anything like --

   7    I don't -- not very much about his views I don't think.

   8    Q.   And what were those facts if you recall?

   9    A.   Like pretty much like how he was raised and, you know,

  10    things about his death and --

  11    Q.   Do you recall Nolan talking about white supremacy or white

  12    nationalism?

  13    A.   Yes.

  14    Q.   And what did he have to say about that?

  15    A.   Most of that I don't really recall too much of what was

  16    actually said.     At some point, I know they went to Identity

  17    Evropa -- Europa.     Aside from that, I don't know of anything

  18    else.

  19    Q.   And what is -- do you know what Identity Evropa, Europa is?

  20    A.   It is, I believe, like a neo-Nazi type-esque party.

  21    Q.   What did he talk about with respect to that group?

  22    A.   During that time, I actually didn't know that that's what

  23    it was.     I thought at first that it was just like a scholarship

  24    opportunity or something for K.B., and I didn't know what it

  25    was until the first time I was questioned by the FBI.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 83 of 183 PageID #: 944

                             HITCHCOCK - DIRECT/LINDER                83

   1    Q.   And you mentioned Mrs. Brewer, and by Mrs. Brewer, I mean

   2    Nolan's wife.     You said her views were radical.        Can you

   3    describe that?

   4    A.   Umm, Nolan had a friend.      I don't know their name or

   5    whatever, but they had like a set of, like, beliefs or whatnot

   6    that were slightly different than like K.B.'s, and she kind of

   7    made mention of wanting to burn down his house due to those

   8    beliefs.    Naturally, like, at the time, Nolan was like "Yeah,

   9    no, let's not."     The rest of us were kind of like "I don't know

  10    if she's serious."      It was kind of hard to tell like what she

  11    was really, you know, thinking or what was going through her

  12    mind at the time.

  13    Q.   So was that at some point over the summer?

  14    A.   I want to say yes.

  15    Q.   Did you give that just now as an example of her potentially

  16    being violent or having extreme tendencies?

  17    A.   Yes.

  18    Q.   And is it fair to say that you -- that she rubbed off on

  19    Nolan?

  20    A.   Yes.

  21    Q.   What do you mean by that?

  22    A.   Before they got together, like, I would -- never heard

  23    Nolan really talk about, you know, Hitler, or white supremacy

  24    or anything.     And even at first, it was just like wearing the

  25    German fatigue, and, you know, more like just being proud of,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 84 of 183 PageID #: 945

                             HITCHCOCK - DIRECT/LINDER                84

   1    like, a certain heritage than their, you know, beliefs in, you

   2    know, like the supremacy and stuff.

   3    Q.    So are you saying that Nolan was previously proud of German

   4    heritage before --

   5    A.    Yes, like, in a way like outside of Hitler and what he

   6    ended up doing.

   7    Q.    Did Nolan ever make jokes or otherwise make statements

   8    about the Jewish people?

   9    A.    Yes.

  10    Q.    And what do you recall about that?

  11    A.    I believe that the one in here -- I don't remember what the

  12    picture is, but the one about like the Jews digging around the

  13    ashtray.

  14    Q.    Let's turn to 51 in that binder.       And it's right behind tab

  15    51.

  16    A.    (Complied.)

  17          That would be the one.

  18    Q.    Do you remember -- do you remember seeing this image on his

  19    phone or do you remember him telling you this joke --

  20    A.    He said it out loud.

  21    Q.    -- or purported joke?

  22          When was that?

  23    A.    It was in the car.    As to when I have no idea.

  24    Q.    Let me just ask this for completeness.        Did you hold

  25    similar beliefs, you personally, to Nolan and his wife?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 85 of 183 PageID #: 946

                             HITCHCOCK - DIRECT/LINDER                85

   1    A.   Like the supremacy?

   2    Q.   Correct.

   3    A.   No.

   4    Q.   Did he know that?

   5    A.   I assume so.

   6    Q.   Why do you say that?

   7    A.   Umm, I was born and raised in a very religious family.

   8    Like, we went to church every Sunday and I've never expressed

   9    interest in that.

  10    Q.   Did he at points in time seem reluctant to talk about those

  11    beliefs around you knowing your upbringing?

  12    A.   Towards the beginning of when he would talk about that

  13    stuff, I would say yes.       And then he kind of got, I'd say, more

  14    comfortable with just, you know, expressing his views in that

  15    matter.

  16    Q.   Can you give a time frame to that, if you would?           When did

  17    that start and transition to become more comfortable in his

  18    views?

  19    A.   I would say maybe like a year ago would be when he started

  20    to get comfortable enough to, like, actually say stuff more

  21    commonly about that.      Before then, like it was an every now and

  22    then thing.     Mostly when K.B. was around.

  23    Q.   All right.    Let's move to the incident itself.        So late

  24    July 2018.    I want to go first to Exhibit No. 11 on here, which

  25    is a text message string from Nolan's phone.          And they are
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 86 of 183 PageID #: 947

                             HITCHCOCK - DIRECT/LINDER                86

   1    messages, as you can see -- that's the one (indicating), you've

   2    got it -- sent to and from recipient named Kona Chan or Chan

   3    Kona.    Who is that?

   4    A.   That is a nickname for me.

   5    Q.   And elsewhere in this binder, there's a text message string

   6    relating to a Q chan or Chan Q.        Is that you?

   7    A.   Q is not me.

   8    Q.   Who is Q?

   9    A.   That would be Cody.

  10    Q.   Is that another part of the friend group?

  11    A.   Uh-huh.

  12    Q.   In this, in the one in front of you, the third line down

  13    says "Okay, we'll be grabbing the can to fill it up, run to

  14    Camby and come back."      Do you know what he's referring to by

  15    "can"?

  16    A.   He's referring to a gas can.

  17    Q.   All right.    Now, I want to stop for a moment.        Did you talk

  18    with the FBI in connection with this case?

  19    A.   Yes.

  20    Q.   And did they ask you whether you had any text messages?

  21    A.   Yes.

  22    Q.   Did you at first tell them "no"?

  23    A.   Yes.

  24    Q.   Was that a lie?

  25    A.   Yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 87 of 183 PageID #: 948

                             HITCHCOCK - DIRECT/LINDER                87

   1    Q.   Why did you tell them "no" at first?

   2    A.   I'd like to view myself as like a reliable kind of a

   3    friend, and I don't like to throw people really under the bus

   4    for, you know, like making mistakes.

   5    Q.   Did you ultimately talk to them about the text messages?

   6    A.   Yes.

   7    Q.   Including this one we just saw?

   8    A.   Yes.

   9    Q.   Do you know why the defendant was getting a gas can and the

  10    date of this is the 27th of July?        Do you know why?

  11    A.   In the text string, I don't think it's on this page, but

  12    they messaged me saying that they had an experiment and that

  13    they wanted to borrow the gas can. And then later on that

  14    night, they came over and we made napalm, and then they ended

  15    up leaving with the napalm.

  16    Q.   Let me unpack that just for a moment.         When you say

  17    "napalm," what are you referring to?

  18    A.   The mixture of gasoline and Styrofoam.

  19    Q.   And did you see them make it that evening?

  20    A.   Yes.

  21    Q.   And what was the Styrofoam that was being used to make

  22    that?

  23    A.   It was Styrofoam plates.

  24    Q.   Do you know where he got those?

  25    A.   From the Walmart in Greencastle.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 88 of 183 PageID #: 949

                             HITCHCOCK - DIRECT/LINDER                88

   1    Q.   Did he tell you that?

   2    A.   No.

   3    Q.   How do you know that?

   4    A.   Only from it being said here.

   5    Q.   Okay.   And just to be clear, if you would respond only to

   6    what you personally remember as opposed to what you've heard

   7    here?

   8    A.   Okay.

   9    Q.   I know that's confusing.

  10         Do you know when Nolan learned how to make the napalm?

  11    A.   No, I do not.

  12    Q.   Was it that very day?

  13    A.   No.

  14    Q.   Had you made it previously?

  15    A.   Yes.

  16    Q.   What did you do with it previously?

  17    A.   We put it on like swords and lit them on fire, and we lit a

  18    coconut on fire with it, too.

  19    Q.   If you would just turn to 12.       It's the very next one.

  20    A.   (Complied.)

  21    Q.   Do you recognize that?

  22    A.   Yes.

  23    Q.   What does that look like?

  24    A.   That is the pot of napalm.

  25    Q.   Now, you said Nolan had brought the Styrofoam plates,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 89 of 183 PageID #: 950

                             HITCHCOCK - DIRECT/LINDER                89

   1    right?

   2    A.   Yes.

   3    Q.   Did they -- did he and his co-conspirator bring anything

   4    with him when he met with you on that Friday to make the

   5    napalm?

   6    A.   I feel like they might have been drinking the Gatorade from

   7    the bottles, and I feel like he brought in cans of aerosol.

   8    Q.   Spray paint?

   9    A.   I think it's like an air spray or a hair spray or

  10    something, not spray paint.

  11    Q.   Did they tell you what they planned to use the napalm for?

  12    A.   No.

  13    Q.   Other than an experiment?

  14    A.   They did not.

  15    Q.   All right.    And did you otherwise know what they were using

  16    it for?

  17    A.   No.

  18    Q.   All right.    Let's turn to tab -- well, after the fact,

  19    after the incident, did you hear -- did you eventually learn

  20    what they used it for?

  21    A.   Yes.

  22    Q.   What was that?

  23    A.   They didn't end up using much of it, but I think they used

  24    it for the fire in front of the trash --

  25    Q.   The enclosure?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 90 of 183 PageID #: 951

                             HITCHCOCK - DIRECT/LINDER                90

   1    A.    Yeah, the enclosure.

   2    Q.    All right.    If you'd turn to 56, please.

   3    A.    (Complied.)

   4    Q.    These are two picture messages from the defendant's phone

   5    to you, Kona Chan, on that day.        Do you recall receiving these

   6    messages from him on -- this is July 30th, so the day after the

   7    incident?

   8    A.    Yes.

   9    Q.    And at the end of this, this is a series of text messages

  10    with you; is that right?

  11    A.    Yes.

  12    Q.    And do you recall receiving these messages from Nolan?

  13    A.    Yes.

  14    Q.    What was your reaction when you received this?

  15    A.    I was pretty unsure of how to react.

  16    Q.    What do you mean?

  17    A.    Because I don't really believe in the views of, you know,

  18    doing things radically in that way, but at the same time, I

  19    didn't want to be extremely negative towards my friend.

  20    Q.    At the bottom, it says that he, Nolan, texted you "Google

  21    it!   The word "synagogue" is trending in Indiana and soon to go

  22    regional."

  23    A.    Yes.

  24    Q.    What did you think he meant by that?

  25    A.    The fact that it would be a more popular subject on media.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 91 of 183 PageID #: 952

                             HITCHCOCK - DIRECT/LINDER                91

   1    Q.   Did that indicate to you that he was proud of what he did?

   2    A.   I would say so.

   3    Q.   Did you see Nolan later that day?

   4    A.   Yes.

   5    Q.   Did he come over to your house with his wife?

   6    A.   Yes.

   7    Q.   And some other friends were there as well?

   8    A.   Uh-huh.

   9    Q.   Did he show you a photo of the incident itself from his

  10    cell phone?

  11    A.   Yes.

  12    Q.   And can you turn to tab 13?

  13    A.   (Complied.)

  14    Q.   Did he show you that photo?

  15    A.   I want to say it was the photo that was closer to the

  16    enclosement [sic].

  17    Q.   How about 14?

  18    A.   It was like that, but it still had the torches lit.

  19    Q.   So some other photo that's not present here?

  20    A.   (Nodded head.)

  21    Q.   You have to answer audibly.

  22    A.   Yes.

  23    Q.   What did he say about it?

  24    A.   On that, I don't really remember that.

  25    Q.   What was his demeanor as he told you about it?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 92 of 183 PageID #: 953

                             HITCHCOCK - DIRECT/LINDER                92

   1    A.   It was more of a matter-of-fact-type of conversation than a

   2    necessarily like, you know, a really proud or a really sad type

   3    of reaction or what he was coming off as.

   4    Q.   Did he talk to you about whether this was their original

   5    plan or whether they planned to do something else?

   6    A.   They did mention that they were wanting to do more.

   7    Q.   And what was the "more"?

   8    A.   The breaking into the synagogue and using the napalm to

   9    make a symbol on the floor or something, and then the

  10    mentioning of the rabbi's house.

  11    Q.   Let's unpack that just a minute.        Who said the breaking

  12    into the synagogue and the symbol on the floor?

  13    A.   That was Nolan.

  14    Q.   Who said that they would go to the rabbi's house?

  15    A.   That was K.B.

  16    Q.   Were they talking to you at the same time, like a

  17    conversation?

  18    A.   This is two different conversations on the same day.

  19    Q.   Were they both present for those conversations?

  20    A.   On the second one, they were.       On the first one, I'm not

  21    sure if K.B. was necessarily within earshot.

  22    Q.   On the first conversation, when he talked about potentially

  23    breaking into the synagogue and burning a design, let's turn to

  24    Exhibit 33.

  25    A.   (Complied.)
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 93 of 183 PageID #: 954

                              HITCHCOCK - DIRECT/LINDER               93

   1    Q.    Do you recognize that?

   2    A.    Yes.

   3    Q.    What is that?

   4    A.    It is a picture from a art app.

   5    Q.    Who made it?

   6    A.    Nolan.

   7    Q.    How do you know that?

   8    A.    Because I'm pretty sure he was drawing it right in front of

   9    me.

  10    Q.    And is this relevant to you in the context of burning in

  11    the synagogue?

  12    A.    Yes.

  13    Q.    How?

  14    A.    That is the symbol that they were going to burn into the

  15    floor.

  16                 THE COURT:    What exhibit are we looking at?

  17                 MR. LINDER:   33.

  18    BY MR. LINDER:

  19    Q.    During that portion of the conversation, was K.B. present

  20    right there with you?

  21    A.    I believe she was probably within earshot for that.

  22    Q.    Who was talking with you, though?

  23    A.    It was Nolan.

  24    Q.    You had a second conversation later with both of them,

  25    right?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 94 of 183 PageID #: 955

                              HITCHCOCK - CROSS/ANSELL                94

   1    A.   Yes.

   2    Q.   And it is at that time that K.B. talked about burning the

   3    rabbi's house?

   4    A.   Yes.

   5    Q.   What did Nolan say about that?

   6    A.   For that conversation, he mostly stayed quiet.

   7    Q.   Did they talk about looking for another target?

   8    A.   Yes.

   9    Q.   Who talked about that?

  10    A.   That was more K.B.

  11    Q.   And what did she say?

  12    A.   Pretty much like staying outside of a 50-mile radius of

  13    their house, and aside from that, like they hadn't really

  14    narrowed anything else down yet.

  15    Q.   And did Nolan have anything to say about that?

  16    A.   He remained silent.

  17                MR. LINDER:   No further questions, Your Honor.

  18                THE COURT:    You may cross-examine.

  19                               CROSS EXAMINATION

  20                MR. LINDER:   Thank you, Judge.

  21    BY MR. ANSELL:

  22    Q.   Good afternoon, Mr. Hitchcock.

  23    A.   Good afternoon.

  24    Q.   So I want to start back in eighth grade when you guys first

  25    became friends.     What did you have in common at the time?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 95 of 183 PageID #: 956

                              HITCHCOCK - CROSS/ANSELL                95

   1    A.   Umm, we ended up doing track together, and I was, like,

   2    into, like, certain games and like TV shows, like anime and

   3    stuff, that we kind of were able to talk over and everything.

   4    Q.   And you mentioned that you were raised in a very religious

   5    household, correct?

   6    A.   Yes.

   7    Q.   Did you share that in common with Nolan?

   8    A.   Yes.

   9    Q.   He also was raised in a household that went to church every

  10    Sunday?

  11    A.   Yes.

  12    Q.   In eighth grade and ninth grade and through high school,

  13    did it seem to you, you're best friends, did it seem to you

  14    that you had similar values?

  15    A.   Yes.

  16    Q.   And what -- how would you describe those values?

  17    A.   I would say something along the lines of, like, pretty much

  18    I follow the Ten Commandments.        You know, you kind of believe

  19    like, you know, Jesus came to die for our sins, and pretty much

  20    like everything that most normal Christian households would

  21    entail in that.

  22    Q.   Would that include the golden rule?

  23    A.   As to what the golden rule is?       I don't know.

  24    Q.   Well, it's been a while since I've been to Sunday school

  25    but the Golden Rule "Do unto others as you would have them do
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 96 of 183 PageID #: 957

                              HITCHCOCK - CROSS/ANSELL                96

   1    unto yourself"?

   2    A.   Yes.

   3    Q.   Would you just say that that would be one of the

   4    foundations of your ethics as you grew up?

   5    A.   For mine, yes.

   6    Q.   Did Nolan seem to share that view with you?

   7    A.   I think so.

   8    Q.   Did you ever know him to treat people badly?

   9    A.   No.

  10    Q.   Did you know him to be kind?

  11    A.   Yes.

  12    Q.   Did you know him to be generous?

  13    A.   Uh-huh, yes.

  14    Q.   Did you know him to be respectful to others?

  15    A.   Yes.

  16    Q.   Did you know him to be tolerant of the differences that

  17    other people might have?

  18    A.   Yes.

  19    Q.   Did you know him to be someone who respected authority and

  20    followed rules?

  21    A.   Yes.

  22    Q.   With respect to respecting authority and following rules,

  23    how strongly do you think that Nolan believed in following

  24    rules?

  25    A.   In school, I don't think I remember him ever getting in
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 97 of 183 PageID #: 958

                              HITCHCOCK - CROSS/ANSELL                97

   1    trouble.

   2    Q.   So as far as you know, he always followed the rules?

   3    A.   Yes.

   4    Q.   Now, did any of that change before he became involved with

   5    K.B.?

   6    A.   I do not think so.

   7    Q.   You never observed it?

   8    A.   No.

   9    Q.   And when he became involved with K.B., what were some of

  10    the first things that you noticed about his personality or

  11    about his views?

  12    A.   He seemed willing to change.

  13    Q.   Did you have the opportunity to observe the two of them

  14    together?

  15    A.   Early on in their relationship, no.

  16    Q.   But later, yes?

  17    A.   Yes.

  18    Q.   And when you say he seemed willing to change, did you have

  19    the impression that that was willing to change to please K.B.?

  20    A.   Yes.

  21    Q.   So were you under the impression that that was important to

  22    him?

  23    A.   Yes.

  24    Q.   And is that something that you were able to observe

  25    firsthand when you saw the dynamic between the two of them?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 98 of 183 PageID #: 959

                              HITCHCOCK - CROSS/ANSELL                98

   1    A.   Yes.

   2    Q.   Can you describe it?

   3    A.   K.B. seemed more, like, outgoing and talkative and, you

   4    know, just wanting to get everybody to pretty much, like,

   5    believe what she believed.       And at first, Nolan wasn't like

   6    that.   Like, he didn't really talk too much about his beliefs

   7    or anything.     And the more, like, they hung out, the more, you

   8    know, talkative and into talking about his beliefs and stuff he

   9    became.

  10    Q.   Did that become awkward at all seeing him change right

  11    there amongst all your friends?

  12    A.   There were a few conversations where I pretty much remained

  13    silent because I didn't want to necessarily say anything to

  14    what they were talking about.

  15    Q.   Were you afraid of provoking K.B.?

  16    A.   Yes.

  17    Q.   Now, the fear of provoking K.B., what's the basis of that?

  18    A.   I think she's a pyromaniac.       I think she's too willing to

  19    want to go and burn stuff down.

  20    Q.   Was she aggressive in terms of how she wanted Nolan to be

  21    or to act?

  22    A.   As to that, I do not know.       I didn't notice anything

  23    myself.

  24    Q.   Did you ever notice her being aggressive with him or trying

  25    to be pushy, for instance?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 99 of 183 PageID #: 960

                              HITCHCOCK - CROSS/ANSELL                99

   1    A.   Only in some of their conversations.        I feel like she would

   2    kind of look to him for, like, assistance or help in arguing

   3    with, like, some of our friends about, like, her beliefs.

   4    Q.   And would he give that assistance?

   5    A.   A little bit.

   6    Q.   Did he seem reluctant?

   7    A.   Yeah, kind of.

   8    Q.   Now, how many friends would -- that summer before the --

   9    the summer that the incident happened, how many friends would

  10    hang out at your house every weekend?

  11    A.   Six.

  12    Q.   So that was like the core group?

  13    A.   Yes.

  14    Q.   And you were all good friends?

  15    A.   Yes.

  16    Q.   Were all of you the same religion or race?

  17    A.   I think one or two of them didn't really have a religion,

  18    and then Chase is a African-American.

  19    Q.   And Chase was a member of the group, right?

  20    A.   Yes.

  21    Q.   And how long had Chase been part of the group?

  22    A.   I would say, like, three or four years.

  23    Q.   And that whole time, Nolan was part of the group, too?

  24    A.   Yes.

  25    Q.   And did you ever observe Nolan to harbor or communicate any
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 100 of 183 PageID #: 961

                               HITCHCOCK - CROSS/ANSELL                100

    1    kind of racist beliefs before he became involved with K.B.?

    2    A.   No.

    3    Q.   Did he seem accepting of all races?

    4    A.   Yes.

    5    Q.   Did K.B. seem to have any kind of a problem with Chase?

    6    A.   Not that I noticed.

    7    Q.   Now, you said that you guys played around with the homemade

    8    napalm?

    9    A.   Yes.

   10    Q.   You had done that on several occasions prior to the

   11    incident, correct?

   12    A.   I believe it was only just that one day before.

   13    Q.   How long before?

   14    A.   I want to say it was earlier in July or maybe the end of

   15    June.

   16    Q.   And at the time, was it -- what was the purpose of it?

   17    A.   Pretty much just to have a little bit of fun.

   18    Q.   Was it like the kind of -- was it sort of like an

   19    experiment?

   20    A.   I would say something more along the lines of just to waste

   21    away an afternoon.

   22    Q.   It was fun to make this mixture and then burn it in

   23    different ways?

   24    A.   Yes.

   25    Q.   Was there anything else that you did besides that along
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 101 of 183 PageID #: 962

                               HITCHCOCK - CROSS/ANSELL                101

    1    those lines?

    2    A.   I don't think so.

    3    Q.   And what about -- did you know anything about the so-called

    4    Drano bombs?

    5    A.   I did not.

    6    Q.   When you would hang out, what else would you guys do?

    7    A.   Normally we would watch like either anime or play video

    8    games.

    9    Q.   When did you first hear about the Drano bombs?

   10    A.   I wanted to say Thursday with my meeting with the

   11    prosecutor.

   12    Q.   Okay.   Now, you mentioned earlier that K.B. seemed to have

   13    this -- that you think she's a pyromaniac.         On what basis do

   14    you make that statement?

   15    A.   Aside from hearing, you know, that she wanted to burn down,

   16    you know, like the rabbi's house and, you know, use napalm in

   17    the synagogue, there was the one time when she said something

   18    about burning down one of Nolan's friend's house for his

   19    beliefs.

   20    Q.   Do you think that Nolan really wanted to break into the

   21    synagogue or was he just trying to say what would make K.B.

   22    happy?

   23    A.   To say what would make K.B. happy.

   24    Q.   Is that something that you observed time and again?

   25    A.   Yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 102 of 183 PageID #: 963

                               HITCHCOCK - CROSS/ANSELL                102

    1    Q.   Did he seem reluctant to confront her directly?

    2    A.   Yes.

    3    Q.   Would you -- is it fair to say that rather than confront

    4    her directly, he might resist her more passively?

    5    A.   Yes.

    6    Q.   Was it fair to say that rather than confront her directly,

    7    he might maybe try to redirect her?

    8    A.   Yes.

    9    Q.   So would it surprise you that Nolan went along with K.B.'s

   10    plan but always wanted to hold her back?

   11    A.   It would not surprise me.

   12    Q.   So it wouldn't surprise you that he wanted to hold her back

   13    from doing worse than they did?

   14    A.   Yes.

   15    Q.   Does that seem consistent with your observations of the two

   16    of them together?

   17    A.   Yes.

   18    Q.   Have you had occasion to hang out with Nolan since this has

   19    happened?

   20    A.   No.

   21    Q.   And is that because you were listed as a witness?

   22    A.   Yes.

   23    Q.   Otherwise would you hang out with him?

   24    A.   Yes.

   25    Q.   The basis -- the bases of these beliefs that were
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 103 of 183 PageID #: 964

                               HITCHCOCK - CROSS/ANSELL                103

    1    communicated at these gatherings, did they seem to have some

    2    kind of supposed factual or intellectual basis?

    3    A.   They were presented in a way that would definitely come off

    4    as intellectual.

    5    Q.   So did it seem that they had been reading things?

    6    A.   Yes.

    7    Q.   And so they would share these views with sort of a

    8    bibliography of this, this, this, these are the reasons this is

    9    true?

   10    A.   As facts, yes.

   11    Q.   Do you believe Nolan would have ever done this had he not

   12    been influenced by K.B.?

   13    A.   No.

   14    Q.   And that's consistent with a lifetime of following the

   15    rules, correct?

   16    A.   Yeah.

   17    Q.   Thank you.

   18                MR. ANSELL:   I have no other questions.

   19                MR. LINDER:   Nothing, Your Honor.

   20                THE COURT:    Okay.   Thank you.   You may step down.

   21                You have two more witnesses?

   22                MR. LINDER:   Two more, Your Honor.     The United States

   23    calls Eric Martin.

   24                THE COURT:    Sir, if you'd come right up here to the

   25    witness stand, and if you would remain standing and raise your
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 104 of 183 PageID #: 965

                                  MARTIN - DIRECT/LINDER               104

    1    right hand.

    2                  ERIC MARTIN, PLAINTIFF'S WITNESS, SWORN

    3                                DIRECT EXAMINATION

    4                THE COURT:    You may have a seat.

    5    BY MR. LINDER:

    6    Q.   Good afternoon, sir.

    7    A.   Good afternoon.

    8    Q.   Could you please tell the Court your name and spell your

    9    name for the court reporter?

   10    A.   Eric Martin, M-A-R-T-I-N.

   11    Q.   Thank you.   Mr. Martin?

   12    A.   Yes, sir.

   13    Q.   How are you employed?

   14    A.   I am with Direct Shot, an employee or what -- I'm sorry.

   15    Q.   What did you do prior to working at Direct Shot?

   16    A.   I actually worked for Tradesmen International, which is a

   17    construction company.

   18                THE COURT:    Sir, can you please talk into the

   19    microphone?

   20                THE WITNESS:    I'm sorry.   Tradesmen International, it

   21    was a construction company.

   22    BY MR. LINDER:

   23    Q.   Is it a staffing firm for --

   24    A.   Yes.

   25    Q.   -- construction laborers?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 105 of 183 PageID #: 966

                                MARTIN - DIRECT/LINDER                 105

    1    A.   Yes, sir.

    2    Q.   Did you work there in 2018?

    3    A.   Yes, sir.

    4    Q.   What did you do there?

    5    A.   I basically did whatever needed to be done, cleaned the

    6    different -- did different projects, cleaned out landscapes,

    7    filled apartments with appliances, stuff like that.

    8    Q.   Do you know the defendant, Nolan Brewer?

    9    A.   Yes, I do.

   10    Q.   How do you know him?

   11    A.   Work associate.

   12    Q.   At which work?

   13    A.   Tradesmen International.      He was actually on both of my job

   14    sites on different occasions.

   15    Q.   And where were those job sites?

   16    A.   One was the IU facility, the site right by IU.

   17    Q.   In Bloomington?

   18    A.   Yes.

   19    Q.   And the other?

   20    A.   Accent Apartments in Plainfield.

   21    Q.   And what was the time period you worked with Nolan Brewer

   22    at Accent Apartments?

   23    A.   I wanted to say within, like, May or April.

   24    Q.   And how about in Bloomington?

   25    A.   Early July.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 106 of 183 PageID #: 967

                                  MARTIN - DIRECT/LINDER               106

    1    Q.   Did you two talk to one another while at work as

    2    co-workers?

    3    A.   No, just typical regular mumbo-jumbo, "how are you doing

    4    today," "good", stuff like that.

    5    Q.   If you could turn to Exhibit No. 18 please.

    6    A.   (Complied.)

    7    Q.   And is that Mr. Brewer?

    8    A.   Yes, sir.

    9    Q.   And do you recognize that jacket he's wearing there?

   10    A.   Yes, sir.

   11    Q.   Did he ever talk about that jacket?

   12    A.   It was a gift from his grandfather from Germany.

   13    Q.   How about the necklace that he's wearing?

   14    A.   Yes, I noticed that one as well.

   15    Q.   Do you know what that symbol is?

   16    A.   It is a swastika.

   17    Q.   Did he wear it around work?

   18    A.   Yes.

   19    Q.   Did he ever talk about it?

   20    A.   He was just talking about his national socialist beliefs.

   21                THE COURT:    Speak up.

   22                THE WITNESS:    He would talk about him being a national

   23    socialist and his beliefs.

   24    BY MR. LINDER:

   25    Q.   To your understanding, is Nazism short for national
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 107 of 183 PageID #: 968

                                MARTIN - DIRECT/LINDER                 107

    1    socialism?

    2    A.   Yes.

    3    Q.   And what were his beliefs that he would talk about?

    4    A.   He was talking about creating -- either creating a movement

    5    or being part of a movement.

    6    Q.   Did he ever talk about Adolf Hitler?

    7    A.   Yes, he would talk highly of him.

    8    Q.   And what do you mean "highly"?

    9    A.   Like it was his idol.

   10    Q.   Adolf Hitler?

   11    A.   Like he was his idol.

   12    Q.   When was that?    In Bloomington or at Accent Apartments?

   13    A.   It was Accent Apartments.

   14    Q.   So April/May time frame?

   15    A.   Yes.

   16    Q.   Did he ever talk about white supremacy?

   17    A.   Little bits here and there.

   18    Q.   Did he ever say anything about being superior to other

   19    races?

   20    A.   No, not entirely.     He would be -- like give out a little

   21    small talk about certain -- with some people working there, and

   22    then others not so much.

   23    Q.   Was there ever a situation where a person of another race

   24    was put in charge as his temporary supervisor?

   25    A.   Yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 108 of 183 PageID #: 969

                                MARTIN - DIRECT/LINDER                 108

    1    Q.   Describe that if you would.

    2    A.   We were doing a landscape.      We were doing landscaping --

    3    cleaning off the landscape for the Accent Apartments.           And

    4    Freddie, our supervisor, was away for the day.          So they

    5    actually appointed who we call Carolina.         We didn't know his

    6    real name.    He was just a tall African-American gentleman.          And

    7    he was appointed to be our temporary supervisor for that day.

    8    Q.   Did Mr. Brewer have anything to say about that?

    9    A.   He was, like -- he was, like, "Why do we have to listen to

   10    him?   Why is he our supervisor?"

   11    Q.   Was it in connection with the fact that he was

   12    African-American?

   13    A.   Yes.

   14    Q.   Did he talk about people of the Jewish faith?

   15    A.   He would say a comment in German which I don't remember how

   16    it went.

   17    Q.   Do you know -- did you ever learn what the comment meant?

   18    A.   Stupid Jew.

   19    Q.   How often did he say that?

   20    A.   Not all the time, but little times here and there.

   21    Q.   Did he ever talk about the Nazi's treatment of the Jewish

   22    people?

   23    A.   Yes.

   24    Q.   What did he say about that?

   25    A.   He would actually say that the Jews actually deserved it.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 109 of 183 PageID #: 970

                                MARTIN - DIRECT/LINDER                 109

    1    Q.   Deserved what?

    2    A.   The treatment that they were given.

    3    Q.   Was he referring to the Holocaust?

    4    A.   Yes.

    5    Q.   Did Nolan Brewer ever show you -- did this have an impact

    6    on the workplace?

    7    A.   No, not -- no, not really because it was never actually

    8    brought to light.     But Freddie, our Hispanic supervisor, did

    9    ask him about his swastika and everything.         And they were

   10    basically calling him "Nazi."

   11    Q.   Who was calling him "Nazi"?

   12    A.   Members of the group.

   13    Q.   The other workers?

   14    A.   The supervisor.

   15    Q.   Was that because he openly wore the Nazi necklace?

   16    A.   Because he openly wore the swastika necklace, yes.

   17    Q.   Did Nolan Brewer ever show you pictures or images on his

   18    cell phone?

   19    A.   Yes, he would show multiple backgrounds of swastikas,

   20    racial memes.

   21    Q.   Let me just flip through them quickly if we could.          Let's

   22    start with 25.    And it's the -- right after the tab?         Have you

   23    ever seen that image before?

   24    A.   Yes, it was actually his sister at what he told me was an

   25    awards ceremony.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 110 of 183 PageID #: 971

                                MARTIN - DIRECT/LINDER                 110

    1    Q.   Did he say anything about it being a play?

    2    A.   No.

    3    Q.   How about 26?    Ever seen that?

    4    A.   Yes, that was actually his phone lock screen.

    5    Q.   You've seen his lock screen before?

    6    A.   Yes.

    7    Q.   His wallpaper, when you get a phone call, that's what you

    8    see?

    9    A.   Yeah, that was his actual background.        That was actually

   10    wallpaper background.      Sorry.

   11    Q.   How about 31, have you ever seen that on his phone?

   12    A.   Yes, it was one of his gallery photos.

   13    Q.   What's a gallery photo?

   14    A.   Pictures that you take or have created or saved.

   15    Q.   Pictures on his phone that he showed you?

   16    A.   Yes.

   17    Q.   32, have you seen that one?

   18    A.   Yes.

   19    Q.   And again, he showed you that?

   20    A.   Yes, sir.

   21    Q.   How about 35?    Did he show you 35?

   22    A.   Yes, he did.

   23    Q.   How about 36?    I'm sorry, do you know what 35 is?

   24    A.   Yes, it's an Iron Cross.

   25    Q.   And 36, did he show you that?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 111 of 183 PageID #: 972

                                MARTIN - DIRECT/LINDER                 111

    1    A.   Yes.

    2    Q.   Have you ever seen him wear an Iron Cross on a necklace?

    3    A.   No, he would -- actually, yeah, one time, and that was at a

    4    Bloomington --

    5    Q.   In the Bloomington job?

    6    A.   Yeah.

    7    Q.   If you turn to Exhibit 40, please.        This was a screen shot

    8    on his phone, an image.      It's after tab 40, sorry.

    9    A.   Okay.

   10    Q.   You got it.    And it looks like a text message to an Eric

   11    Martin.

   12    A.   Yes.

   13    Q.   Do you recall receiving this text message?

   14    A.   Yes, I did.

   15    Q.   All right.    And he talks about being a national socialist,

   16    correct?

   17    A.   Yes, he talks about his beliefs and how he feels about this

   18    subject, and I did not respond after that to the text message.

   19    Q.   And next, 41, is a diagram.      Have you ever seen that?

   20    A.   Yes, I did.

   21    Q.   And what was the context of seeing that?

   22    A.   He was trying to -- it was basically like it was a diagram

   23    of what leader -- what kind of leader he would be or what kind

   24    of leader that he would exemplify I want to say, or be.

   25    Q.   And what kind of leader was he trying to be?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 112 of 183 PageID #: 973

                                  MARTIN - DIRECT/LINDER               112

    1    A.   He was trying to be basically a national socialist leader.

    2    So he did like a diagram of his neoliberalism which I don't

    3    know what it is.

    4    Q.   Did he talk about Adolf Hitler in this diagram?

    5    A.   Yes.

    6    Q.   What did he say?

    7    A.   He was saying that he was that close to being Hitler.

    8    Q.   In his beliefs?

    9    A.   In his beliefs, yes.

   10    Q.   When was that, in Bloomington or back at Accent Apartments?

   11    A.   Accent Apartments.

   12    Q.   So April, May?

   13    A.   Yes.

   14    Q.   Lastly, if you turn to 51, please.        Sorry it's the one

   15    after tab 51.    I know these tabs are tough.       This is the one

   16    that's been talked about a couple times here regarding the

   17    ashtray.    Have you seen this before?

   18    A.   Yes, he did show me the meme on his cell phone.

   19    Q.   He showed this to you?

   20    A.   Yes.

   21    Q.   Did he laugh when he showed it to you?

   22    A.   He was laughing, yes.

   23                MR. LINDER:    No further questions.

   24                THE COURT:    You may cross-examine.

   25                MR. ANSELL:    Thank you, Judge.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 113 of 183 PageID #: 974

                                 MARTIN - CROSS/ANSELL                 113

    1                               CROSS EXAMINATION

    2                        (Off-the-record discussion.)

    3    BY MR. ANSELL:

    4    Q.   Mr. Martin, how long did you work with Nolan?

    5    A.   For a few weeks at one job site, which is the Ascent

    6    Apartments, and then two days at IU Bloomington.

    7    Q.   How many weeks at Ascent Apartments?

    8    A.   I would say about three to four.

    9    Q.   And this was in May or June?

   10    A.   It was roughly in May.

   11    Q.   Early or late May?

   12    A.   I want to say late May, if I remember correct, yes.

   13    Q.   Was it late May into June?

   14    A.   Yes.

   15    Q.   And you never knew him before that, right?

   16    A.   No, sir.

   17    Q.   Did you ever meet his wife?

   18    A.   No, I did not.

   19    Q.   Did you know anything about her?

   20    A.   I'd been shown pictures of her, yes, but other than that,

   21    that is -- nothing else.      There's nothing else besides that.

   22    Q.   Were you the one he talked to the most about this stuff?

   23    A.   Not really.    Like, he would go on a little bit, you know,

   24    express, like, freely express how he feels and everything.            I

   25    was just, like, "Okay, man."
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 114 of 183 PageID #: 975

                                 MARTIN - CROSS/ANSELL                 114

    1    Q.   Was it primarily what he thought about the economics and --

    2    basically the economics of the system?

    3    A.   Yes.

    4    Q.   And where you said that chart placing him on the two axis

    5    close to Hitler, that's a political spectrum chart, right?

    6    A.   Yes.

    7    Q.   Have you ever seen one of those online?

    8    A.   I mean, I haven't seen one of those online.         He

    9    actually just showed it to me on his phone.         I did not see that

   10    on the Internet.     He did show me on his phone, the political

   11    diagram.

   12    Q.   So Hitler's got a point on there, and Margaret Thatcher's

   13    got a point, right?

   14    A.   Yes.

   15    Q.   Stalin's got a point?

   16    A.   Yes.

   17    Q.   Milton Friedman's got a point on there, correct?

   18    A.   Yes.

   19    Q.   And Gandhi, right?

   20    A.   Yes.

   21    Q.   So the four axes are -- to the far left is

   22    communism/collectivism.      To the far right is neoliberalism and

   23    libertarianism.     Do you understand what those two concepts are

   24    in terms of economic thought?

   25    A.   Not entirely.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 115 of 183 PageID #: 976

                                  MARTIN - CROSS/ANSELL                115

    1    Q.   Now, the other axis, the vertical axis goes from

    2    authoritarian/fascism down to anarchism/libertarian.           Are you

    3    familiar with those concepts?

    4    A.   No.

    5    Q.   So when he was talking about where he falls on this, it was

    6    right in the middle between neoliberalism and communism,

    7    correct?

    8    A.   Yes.

    9    Q.   But much closer to authoritarianism than anarchism,

   10    correct?

   11    A.   Yes.

   12    Q.   And that's what plotted his position close to where whoever

   13    created this had plotted Hitler's position, correct?

   14    A.   Yes.

   15    Q.   So when he's talking about this, he's talking mainly about

   16    economic philosophy and law and order versus liberalism?

   17    A.   Yeah.

   18    Q.   Is that what you understood?

   19    A.   Yes.

   20    Q.   Okay.   I just wanted to clarify that.

   21                THE COURT:   Are you sure you understood that?

   22                THE WITNESS:   Like, back in the day I was kind of

   23    clueless.    Then like -- because I actually like -- I have -- I

   24    really had no idea really what he was talking about.

   25                THE COURT:   Okay.   You've never studied any of these
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 116 of 183 PageID #: 977

                                  MARTIN - CROSS/ANSELL                116

    1    theories?

    2               THE WITNESS:    No.

    3               THE COURT:    Okay.   Most people have not.

    4    BY MR. ANSELL:

    5    Q.   When you say what kind of a leader, you don't really know

    6    if that's what he was talking about?

    7    A.   No.

    8    Q.   Or at the time you didn't really know what he was talking

    9    about?

   10    A.   At the time, I didn't know what he was really talking

   11    about.

   12    Q.   Okay, that's fair enough.      Was he the kind of person that

   13    would work hard at work?

   14    A.   He was actually a very hard worker.

   15    Q.   Was he the kind of person that liked to follow the rules?

   16    A.   Yes, to a certain -- to -- yeah, never mind, yeah, to an

   17    actual extent, yes.

   18    Q.   Okay.   All right.

   19               MR. ANSELL:    No more questions.     Thank you.

   20               THE COURT:    Nothing further?

   21               MR. LINDER:    Nothing, Your Honor.

   22               THE COURT:    Thank you, sir.    You may step down and you

   23    may be excused.

   24               And your final witness?

   25               MR. LINDER:    Yes, Your Honor, United States calls
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 117 of 183 PageID #: 978

                             BAUMGARTNER - DIRECT/LINDER               117

    1    Austin Baumgartner.

    2                THE COURT:    If you'd come right up here to the witness

    3    stand, please, and if you would remain standing and raise your

    4    right hand.

    5                AUSTIN BAUMGARTNER, PLAINTIFF'S WITNESS, SWORN

    6                               DIRECT EXAMINATION

    7                THE COURT:    You may have a seat.    And if you could

    8    talk right into that microphone.

    9                You may, Counsel.

   10                MR. LINDER:   Thank you, Your Honor.

   11    BY MR. LINDER:

   12    Q.   Sir, could you please tell the Court your name and spell

   13    your last name for the court reporter?

   14    A.   Austin Baumgartner, B-A-U-M-G-A-R-T-N-E-R.

   15    Q.   Mr. Baumgartner, what do you do for work?

   16    A.   I'm a project superintendent.

   17    Q.   For which company?

   18    A.   Buckingham Construction.

   19    Q.   Is that residential construction?

   20    A.   Multi-family.

   21    Q.   Do you know Nolan Brewer?

   22    A.   Yes.

   23    Q.   How do you know him?

   24    A.   He was one of my temp laborers when I was a superintendent

   25    at the Ascent.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 118 of 183 PageID #: 979

                             BAUMGARTNER - DIRECT/LINDER               118

    1    Q.   And what time frame was that roughly?

    2    A.   That was July, maybe early June -- or late June of last

    3    year.

    4    Q.   And did you know Eric Martin actually who just testified?

    5    A.   Yes, he was one of my other laborers I had out there.

    6    Q.   As superintendent, what do you do?

    7    A.   I manage the entire project.       So from the insides to the

    8    outsides of the buildings, I control what people are doing and

    9    what we need to get done.

   10    Q.   And at that time, were you Nolan Brewer's boss?

   11    A.   Yes, I was.

   12    Q.   All right.    And how many people did you have working for

   13    you?

   14    A.   Over the entire job site, close to 150.

   15    Q.   Was it a diverse group?      Racially?    Ethnically?

   16    A.   Very diverse.

   17    Q.   What kind of work did Nolan Brewer do?

   18    A.   Nolan -- mainly we had him cleaning out flower beds,

   19    picking up trash, cleaning up units and things like that.

   20    Q.   If you would turn to Exhibit 18.

   21    A.   (Complied.)

   22    Q.   Is that Nolan Brewer?

   23    A.   Yes.

   24    Q.   And do you recognize it?      Have you seen that jacket before?

   25    A.   Yes, I have.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 119 of 183 PageID #: 980

                             BAUMGARTNER - DIRECT/LINDER               119

    1    Q.   And has he ever talked about that jacket to you or to

    2    others?

    3    A.   Yes, he has.

    4    Q.   What has he said about it?

    5    A.   He just told us that it was a German jacket, and he really

    6    would never take it off.

    7    Q.   Did he seem proud of it?

    8    A.   Yes.

    9    Q.   And how about the necklace that he's wearing, do you see

   10    that?

   11    A.   Yes.

   12    Q.   Have you seen it before?

   13    A.   Yes, I have.

   14    Q.   Do you know what it is?

   15    A.   Iron Cross -- or no, that's the swastika one.          Sorry.

   16    Q.   Have you seen him wear an Iron Cross as well?

   17    A.   Yes, I have.

   18    Q.   Actually while we're talking about that, if you'd turn to

   19    27 -- I'm sorry, not 27.      Sorry, 17.

   20    A.   (Complied.)

   21    Q.   And looking on the green there, if you kind of look in the

   22    middle of it?

   23    A.   Yes.

   24    Q.   Do you see the necklace?

   25    A.   Yes, that's the necklace.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 120 of 183 PageID #: 981

                             BAUMGARTNER - DIRECT/LINDER               120

    1    Q.   Is that an Iron Cross?

    2    A.   Yes.

    3    Q.   Have you seen him wear it?

    4    A.   Yes.

    5    Q.   Did he wear both necklaces around the job site?

    6    A.   Yes, I saw -- not at the same time, just randomly one day I

    7    noticed them.

    8    Q.   Also Exhibit -- let's turn to Exhibit 26.

    9         I should ask, did you ever see the background of Nolan

   10    Brewer's phone?

   11    A.   Yes.

   12    Q.   And did others at the job site ever see the background in

   13    Nolan Brewer's phone?

   14    A.   Yes, they did.    A lot of times when he was in the groups,

   15    he would try to keep it hidden, not let a lot of people see

   16    what was going on.

   17    Q.   Were there times when people did see it?

   18    A.   Yes.

   19    Q.   And is Exhibit 26 what was on the background?

   20    A.   Yes.

   21    Q.   Do you know what Exhibit 26 is?

   22    A.   Yes.

   23    Q.   What is it?

   24    A.   Swastika on a flag.

   25    Q.   Did Nolan Brewer talk about Nazism or national socialism?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 121 of 183 PageID #: 982

                             BAUMGARTNER - DIRECT/LINDER               121

    1    A.   Yes, he did.

    2    Q.   Can you describe what he would talk about?

    3    A.   He would mainly describe his beliefs.        I was not one that

    4    he would speak directly to about it.

    5    Q.   Who would he speak to about it?

    6    A.   I had my intern come up to me and tell me, and I had

    7    multiple other laborers come up and tell me.          And I also had

    8    people across the job site that would say they overheard him

    9    talking about it.

   10    Q.   And how about white supremacy or white nationalism, did you

   11    hear that being talked about by Nolan Brewer?

   12    A.   It would be social nationalist is what he would use.

   13    Q.   National socialist?

   14    A.   Or national socialist, yes.

   15    Q.   You mentioned your intern.      Did your intern describe to you

   16    what Nolan Brewer would say to him?

   17    A.   Yes, he actually came up to me once or twice and said he

   18    felt uncomfortable because he felt Nolan was trying to recruit

   19    him.

   20    Q.   Recruit him for what?

   21    A.   He didn't really say exactly.       He just said he felt like he

   22    was trying to be recruited by Nolan to the national socialist.

   23    Q.   It was in reference to national socialist?

   24    A.   Yes.

   25    Q.   Did Nolan talking about Nazism, national socialism and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 122 of 183 PageID #: 983

                             BAUMGARTNER - DIRECT/LINDER               122

    1    wearing a swastika in the workplace have an impact on the

    2    workplace?

    3    A.   It made people feel uncomfortable, but the way we dealt

    4    with it was kind of put him off by himself more so that he

    5    wasn't around the large groups of people that were

    6    uncomfortable.

    7    Q.   How many folks would you say roughly came up to you and

    8    told you that they felt uncomfortable?

    9    A.   I probably had 10 to 15.

   10    Q.   Did you end up talking with Nolan Brewer about that?

   11    A.   I did not.

   12    Q.   Did anyone talk to him with whether he should stop wearing

   13    the necklace or stop showing off his phone?

   14    A.   By the time that he was actually -- I talked -- I didn't

   15    talk to him directly.      I talked to his boss at Tradesmen

   16    International about it and had told him to have a conversation

   17    about it.

   18    Q.   So you spoke to Nolan Brewer's boss at the temp agency?

   19    A.   Yes.

   20    Q.   Did it change his behavior?

   21    A.   This was kind of towards right before he was no longer at

   22    our job site.     So I couldn't really tell if it changed his

   23    behavior through there.

   24    Q.   Lastly, do you recall hearing about the incident at the

   25    synagogue in late July last year?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 123 of 183 PageID #: 984

                              BAUMGARTNER - CROSS/ANSELL               123

    1    A.   Yes.

    2    Q.   And did you send a text message to Tyler Wood -- I'm sorry,

    3    your intern that Monday?

    4    A.   Yes.

    5    Q.   And what did you say?

    6    A.   I said, "Look who was not here Friday, and is here today,"

    7    and sent the news article.

    8    Q.   And why did you say that?

    9    A.   Well, I just -- I didn't really know, and he had talked

   10    about he had a speaking engagement and things like that.            And

   11    there were some things that just didn't sound right, and it was

   12    kind of one of those just talking to somebody, and saying, you

   13    know, just kind of what comes to mind, not even if it was true.

   14    That's why nobody acted on it.

   15    Q.   Is it fair to say you're not surprised that Nolan did what

   16    he did?

   17    A.   That is correct.

   18                MR. LINDER:   No further questions.

   19                THE COURT:    Any cross examination?

   20                MR. ANSELL:   Just briefly, Judge.

   21                               CROSS EXAMINATION

   22    BY MR. ANSELL:

   23    Q.   For about how long did you supervise this group that

   24    included Nolan Brewer?

   25    A.   The group was all different people.        So it was -- I mean
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 124 of 183 PageID #: 985

                              BAUMGARTNER - CROSS/ANSELL               124

    1    Nolan could have been there for four weeks, and another person

    2    had been there a day and I got a new laborer sub because they

    3    weren't working the way I needed them to.

    4    Q.   So Nolan was working for you just for about four weeks?

    5    A.   I would say so.      It's hard for me to remember back then

    6    exactly how long because I went through many different

    7    laborers.

    8    Q.   Aside from describing his belief in Nazism and showing

    9    people his Iron Cross and swastika, was there anything else

   10    about him that you noticed?

   11    A.   I just -- I would notice that, like, he was a good worker,

   12    but at times, you would go to find the group, and he would have

   13    kind of gone off by himself to separate from the group, but he

   14    would still be working.      He would just kind of be more

   15    secluded.

   16    Q.   So you noticed him separating himself a lot from others?

   17    A.   Yes.

   18                MR. ANSELL:   Thank you.

   19                THE COURT:    No redirect?

   20                MR. LINDER:   No, Your Honor.

   21                THE COURT:    Thank you, sir.   You may be excused.

   22                MR. LINDER:   And that's all the witnesses and evidence

   23    for the Government, Your Honor.        Thank you.

   24                THE COURT:    All right, thank you.

   25                All right, do you have any witnesses?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 125 of 183 PageID #: 986

                                  BREWER - DIRECT/ANSELL               125

    1                MR. ANSELL:    Yes, Judge.   I'd like to call Darla

    2    Brewer.

    3                THE COURT:    Miss Brewer, if you'd come right up here

    4    to the witness stand.       If you would remain standing and raise

    5    your right hand.

    6                  DARLA BREWER, DEFENDANT'S WITNESS, SWORN

    7                                DIRECT EXAMINATION

    8                THE COURT:    You may have a seat.

    9                You may examine your witness.

   10                MR. ANSELL:    Thank you.

   11    BY MR. ANSELL:

   12    Q.   Please state your name.

   13    A.   Darla Brewer.

   14    Q.   And you are Nolan's mother?

   15    A.   Yes.

   16    Q.   And first, I'd like to just ask you, as Nolan was growing

   17    up, grade school, middle school, high school, what kind of a

   18    kid was he?

   19    A.   He was a really good kid, very responsible, little, you

   20    know, hyper and talkative, but never had any trouble out of

   21    him.

   22    Q.   So he followed your rules?

   23    A.   Yeah, almost to a fault.

   24    Q.   Do you know of him ever getting in trouble at school?

   25    A.   I was informed that he got, like, two detentions, like
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 126 of 183 PageID #: 987

                                BREWER - DIRECT/ANSELL                 126

    1    lunch detention, mostly for not doing his homework.

    2    Q.   And the family would attend church together?

    3    A.   Oh, yeah.

    4    Q.   How often would you attend church?

    5    A.   Every Sunday.

    6    Q.   And did you do any kind of volunteer work or anything like

    7    that as well?

    8    A.   We would go on a yearly mission trip out to Oklahoma and

    9    teach Bible school, as well as other community projects like,

   10    you know, working the Ronald McDonald House and community bake

   11    sales and, you know, various things.

   12    Q.   What kind of values did you try to instill in your

   13    children?

   14    A.   Always be good, do the right thing.

   15    Q.   Was there any kind of racism or antisemitism that the

   16    family subscribes to?

   17    A.   No, we actually have biracial grandchildren.

   18    Q.   And when did you first meet K.B.?

   19    A.   A couple of years ago.      I don't recall, but it was at a

   20    family get together that my sister-in-law, it was her best

   21    friend's niece that happened to be there and they got

   22    introduced.

   23    Q.   So they eventually started dating?

   24    A.   Yes.

   25    Q.   Was it shocking to you that they got married?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 127 of 183 PageID #: 988

                                BREWER - DIRECT/ANSELL                 127

    1    A.   Yeah.

    2    Q.   You found out after the fact?

    3    A.   Well, no, I found out like two or three days before.

    4    Q.   Do you know why they got married?

    5    A.   No.

    6    Q.   But you allowed them to live in your home together?

    7    A.   Yes.

    8    Q.   Did you notice any kind of a change in Nolan?

    9    A.   Yes.    After she moved in, he got to where he, you know,

   10    would hardly talk to me, and he would be trying to talk to me

   11    but she was like in the background keeping him quiet, you know,

   12    bringing him in the other room so that he couldn't finish his

   13    conversations with me.      And, you know, it was just really weird

   14    that my son that would tell me everything would -- was no

   15    longer talking to me.

   16    Q.   Did you ever see the swastika?

   17    A.   His necklace?

   18    Q.   Right.

   19    A.   Yeah.

   20    Q.   The swastika or the Iron Cross did you see?

   21    A.   Well, the Iron Cross.

   22    Q.   What about the swastika?

   23    A.   I can't say that I really specifically saw that one.

   24    Q.   Move to -- in that binder, look at Exhibit 18.

   25    A.   (Complied.)    No.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 128 of 183 PageID #: 989

                                BREWER - DIRECT/ANSELL                 128

    1    Q.   You never saw that?

    2    A.   No.

    3    Q.   But the Iron Cross you had seen?

    4    A.   Yeah.

    5    Q.   Did you know that that had any kind of antisemitic

    6    symbolism?

    7    A.   No.

    8    Q.   Now, I want you to also look at Exhibit 25.

    9    A.   Okay.

   10    Q.   Do you recognize that picture?

   11    A.   Yes.

   12    Q.   Is it a mirror image of a picture that you've seen before?

   13    A.   Yes, it's a mirror image of a picture I took.

   14    Q.   So the picture you took has what appears -- what in this

   15    picture looks like a Nazi flag, correct?

   16    A.   Right.

   17    Q.   But the actual image, was it a reverse of the flag?

   18    A.   Yes.

   19    Q.   And was that a part of a play or a musical?

   20    A.   Yes, it was a prop in the musical, the Sound of Music.

   21    Q.   And that flag is in there because it was part of the story?

   22    A.   Right, part of the story.

   23    Q.   But is there something about the story where it's like

   24    supposed to be a mirror image of the actual Nazi flag?

   25    A.   Well, the school had this so that it was not the actual
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 129 of 183 PageID #: 990

                                BREWER - DIRECT/ANSELL                 129

    1    Nazi flag.

    2    Q.   So the school as the prop had flipped it so it was like a

    3    backwards --

    4    A.   Right.

    5    Q.   -- flag?

    6    A.   Right, so that it was not really there.        It was there for

    7    the symbolism.

    8    Q.   Okay.    So this is a reverse of that?

    9    A.   The photo is the flip of the actual thing.

   10    Q.   Who's the girl standing there?

   11    A.   She is my great niece.

   12    Q.   So your great niece wasn't actually at a Nazi rally?

   13    A.   No, she was in a school play.

   14    Q.   She was in the cast of the Sound of Music?

   15    A.   Yes.

   16    Q.   And that's why she's standing next to this flag?

   17    A.   Right.

   18    Q.   I just wanted to clarify that.

   19         Since Nolan was arrested for this offense, have you seen

   20    any development in his ideas or opinions or attitudes?

   21    A.   To the good, yeah.     I mean, he's pretty much back to the

   22    Nolan he was before she got involved.

   23    Q.   Did he start talking to you again?

   24    A.   Yes.

   25    Q.   And did he give you any insight into what had gone wrong or
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 130 of 183 PageID #: 991

                                BREWER - DIRECT/ANSELL                 130

    1    where he had gone wrong?

    2    A.   He was just trying to be a good husband so that he would be

    3    a good father like she was convincing him he needed to be.

    4    Q.   So does he have a sort of -- would you describe him as

    5    passive or aggressive?

    6    A.   He's pretty passive.

    7    Q.   Would you describe him as someone who goes along with more

    8    aggressive personality sometimes?

    9    A.   Not until she came around.

   10    Q.   And have you observed any efforts on his part since he was

   11    arrested to educate himself?

   12    A.   Yes.

   13    Q.   Describe what you've seen.

   14    A.   He's read some books, and we've watched some documentaries,

   15    and he's gone to counseling.       And he just, you know, is really

   16    trying to be a good worker at his job now, and do the right

   17    thing, and, you know, does anything, no questions asked, as far

   18    as we need him to do around the house.

   19    Q.   Do you think he understands better the pain that he caused?

   20    A.   Yes.

   21    Q.   What's your impression of his understanding or his level of

   22    regret?

   23    A.   He is deeply pained and he did cause some pain.          He had no

   24    idea to the extent that she was the influence until she got out

   25    of the picture.     And, you know, he just -- he just feels so
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 131 of 183 PageID #: 992

                                LESTER - DIRECT/ANSELL                 131

    1    sorry in pain sometimes that you just, you know, "You're going

    2    to be all right, buddy, you're going to get through this."

    3              MR. ANSELL:     I have no more questions.

    4              THE COURT:    Any questions?

    5              MR. LINDER:     No, Your Honor.

    6              THE COURT:    Thank you, ma'am.      You may step down.

    7              Do you have any other witnesses?

    8              MR. ANSELL:     Yes.

    9                        (Off-the-record discussion.)

   10              The defense calls Stephen Lester.

   11              THE COURT:    If you'd come up here to the witness

   12    stand.    If you would remain standing, raise your right hand.

   13                 STEVEN LESTER, DEFENDANT'S WITNESS, SWORN

   14                              DIRECT EXAMINATION

   15              THE COURT:    You may have a seat.

   16    BY MR. ANSELL:

   17    Q.   Good afternoon.    Please state your name.

   18    A.   Steven Lester.

   19    Q.   And L-E-S-T-E-R?

   20    A.   L-E-S-T-E-R.

   21    Q.   Is it Steven with a P-H or a V?

   22    A.   V.

   23    Q.   And how do you know Mr. Brewer?

   24    A.   We moved when I entered the sixth grade, and Nolan -- and

   25    Nolan was in the same grade as I was.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 132 of 183 PageID #: 993

                                LESTER - DIRECT/ANSELL                 132

    1    Q.   You've been friends with him ever since?

    2    A.   Yes, I met him when -- there's a church at the very end of

    3    our driveway, the church that Nolan's family attends, and I met

    4    him outside of that church one Sunday afternoon, and Mom

    5    encouraged me to go talk to him.

    6    Q.   And you became friends?

    7    A.   And we became friends.

    8    Q.   How often would you see him?

    9    A.   I would see Nolan whenever I could.        He lived a good

   10    distance away from me, so sometimes our parents weren't willing

   11    to drive us to each other's houses, but as often as we could.

   12    Once a week if we were lucky, but, you know, at least once or

   13    twice a month I'd go visit his house or then we'd see each

   14    other at school every day.

   15    Q.   Would you describe him as someone who was inclined to

   16    follow the rules?

   17    A.   Yes.

   18    Q.   And how strongly do you think that -- how much of a rule

   19    follower was he if you could put it on a spectrum?

   20    A.   I never would have worried about him getting in trouble

   21    with any authority figures.       And yeah, he would just do

   22    whatever the teacher said when I saw him.         And I generally

   23    assumed that he would just do what was right.

   24    Q.   He seemed like someone who wanted to do what was right?

   25    A.   It was an honor to be his friend, yes, sir.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 133 of 183 PageID #: 994

                                LESTER - DIRECT/ANSELL                 133

    1    Q.   Was he kind?

    2    A.   He was my only friend for me when I was too arrogant to

    3    make other friends, and he was able to see through the person

    4    that I was making myself to be, and care for me for who I truly

    5    was.

    6    Q.   He helped you?

    7    A.   He did.   He was my friend up until tenth grade when I

    8    finally was able to open myself up more to other people, and

    9    I've -- I'm so grateful to him for the friendship and love that

   10    he provided to me when I needed it.

   11    Q.   And your friendship continued through high school?

   12    A.   Yes, up until now, and I'm still his best friend.          It's an

   13    honor and I consider him family.

   14    Q.   Were you part of the group that hung out at Alex's house?

   15    A.   Last summer?    Yes, I was one of the six.

   16    Q.   Did you notice a change in Nolan at some point?

   17    A.   I've been off at college for about three quarters of the

   18    year now, so I was only able to see him every now and then, but

   19    then just before the summer end -- and I knew him, and we would

   20    have conversations while he was dating K.B.         And he would tell

   21    me about their relationship and the things -- and the way

   22    things had been progressing.       And however, although I had

   23    thought that he would get married to her from the way he was

   24    talking about her, he seemed to love her very much and wanted

   25    to provide the most that he could for her, but I was surprised
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 134 of 183 PageID #: 995

                                LESTER - DIRECT/ANSELL                 134

    1    when I came home one summer and found out that he was married.

    2    He had not told me about it, and it seemed that it was a very

    3    sudden decision, but that summer I came home and he was

    4    married.

    5    Q.   So that summer, did you have the opportunity to hang out

    6    with him and also with his wife?

    7    A.   We would all six of us, including his wife and him, would

    8    be together at the house every Sunday, if possible.

    9    Q.   So it was six, including Nolan, and then she would be the

   10    seventh?

   11    A.   Including K.B., she was the sixth.        There was Nolan, his

   12    wife, the previous witness, Alex Hitchcock, me and then two

   13    others.

   14    Q.   What did you observe in terms of the dynamics between K.B.

   15    and Nolan?

   16    A.   I had only met her once previously when we went to prom,

   17    and I didn't really get to see too much of her then because it

   18    was only a few hours, but then over the summer, I was -- it

   19    seemed to me that especially when it came to the radical

   20    beliefs that they would propose together, it seemed to me that

   21    Nolan was really just more of a sounding board for K.B., and

   22    the things that she would bring forth and then he would, to a

   23    weaker extent, confirm them.

   24    Q.   Did you notice any changes in Nolan between how he was

   25    before he was with K.B. and how he was while he was with her?
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 135 of 183 PageID #: 996

                                LESTER - DIRECT/ANSELL                 135

    1    A.   Over the course of the summer, it seemed that Nolan's

    2    expressions became much stonier, and he seemed less responsive

    3    to a lot of things that were happening.         And he would be

    4    talking about such beliefs such as democratic socialism, and

    5    all of the other things -- but it was always in proxy of his

    6    wife.   And it just seemed that as time went on, he became a lot

    7    more dismissive of a lot of different things.          And I never got

    8    to have a more personal conversation with him over the summer,

    9    which I deeply regret, but he seemed to be inching away from

   10    the person that I knew and it was difficult to really

   11    understand why he had been doing that.

   12    Q.   Have you had any occasion to spend time with him or to

   13    communicate with him since his arrest?

   14    A.   About a month and a half after I was informed that he had

   15    been arrested by my mom, just by proxy, I was also told then

   16    that he was put under house arrest, and I was encouraged to

   17    give him a call.

   18         And in that phone call, I asked him what he had done, and

   19    in particular, the specific thing that I said to him was that

   20    because you're my friend and I love you, I'm going to hold you

   21    accountable to the actions that you've taken, but I'm not going

   22    to left them define who you are.        And then I asked him who he

   23    wanted to be.    And he told me that while he was in prison, he

   24    met God again, and that he had learned the depths that he had

   25    fallen while he was in his relationship with K.B., and he
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 136 of 183 PageID #: 997

                                LESTER - DIRECT/ANSELL                 136

    1    overestimated the strength of his own personal disposition and

    2    allowed himself to become controlled by her.

    3         He had just wanted to be a loving husband and he wanted to

    4    provide for her because he cared about her, but he had become

    5    controlled by the ideas that she had introduced to him.

    6    Q.   Did he describe how he came to educate himself about the

    7    inherent lies in the views that he had adopted?

    8    A.   I believe he informed me at one point about the books that

    9    he had been reading, and the documentaries that he had been

   10    watching as a part of that, and a part of the counseling

   11    program.   And then also just continuing to do daily Bible

   12    studies and just to continue to grow spiritually so that he

   13    could continue to become stronger from within.

   14    Q.   What did he tell you about the books and the documentaries?

   15    A.   He mentioned them in passing.       They were -- he mentioned --

   16    we had been able to meet together, I believe it was over winter

   17    break, the following winter break after the incident.           We had

   18    been able to meet together because we had been confirmed that I

   19    wasn't a collaborative witness so that I could meet with him.

   20    And we spent a lot of time together that week.

   21         And right near the end, we had a very important

   22    conversation where we discussed the heart of the issue about

   23    where he had been and where he was.        And he -- you know, he was

   24    telling me about how hard it was to consider having to take the

   25    consequences of his actions, but I encouraged him to be true to
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 137 of 183 PageID #: 998

                                 LESTER - DIRECT/ANSELL                137

    1    himself and to continue to try to grow into the person that he

    2    wanted to be, and not allow his past actions to define who he

    3    was.

    4         And as far as the books and such, he didn't go into

    5    specific details about those, but I had just -- I had been

    6    seeing him push further into trying to grow into somebody

    7    stronger.

    8    Q.   What kind of a person did he describe who he wanted to be?

    9    A.   He realized when he was in his relationship with K.B. how

   10    weak and how -- how much he was able to be persuaded into other

   11    beliefs.    So he wanted to be able to become strong in his sense

   12    of justice and righteousness, and to, especially by growing

   13    spiritually, become a more just individual in following things

   14    that would be more accepting and loving towards other people.

   15    Q.   Do you remember or did he mention the general topic of the

   16    books and the documentaries?

   17    A.   I don't believe so.

   18    Q.   Thank you.

   19               MR. ANSELL:    No more questions.

   20               MR. LINDER:    Nothing, Your Honor.

   21               THE COURT:    All right, thank you, sir.      You may be

   22    excused.

   23               Do you have any other witnesses?

   24               MR. ANSELL:    Yes, Judge.    Jeffrey Brewer.

   25               THE COURT:    Mr. Brewer, if you'd come up to the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 138 of 183 PageID #: 999

                                  BREWER - DIRECT/ANSELL               138

    1    witness stand, remain standing and raise your right hand.

    2                 JEFFREY BREWER, DEFENDANT'S WITNESS, SWORN

    3                                DIRECT EXAMINATION

    4                THE COURT:    You may have a seat.

    5                You may examine your witness.

    6                MR. ANSELL:    Thank you, Judge.

    7    BY MR. ANSELL:

    8    Q.   Sir, please, state your name.

    9    A.   Jeff Brewer, B-R-E-W-E-R.

   10    Q.   You're Nolan's father?

   11    A.   Yes.

   12    Q.   I don't want to -- a lot of this has already been testified

   13    to --

   14                THE COURT:    I don't want to hear anything we've

   15    already heard.    The hour's late.      Thank you.

   16    BY MR. ANSELL:

   17    Q.   What can you tell the Court about the efforts that Nolan

   18    has made to educate himself since he was released from jail?

   19    A.   Well, like has already been said, he's went to counseling

   20    and he's been reading books.       I can't recall the name --

   21    Diary of Anne Frank, and I'm not remembering the other one, but

   22    anyway, he watched a couple of documentaries about the Mengele

   23    twins that were Holocaust victims, and were used in

   24    experiments.    And he watched a documentary about the lady that

   25    has a Holocaust museum down in Terre Haute.          And he actually
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 139 of 183 PageID #: 1000

                                 BREWER - DIRECT/ANSELL                139

     1   was trying to get permission to go down there to visit that

     2   facility.

     3   Q.   Did you observe how he reacted to these materials?

     4   A.   Actually, they watched the documentaries while I was at

     5   work.    He told me in passing about it, that he understood how

     6   much of a tragedy it truly was, and he's really remorseful

     7   about the things that he did and how he got himself to the

     8   point that he was in.

     9   Q.   Has he disavowed the beliefs that he adopted during the

   10    last summer?

   11    A.   Certainly, yes.

   12    Q.   Do you believe he's sincere?

   13    A.   I think that he pretty much had disavowed them when he was

   14    serving the time in Henderson, Kentucky.         He'd never even been

   15    away from the house more than a couple of nights staying with

   16    friends before that, and I think that was a real shock to his

   17    system kind of thing, you know, culture shock, the realization

   18    that this is real, beyond real.

   19    Q.   Okay.

   20                         (Off-the-record discussion.)

   21               MR. ANSELL:    No more questions for this witness,

   22    Judge?

   23               MR. LINDER:    Nothing, Your Honor.

   24               THE COURT:    All right, thank you, sir.       You may return

   25    to your seat.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 140 of 183 PageID #: 1001

                                   GOTT - DIRECT/ANSELL                140

     1               Do you have any other witnesses?

     2               MR. ANSELL:    Very briefly, Judge.

     3               THE COURT:    Okay.

     4               MR. ANSELL:    Cody Gott.

     5               THE COURT:    If you'd come up to the witness stand.

     6   Would you raise your right hand.

     7                  CODY GOTT, DEFENDANT'S WITNESS, SWORN

     8                               DIRECT EXAMINATION

     9               THE COURT:    You may have a seat.

   10    BY MR. ANSELL:

   11    Q.   Please state your name.

   12    A.   Cody Gott, G-O-T-T.

   13    Q.   And how long have you known Nolan Brewer?

   14    A.   Eighteen plus years.      I've known him since -- way before we

   15    knew what best friends even were.

   16    Q.   Did you know him in the time -- so you knew him in the time

   17    before he got married?

   18    A.   Yes.

   19    Q.   Did you know him while he was married?

   20    A.   Yes, I did.

   21    Q.   And have you had occasion to spend time with him since he

   22    separated and divorced?

   23    A.   Yes, I have.

   24    Q.   And could you describe to the Court who he was before, who

   25    he seemed to be at the -- while he was in that relationship,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 141 of 183 PageID #: 1002

                                 GOTT - DIRECT/ANSELL                  141

     1   and where he has gone since then?

     2   A.   Before he was married, my favorite thing about him was that

     3   no matter what our views were on different -- anything, we

     4   could have a civilized discussion about it.          Even if we didn't

     5   agree with each other's views, we could discuss it, and we

     6   would come to an understanding of each other's just as talk.

     7   Me and him both loved to learn things and stuff like that.

     8        When he got married, I noticed that our conversations would

     9   be cut short more, and it also got to the point where we

   10    weren't spending as much time with each as we used to because

   11    of K.B., and the things she was pouring into his mind, stuff

   12    like that.

   13    Q.   Prior to K.B., he had differing views about things, but had

   14    he ever expressed extreme views?

   15    A.   Never.   He never had any radical ideas like that.          He was

   16    more just let people be who they want to be.

   17    Q.   Did he ever express any kind of racism?

   18    A.   Never.

   19    Q.   What about any kind of antisemitism?

   20    A.   Never.

   21    Q.   Did you have any conversations with him since his arrest

   22    that gave you kind of a glimmer of who he had been that he was

   23    still there, that he was coming back?

   24    A.   The Nolan that I knew and loved and still very much care

   25    for since this whole thing has happened, and the more I hang
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 142 of 183 PageID #: 1003

                                   GOTT - DIRECT/ANSELL                142

     1   out with him, I've seen him start to come back.           Now that she's

     2   not around, I have seen him definitely start to rewind to be

     3   the person he was before she became around.

     4   Q.   Setting aside the abhorrent beliefs that he ascribed to,

     5   was he ever the kind of person that would commit an act of

     6   vandalism regardless of his beliefs?

     7   A.   Never.

     8   Q.   Was he someone who was always a rule follower?

     9   A.   Yes.

   10    Q.   So would you describe what he did as abhorrent behavior?

   11    A.   Very much.

   12    Q.   All right.

   13                MR. ANSELL:    I have no more questions.

   14                MR. LINDER:    Nothing from the Government, Your Honor.

   15                THE COURT:    Okay.   Thank you.

   16                MR. ANSELL:    I have one more who's even shorter.

   17                THE COURT:    Thank you, ma'am.    You may step down.

   18                MR. ANSELL:    Stanley Gott.

   19                THE COURT:    Sir, if you'd come right over here to the

   20    witness stand.     If you would remain standing and raise your

   21    right hand.

   22                  STANLEY GOTT, DEFENDANT'S WITNESS, SWORN

   23                                DIRECT EXAMINATION

   24                THE COURT:    You may have a seat.

   25
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 143 of 183 PageID #: 1004

                                 GOTT - DIRECT/ANSELL                  143

     1   BY MR. ANSELL:

     2   Q.   Sir, please state your name.

     3   A.   Stanley Gott, G-O-T-T.

     4   Q.   And how long have you known Nolan Brewer?

     5   A.   Since he was born.

     6   Q.   Are you friends with his family?

     7   A.   Known them ever since -- grew up with his mom.

     8   Q.   You're Cody Gott's father, the previous witness?

     9   A.   That's correct.

   10    Q.   Now you've heard the testimony about who he's always been,

   11    who he became at the time of this offense, and who he seems to

   12    be now.    Is there anything that you would add to that?

   13    A.   Just what my daughter expressed, you know.         He -- he has

   14    always been the only person I would trust my daughter to spend

   15    time with all the years growing up.         He was well mannered, well

   16    behaved, well respected by, you know, teachers at school.            You

   17    see Nolan in the store at bake sales for different -- you know,

   18    raising funds for different things.

   19         And Cody told me -- my daughter told me about -- a little

   20    bit, because she didn't share everything with dad, but shared a

   21    little bit with me about how K.B. was influencing him, or he

   22    was changing.     There wasn't no specifics but she could see a

   23    change in Nolan.     And it bothered her because they were so

   24    close.    They were together every day almost, you know, in

   25    school and from kindergarten on.        And it had a big affect on
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 144 of 183 PageID #: 1005

                                  GOTT - DIRECT/ANSELL                 144

     1   her.

     2   Q.   Would you have ever imagined that he would commit an act of

     3   vandalism?

     4   A.   No.

     5   Q.   Would you ever imagine that he would commit an act of

     6   vandalism involving antisemitic symbolism and do something so

     7   cruel to the members of a house of worship?

     8   A.   No.

     9   Q.   Would you say that that, for him, was abhorrent behavior?

   10    A.   He -- he was -- he was the only -- he was the only teenage

   11    boy that I would let my daughter even hang out with because of

   12    his beliefs, and I know his family.

   13         My parents and his grandparents would play cards together.

   14    That's how far back I know this family, and none of them have

   15    those kind of beliefs.

   16    Q.   So you had seen him grow up and, to your mind, he had

   17    proven himself to be someone you could trust to do the right

   18    thing?

   19    A.   The only one I trusted my daughter with.

   20    Q.   So was it shocking to you what he did?

   21    A.   Yeah, I wanted to shake him but -- yeah, I was shocked.

   22    Q.   All right.    I have no more questions.       Thank you.

   23               MR. LINDER:    Nothing, Your Honor.

   24               THE COURT:    Thank you, sir.     You may return to your

   25    seat.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 145 of 183 PageID #: 1006

                                                                       145

     1              All right.    Any argument on the objections?        I don't

     2   really need any on the objections.

     3              MR. LINDER:    With regard to the guidelines, Your

     4   Honor.

     5              THE COURT:    You may.

     6              MR. LINDER:    Are we addressing it?

     7              THE COURT:    Okay, let me do the ruling real quick on

     8   the first objection, Objection No. 1.

     9              MR. LINDER:    All right.

   10               THE COURT:    These are the specific paragraphs.         With

   11    respect to paragraphs -- oh, is my probation officer well?             She

   12    got faint, but she can look at the transcript, right, court

   13    reporter?

   14               With respect to the objections to paragraphs 8 and 10

   15    that the defendant denies that he planned to set fire to the

   16    synagogue, the Court's going to overrule that objection.            The

   17    evidence is that the defendant joined in the plan with his

   18    wife, and he told Ms. Hirzel "We planned it."          He told the FBI

   19    "We planned it."     And all throughout his statement to the FBI

   20    agent, he used the terminology and the phraseology "we," not

   21    necessarily that K.B. did everything.         So those paragraphs --

   22    those objections are overruled.

   23               Paragraph 14, the Court's going to overrule the

   24    objection regarding the fact that the defendant was gloating.

   25    Maybe we won't use the term "gloating," but the defendant was
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 146 of 183 PageID #: 1007

                                                                       146

     1   proud of his actions just based on the testimony of not only

     2   the defendant's own statements to the agent, but also the

     3   statements to Ms. Hirzel and his other co-workers and friends.

     4              Paragraph 18, the Court's going to -- I'll sustain the

     5   objection to the phrase that -- the Court does agree that K.B.

     6   communicated with Mr. Pete alone.        So with respect to that

     7   particular statement, the Court will sustain that objection.

     8              Paragraph 20, Nolan Brewer and K.B. shared a bedroom

     9   at their residence.      The defendant wants to say that the Hitler

   10    book belonged to K.B., and the German cross pendant was a gift

   11    to K.B -- from K.B.      That's fine.    The Court will accept that.

   12               Paragraph 21, the Court will strike the term

   13    "fervent," otherwise your objection is overruled.

   14               And paragraph 23, that Hitchcock told counsel that he

   15    remembers K.B. made the comment about wanting to burn down the

   16    rabbi's house, not Nolan Brewer.        Mr. Hitchcock confirmed that.

   17    Mr. Hitchcock also stated that the defendant alone was the

   18    person that made certain other statements.          So with respect to

   19    the other statements, the objection is overruled.

   20               Objection No. 2, you may make your argument on that

   21    one, Government.

   22               MR. LINDER:    Thank you, Your Honor.      The standard on

   23    this, the question is, as we've briefed, is whether the

   24    defendant committed an attempted destruction of the synagogue,

   25    and the evidence shows that he did.         He planned for it,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 147 of 183 PageID #: 1008

                                                                       147

     1   prepared for it, intended to do it.         And I think more than

     2   anything, the notion of conspiracy, you're in for a penny,

     3   you're in for a pound.      He knew -- even assuming the

     4   defendant's version is right, which frankly I don't buy, that,

     5   you know, the wife was a mastermind behind everything and he

     6   had very little to do with it, even assuming that, he knew

     7   about it, went along with it.        You own what you do when you're

     8   part of a conspiracy.      That's the nature of relevant conduct.

     9              The facts show that they did plan to and had the

   10    intent to break in, and that they committed a substantial step

   11    towards that.     You have the defendant's statements to the FBI

   12    to that effect regarding why they bought the various materials,

   13    including the pieces of the spark plug that were to be thrown

   14    at the window.     There is no reason to have that other than to

   15    break in, per the defendant's own word.

   16               So in addition to that, he told Ms. Hirzel he wanted

   17    to break in, and he told Mr. Hitchcock he wanted to break in

   18    and burn the symbol that he drew on his phone in front of

   19    Mr. Hitchcock at Exhibit 33.

   20               That is certainly evidence of intent to break in as

   21    well as a substantial step in bringing -- in gathering all

   22    those materials, making the napalm, prepping the Drano bombs,

   23    driving 50 miles to the synagogue, parking a mile away, hauling

   24    all of that, including a pot full of the napalm substance, a

   25    mile by foot.     And then according to everybody, they wanted to
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 148 of 183 PageID #: 1009

                                                                       148

     1   get in, including himself, but he got scared.

     2              All of that leading up to that point is a substantial

     3   step, Your Honor.      So the elements here are met, both the

     4   intent is there, and the substantial step.          Thank you.

     5              THE COURT:    You may.

     6              MR. ANSELL:    All right, Judge.

     7              Your Honor, what he did was participate in spray

     8   painting the south and west walls that were the garbage dump

     9   enclosure.    He did not attempt to get into the synagogue.          He

   10    did not attempt to burn it down.        If he ever had any intent to

   11    go along with that crazy plan, he abandoned it.

   12               His better judgment said, "No, we're not going to do

   13    that."    In fact, they didn't even go anywhere near the

   14    synagogue.    An attempt to get into the synagogue to burn it

   15    requires more than him bragging to people that he wanted to do

   16    this or wanted to do that.       What I believe and what I think

   17    that the evidence shows is that they had prepared for something

   18    that could have included that, and as they -- and you can see

   19    it in the transcript.      He says to the FBI agent, "On the way,

   20    we talked about it, and we were both like 'no, we're not going

   21    to try to break into the synagogue, that would be crazy.'"

   22               And he said the original plan -- he didn't say "my"

   23    original plan, "our" original plan.         The original plan that

   24    K.B. and Asbestos Pete came up with was to do that.           But then

   25    when it came down to it, when it came down to his actual
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 149 of 183 PageID #: 1010

                                                                       149

     1   actions, it was anything but that.        It was like no, we

     2   shouldn't get close to the synagogue.         No, let's just stay back

     3   here on the far side of the garbage dumpster.          This is not a

     4   situation -- in his entire history, his entire history shows

     5   him to be someone who would not do such a thing.

     6              If he talks about something like that, when he thought

     7   that he had sympathetic ears to the crazy ideas that he had

     8   adopted while he was in this relationship, based on the

     9   propaganda that he was reading, he talked about it.           Talk is

   10    talk.

   11               When it came down to his actual actions, he kept them

   12    away from the synagogue.       He kept them on the far side of the

   13    garbage dumpster.      He kept that -- he limited the amount of

   14    damage that they did.      He limited the scope of the crime.        He

   15    did that consciously.

   16               He didn't attempt and got frustrated by some -- by

   17    something else.     He consciously said, "No, we should not do

   18    this."    And as he told the FBI, the conversation he had with

   19    K.B. on the way was "No, we are not going to break in."

   20               And so by the time they got there, yes, he admitted

   21    "Yes, we wanted to go and deface the wall on the actual

   22    building itself."      But they got there, and he said, "No, K.B.,

   23    look.    There's lights, there's cameras, let's stay away.          Let's

   24    just do this."     And she agreed.

   25               He limited what was done.      They had a plan.      He was
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 150 of 183 PageID #: 1011

                                                                       150

     1   not really on board with it because it's not in his nature.

     2   It's in his nature to say yes to his wife and to do what she

     3   wants.    It's in his nature to try not to oppose her directly.

     4   It was in his nature to go along.        And he bought into the

     5   propaganda.    He read the stuff she gave him.        He was working

     6   two jobs.    She was home all day on Discord chatting online with

     7   white supremacists, and downloading articles from Breitbart and

     8   from Stormfront.     And he read that stuff and he bought into

     9   some horrible lies, and he bought into a terrible, terrible

   10    world view that is inherently wrong, inherently evil.            He fell

   11    for that.

   12               But when the time came, he was not someone who wanted

   13    to ever break into the synagogue.        Yes, he said "Oh yeah, we

   14    wanted to do this, we wanted to do that."          He said it to

   15    Nolan -- or he said it to Alex and he said it to the

   16    co-workers, and he bought into this idea.          And he talked a lot.

   17    He's a talkative person.

   18               And he was ignorant and stupid, but did he attempt to

   19    burn down the synagogue?       No, he did not attempt to do that.

   20    He tempered the impulses of his very radical, very enthusiastic

   21    partner.    He limited the crime to what it was.

   22               Had they prepared?     He didn't pack the backpack.       She

   23    packed the backpack.      Had they discussed what they were going

   24    to do?    Maybe they had.     But as he told the FBI on the way, he

   25    clarified with her "We're not going to actually break in and
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 151 of 183 PageID #: 1012

                                                                       151

     1   burn the place down."      No, of course not.

     2              Then once he got there, he limited it even further.

     3   She wanted to go to the wall, or they wanted to go to the wall.

     4   "No, let's not do that.       Over here."

     5              And happily, it was just the parts of that enclosure

     6   that wouldn't be seen.      So that it didn't happen that people

     7   arriving for services saw it.        It was observed.     It was

     8   investigated as it should be.        He was found out as he should

     9   have been.    But the enhancement for attempted destruction of a

   10    place of public use should not apply.         The facts don't support

   11    it.

   12               THE COURT:    Okay.    Lawyers would you look at -- under

   13    2K1.4(2), the base offense level is 20 if the offense

   14    endangered a place of public use.

   15               MR. ANSELL:    Endangered a place of public use?         I

   16    don't have the guidelines in front of me.

   17               THE COURT:    Well, that's what it says.

   18               MR. ANSELL:    Okay.

   19               THE COURT:    So based upon the evidence that's been

   20    presented by the Court, the Court is going to find that the

   21    base offense level is 20, and that is -- that the base offense

   22    level is 20 under Section 2K1.4(2)(c).         If the offense

   23    endangered (i) a dwelling, (ii) a structure other than a

   24    dwelling, or (iii) an airport, aircraft, mass transportation

   25    facility, mass transportation vehicle, maritime facility,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 152 of 183 PageID #: 1013

                                                                       152

     1   vessel, public transportation system, a state or government

     2   facility, an infrastructure facility or a place of public use.

     3              I don't believe there's any dispute that the synagogue

     4   was a place of public use.       The location where the defendant

     5   and his wife did the destruction and set their fire was on the

     6   campus of the synagogue, and there is substantial evidence that

     7   the defendant and his wife, their original plan was to cause

     8   some type of destruction or endangerment to that public

     9   facility, that public place.

   10               The defendant and his wife shopped for the products he

   11    and his wife carried.      He says his wife packed the backpack,

   12    but I'm certain that she didn't carry the pot of homemade

   13    napalm and the backpack with the spark plugs, Drano, matches,

   14    spray paint.

   15               The defendant also told Mr. Hirzel and Mr. Hitchcock

   16    that their intent that day was to cause some type of

   17    endangerment to that facility, the synagogue.          So the Court's

   18    going to find the base offense level is 20.

   19               MR. ANSELL:    Judge, may I ask a question?       Is that on

   20    the basis of an attempt to cause -- an attempt to endanger a

   21    place of public use?

   22               THE COURT:    This says if the offense endangered.

   23               MR. ANSELL:    So the graffiti on the --

   24               THE COURT:    And the fire.

   25               MR. ANSELL:    And the fire in the grass --
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 153 of 183 PageID #: 1014

                                                                       153

     1              THE COURT:    The fire in the grass endangered the

     2   public place.

     3              MR. LINDER:    Your Honor, is it in addition to that the

     4   attempt, the fact that they brought those items with them and

     5   were capable of --

     6              THE COURT:    Endangering the facility?

     7              MR. LINDER:    Correct.

     8              THE COURT:    Yes.    And the statements that they made.

     9   He told Mr. Hirzel.      He told Mr. Hitchcock.      He told the agent

   10    that they were going to go into the facility if they could.

   11    They had the spark plugs to try to break the window.            They

   12    didn't see the windows, but they looked at the facility and

   13    they saw -- did not see the windows because they didn't go onto

   14    that side of the building.       So all of the evidence that the

   15    Court heard today, the Court's going to find that the base

   16    offense level is level 20.

   17               All right, lawyers, any other objections or

   18    corrections?     I see he had an objection about paragraph No. 4.

   19    Oh, how long the conspiracy lasted.         Your client says he

   20    withdrew from the conspiracy when?        The day they got caught?

   21               MR. ANSELL:    After the offense.

   22               THE COURT:    Okay.

   23               MR. ANSELL:    He no longer was interested in doing

   24    that.

   25               THE COURT:    Well, he made some statements.       I'm going
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 154 of 183 PageID #: 1015

                                                                       154

     1   to overrule the objection.       He made some statements and that's

     2   when they were still Googling to find other locations to do

     3   additional vandalism or fires or whatever they were going to

     4   do.

     5              MR. ANSELL:    Who was Googling, Judge?

     6              THE COURT:    "They." He said, "We Googled," which means

     7   he and his wife.

     8              MR. ANSELL:    Who did he say that to?

     9              THE COURT:    It's in the transcript.

   10               MR. ANSELL:    To the FBI?

   11               THE COURT:    To the FBI agent, and I think Mr. --

   12               MR. ANSELL:    It didn't have a timeline, though, right?

   13               THE COURT:    -- Hitchcock also gave that testimony.

   14               Well, they said after they did the fire and the

   15    vandalism, they were still looking for places to do additional

   16    acts, additional conduct.

   17               MR. ANSELL:    That was said the night of the offense to

   18    Alex Hitchcock.     I agree with that, that it was said, but I

   19    don't think that after that they did anything.

   20               THE COURT:    All right, lawyers.     Any other objections

   21    or corrections to the presentence report?

   22               MR. LINDER:    None from the Government, Your Honor.

   23               MR. ANSELL:    Nothing from the defense, Judge.

   24               THE COURT:    The Court's going to accept the

   25    presentence report for the record under seal with the rulings
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 155 of 183 PageID #: 1016

                                                                       155

     1   that were stated.      In the event of appeal, counsel on appeal

     2   will have access to the report but not the recommendation

     3   portion which shall remain confidential.

     4              Based upon the sentencing guidelines, the Court has

     5   found that the base offense level is level 20.          The

     6   victim-related adjustment applies.        The Court is going to find,

     7   beyond a reasonable doubt, that the defendant intentionally

     8   selected a victim and property as an object of the offense of

     9   conviction because of the national origin or the ethnicity or

   10    the religion of the victims.

   11               The adjusted offense level is 23.        The defendant is

   12    entitled to the two-level reduction for acceptance of

   13    responsibility because he's pled guilty.

   14               Is there a motion with respect to the additional one

   15    level?

   16               MR. LINDER:    Yes, it's so moved.

   17               THE COURT:    That motion is granted.      An additional

   18    one-level reduction is afforded.        The defendant gets the full

   19    three-level reduction and that puts us at total offense level

   20    20.   And level 20, the defendant has no criminal history.           So

   21    he's in criminal history category one, and that produces a

   22    guideline sentencing range of 33 to 41 months imprisonment.

   23               All right.    Come on up to the lecturn, Mr. Ansell.         Do

   24    you and your client -- did you have any additional witnesses, I

   25    hope not, or evidence to present.        And, Counsel, you're allowed
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 156 of 183 PageID #: 1017

                                                                       156

     1   to make an argument, and, Mr. Brewer, you're allowed to make a

     2   statement of allocution, which means you can say whatever you

     3   would like to say.      How will you proceed?

     4              MR. ANSELL:    With allocution and argument.

     5              THE COURT:    All right.    You may make your statement,

     6   Mr. Brewer.    Whatever you want to say, you can say.

     7              THE DEFENDANT:     First, I'd just like to start with

     8   saying I'm genuinely sorry for all the pain that I caused, and

     9   for -- destroying the property is probably a miniscule cost to

   10    the amount of pain that I've caused to people emotionally.             I'm

   11    genuinely sorry for all of that, and I hope it's obvious that

   12    if I could take it back, I would.        I'd go back in time, but

   13    that's not possible.      I'd clean up the mess if I could somehow.

   14               THE COURT:    Okay, thank you, sir.

   15               MR. ANSELL:    Your Honor, Judge, what Mr. Brewer did

   16    was terribly cruel.      It was something that caused a lot of

   17    pain, and I think it caused pain that he couldn't even

   18    understand because he's not -- he's not been there.           He's not

   19    been in a community that's been oppressed, that's suffered.

   20    And he was ignorant and young and stupid, and bought into ideas

   21    that if he had just kept studying, he would have seen the

   22    obvious counterarguments.

   23               If he had watched those documentaries and read those

   24    books, instead of just reading these -- the nonsense from

   25    Stormfront and this propaganda that was brought to him through
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 157 of 183 PageID #: 1018

                                                                       157

     1   the Discord platform that's been used by white supremacists to

     2   communicate amongst themselves.        Nolan understands the mistake

     3   that he made, and he understands the mistake -- the mistakes

     4   that led to the mistake that he made.         He understands that.

     5              He can't go back and be that person again.         He's

     6   educated himself beyond that.        He is sorry for what he did.       He

     7   is not someone that we have to worry about coming back and

     8   doing something like this again.

     9              He's someone who has learned from his mistake.           He's

   10    someone who has compassion for other people.          He has shown it

   11    through a lifetime of being a good person up until the summer

   12    of 2018 when he became --

   13               THE COURT:    A Nazi.

   14               MR. ANSELL:    -- a Nazi.    He became a Nazi.     Yeah, he

   15    adopted a philosophy that seemed to him to make sense that

   16    yeah, there should be law and order, there should be an

   17    authoritarian government because it can accomplish more, that

   18    the economic philosophies that were described in the propaganda

   19    that he read made sense to him.

   20               He bought into lies that minimized the Holocaust or

   21    denied the Holocaust.      He said horrible things.       He casually

   22    shared memes that were terrible, and it's just not who he had

   23    ever been before.      He had never been that person.

   24               He had always been a person who cared about other

   25    people.    He had always been a person who wanted to follow the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 158 of 183 PageID #: 1019

                                                                       158

     1   rules.    He had always been a person who was kind to other

     2   people.    He had always been a person who was generous.           That's

     3   who he was.

     4              He got into a mindset, and you can see in the PSR, his

     5   therapist gave him an initial diagnosis of dependent

     6   personality disorder.      He is that kind of person.       He's

     7   passive.    He buys into things sometimes when if -- he's easily

     8   influenced.    And he was in the midst of the most powerful

     9   influence I think a 20-year-old-man can have.

   10               His first ever real girlfriend who had a very troubled

   11    life, and a very troubled upbringing, and in order to try to

   12    save her he married her so she could move into the house with

   13    him and his parents.      And he wanted so much for that to be real

   14    and for that to be something that could sustain over time.

   15               He wanted to be a good person.       He wanted to be a good

   16    husband.    And he bought into radical ideas.        And part of it was

   17    that he's the kind of person who's intellectually curious and

   18    open-minded and wants to explore ideas and learn, and he got

   19    stuck on some very bad ideas.        And he ran with it for a while.

   20    And he knows that he was wrong.        He understands now.      He's

   21    educated himself beyond that state of ignorance.

   22               He's not a person who ever really had the

   23    emotionally-based hatred for other races or for other

   24    religions.    That's not him.     He wasn't raised to just hate

   25    other people.     He never felt that.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 159 of 183 PageID #: 1020

                                                                       159

     1              He bought into this pseudo-intellectual propaganda

     2   combined with the fervent beliefs of his partner who really

     3   wanted to do something stupid, wanted to do this, wanted to go

     4   and make a stand.      And you can see from the record, and you can

     5   see from what we submitted with our sentencing memorandum that

     6   she actually had a history that he didn't know about that

     7   involved breaking into places and setting fires.           And we've

     8   heard testimony about -- she talked about setting fires, and

     9   Nolan just got caught up in all of that.

   10               So what's the right thing to do?        A sentence should be

   11    sufficient but not greater than necessary to afford a just

   12    punishment, to protect the public from further crimes of the

   13    defendant, to deter crimes by others.         He understands that he's

   14    got to pay and he's willing to do that, which is why he's here

   15    pleading guilty.

   16               But what is necessary here?       For a kid like Nolan

   17    who's always been just a model son, student, community member,

   18    church member, is a guideline sentence necessary?           It's not

   19    just that he's never committed a crime before.          No one is aware

   20    of him ever breaking a rule before.         Twice in his entire

   21    education, he had lunchtime detention for not finishing his

   22    homework or not doing his homework.

   23               That's extraordinary.      I don't know anyone like that

   24    who had just never broken a rule until they went -- and boy,

   25    did he commit a doozy when he finally did break a rule.             But
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 160 of 183 PageID #: 1021

                                                                       160

     1   it's not him.

     2              A guideline sentence for him would be excessive.          What

     3   is most appropriate for Nolan in my view, based on his history

     4   and characteristics, based on the circumstances surrounding his

     5   offense, the circumstances that are unlikely to ever recur, a

     6   sentence of probation is appropriate with a thousand hours of

     7   community service work, dialogue with members of community,

     8   dialogue with members of the congregation.          A heartfelt apology

     9   from him.    He could talk to people.       He can tell his story.        "I

   10    became a Nazi and I realized how stupid it was."

   11               He was never anything like that, and then he did.           And

   12    fortunately for him, he got caught because it forced him to

   13    learn the mistakes that he was making.         It forced him to

   14    educate himself with some guidance from his parents that said

   15    "No, you need to read this.       You need to read the Diary of Anne

   16    Frank.    You need to see this documentary.        You need to learn

   17    about these things that you were ignorant about because you

   18    bought into some things that were dangerous."

   19               And he did.    He learned.    He educated himself.       The

   20    best answer to extremism is education.         It's facts.    It's

   21    knowledge.    He is immune from that now.       He has learned.      He

   22    can never go back.

   23               This isn't like someone who -- well, I mean, if he

   24    gets desperate enough, he's going to go rob another convenience

   25    store, or if he falls off the wagon, he's going to start using
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 161 of 183 PageID #: 1022

                                                                       161

     1   cocaine again, or if he, you know, he might start selling it

     2   again.    It's not that kind of a situation.        This is a situation

     3   where he intellectually bought into a belief system that he has

     4   intellectually worked his way out of.         Getting caught pushed

     5   him in the right direction, but he wouldn't have gone in

     6   that -- he needed to be the one who moved in that direction.

     7   He needed to -- he needed to be willing to learn, to have an

     8   open mind and an open heart, and he does, because that's the

     9   kind of person he is.

   10               His parents showed him.      He was on home detention.        He

   11    could only go to work.      He could only go to church.       They

   12    helped him because that's the kind of people they are.            They

   13    are good people.

   14               There's no history of racism in his family.          There's

   15    no history of antisemitism in his family.          They have always

   16    just been -- they've got their beliefs, their religion.             They

   17    want to help other people.       They do missionary work every year

   18    out on an Indian reservation in Oklahoma.          They support a local

   19    charity.    There's an association of churches that all come

   20    together and run a -- it's like a Goodwill store but

   21    everything's free.      And a food bank that they volunteer at.

   22    He's just not a bad person.       He did a bad thing.

   23               Prison is not necessary.      I understand if the Court

   24    imposes a prison sentence, but it should not be a guideline

   25    sentence.    It should be a below guideline sentence.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 162 of 183 PageID #: 1023

                                                                       162

     1              He is going to continue to try to make it right.          And

     2   it's just -- prison's not necessary for him.          He's going to

     3   continue to make the right choices as he has since he got

     4   caught.    And he's going to continue to be a better person.           He

     5   could be on probation for five years.         He could have community

     6   service work.     He could pay restitution.      He could pay a fine.

     7   He could do all those things.

     8              He can satisfy -- he can satisfy what the congregation

     9   wants, which is justice.       He can do that by showing them who he

   10    is, by communicating with them, by communicating with others,

   11    by communicating with other people who might buy into this

   12    mindset.    He can do that.      If he could fall into this mindset,

   13    other people could, too, and he can help to prevent that.

   14               So I would ask the Court to impose a below guideline

   15    sentence.

   16               THE COURT:    Okay.

   17               MR. ANSELL:    Thank you, Judge.

   18               THE COURT:    Thank you.    Have a seat.

   19               Mr. Linder.

   20               MR. LINDER:    Thank you, Your Honor.      May it please the

   21    Court.

   22               You know, just this past weekend, three synagogues

   23    were burned in Boston.      Over the past several years, a couple

   24    of years really, the attack on people of faith and the attack,

   25    in particular, on the people of Jewish faith, has increased in
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 163 of 183 PageID #: 1024

                                                                       163

     1   this country exponentially.

     2              And this man was a part of that.        He said he was a

     3   part of it.    He told the FBI he wanted to be a part of it.           He

     4   wanted to incite more radicalism.        Those were his words.      There

     5   are hardly more offensive -- no, not offensive, threatening

     6   symbols to people of the Jewish faith than those that the

     7   defendant painted and that he burned.         Fire and Nazism, there

     8   are hardly more threatening symbols.

     9              Your Honor, this case is much more than spray paint.

   10    This is not a kid deciding to do some childish vandalism.            This

   11    was a premeditated act of hate and terror on a community that

   12    was directed by the defendant's beliefs.

   13               He understood the pain that he wanted to cause.          Not

   14    just now standing up here saying "I understand what I did," he

   15    understood then what pain it would cause.          It's why he did it.

   16               The reason we called all of those witnesses today was

   17    to show that -- anticipating what the defense was going to talk

   18    about today, that he was a good kid, that he was misguided,

   19    shown the wrong path by his wife.

   20               Now his wife may well have radicalized him.          That's

   21    how radicalism works.      People get radicalized.      What I hear the

   22    defense saying is like those who fall victim to ISIS, and

   23    traveling overseas to join them, and wanting to come back and

   24    wanting mercy for that.       You have to own something.      The

   25    defense wants to own nothing.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 164 of 183 PageID #: 1025

                                                                       164

     1              But he knew what he was doing.       That's why we put

     2   these witnesses on the stand.        It was not a fly-by-night snap

     3   decision.    The folks that the Government called, except for

     4   Mr. Hitchcock, who did tell the truth and said he wanted to go

     5   burn the place, and did make antisemitic jokes, but the other

     6   folks, they weren't his friends.        They were just co-workers,

     7   people who had no loyalty to him at all.

     8              And they said, "Yeah, he talked about Nazi idealogy

     9   all the time."     He talked about it at work.       He wore his

   10    swastika proudly.      He talked to us about antisemitic views.

   11    Didn't like the fact that he had a black supervisor on the job.

   12               To say those kinds of things out loud to your

   13    co-worker reflects, I'm sorry, a fervent belief.           It is not

   14    something that the defendant just fell into.          And the notion

   15    that it's simply just his wife?        Your Honor, I think we all do

   16    a lot of things to please our spouses, but becoming a Nazi?

   17    And not only becoming a Nazi and harboring these beliefs, but

   18    at the end of the day, it's a hate crime.          It's hate plus a

   19    crime.    He certainly had the hate, but then he committed the

   20    act.   He took the hate and he went and did something with it,

   21    something terribly dangerous.

   22               That doesn't happen.      That is not just trying to

   23    please your wife.      That is not a credible excuse.       In so doing,

   24    the defendant completely lacked empathy for the people he

   25    harmed and threatened.      But not only that, after the fact --
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 165 of 183 PageID #: 1026

                                                                       165

     1   again, that's why we put those witnesses on the stand because

     2   the defense again talks about the books he's read and

     3   documentaries he's watched, but, Your Honor, that's after he

     4   got arrested, and character is who you are when no one is

     5   looking.    And the person who he was after the incident occurred

     6   was someone who was proud of what he did, who told multiple

     7   people what he did, and that he was happy about it.           It was

     8   good news as he told Ms. Hirzel.        That's what he believed.

     9   Those aren't economic philosophies.         That's a real hate he did.

   10    It's not some philosophy.

   11               So for the characteristics of this defendant -- sure,

   12    they show a misguided individual.        They show a person who was

   13    radicalized and acted out on radical hate, but a sentence

   14    within the guidelines, Your Honor, is important in this case

   15    because society can't tolerate this behavior.          It can't.

   16               Again, this past weekend, three synagogues in Boston.

   17    A month ago, it was a synagogue in Poway, San Diego, with a

   18    shooter.    And in October or November of last year, it was the

   19    Tree of Life synagogue in Pittsburgh.

   20               This is a scourge on our society and for -- that's why

   21    we're here.    That's why we're here in federal court.          That's

   22    why we put these witnesses on today.         That's why we filed the

   23    brief we did.     That's why we take this so seriously because

   24    society cannot -- cannot tolerate this.

   25               And so a sentence of 40 months, a within-guideline
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 166 of 183 PageID #: 1027

                                                                       166

     1   sentence of 40 months is reasonable, is sufficient but not

     2   greater than necessary under 3553(a) to promote deterrence for

     3   this defendant because I'm not convinced he's yet deterred.

     4              It took only several months with his wife to be

     5   radicalized into somebody who would do what he did and now he's

     6   read a few books and documentaries and we're supposed to think

     7   we're safe?    No.   Deterrence for him, but also deterrence

     8   generally.    We have to tell society "You can't do this."          In

     9   the United States, people are allowed to practice religions

   10    that they want to believe.

   11               So again, the United States would submit a sentence of

   12    40 months as sufficient but no greater than necessary.            And I

   13    know he had some discussions about the guidelines issue, but

   14    frankly, Your Honor, the Government's position is, under

   15    3553(a), a sentence of 40 months is appropriate regardless of

   16    that guideline.      Thank you.

   17               THE COURT:    Okay.    Mr. Ansell, if you and your client

   18    would return.

   19               Any comments?

   20               MR. ANSELL:    No, Your Honor.

   21               THE COURT:    The Court is prepared to state what the

   22    sentence will be, and Counsel, you will each have a final

   23    opportunity to state any legal objections before sentence is

   24    finally imposed.

   25               Pursuant to the Sentencing Reform Act of 1984, it is
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 167 of 183 PageID #: 1028

                                                                       167

     1   the judgment of the Court that the defendant, Nolan Brewer, is

     2   here by committed to the custody of the Bureau of Prisons to be

     3   imprisoned for a term of 36 months.         The defendant shall make

     4   restitution to the following victim:         Congregation Shaarey

     5   Tefilla in the amount of $700.        The payment is to be made

     6   directly to the Clerk of the United States District Clerk for

     7   disbursement to the victim.

     8              The defendant shall notify the United States Attorney

     9   for this district within 30 days of any change of mailing

   10    address that occurs while any portion of the restitution

   11    remains unpaid.     Any unpaid restitution balance shall be paid

   12    during the term of supervision at a rate of not less than

   13    ten percent of the defendant's gross monthly income.

   14               The defendant shall notify his probation officer of

   15    any material change in economic circumstances that might affect

   16    his ability to pay restitution.

   17               The Court finds that the defendant does not have the

   18    ability to pay interest and waves the interest requirement.

   19    The Court is ordering that the defendant pay a fine in the

   20    amount of $1,000.

   21               A term of supervised release of two years is ordered

   22    based on the nature of the offense to serve as a deterrent, to

   23    protect the public and to allow the Court to monitor the

   24    defendant's efforts towards satisfying any financial

   25    obligations as well as to assist in his rehabilitation.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 168 of 183 PageID #: 1029

                                                                       168

     1              While on supervised release, the defendant shall not

     2   commit another federal, state or local crime.          He shall

     3   cooperate with the collection of a DNA sample.          Refrain from

     4   any unlawful use of a controlled substance.          Submit to one drug

     5   test within 15 days of placement on supervised release, and two

     6   periodic tests thereafter as directed by his probation officer.

     7              The Court intends to order the additional conditions

     8   of supervised release that are listed in the presentence

     9   report.

   10               Mr. Ansell, did you and your client review those

   11    conditions?

   12               MR. ANSELL:    Yes, Judge.

   13               THE COURT:    Do you have any objection to any of those

   14    conditions?

   15               MR. ANSELL:    No, Your Honor.

   16               THE COURT:    And since you and your client have

   17    reviewed them and you do not object to any of these conditions,

   18    would you waive the Court reading them into the record?

   19               MR. ANSELL:    Yes, Your Honor.

   20               THE COURT:    The same questions, Mr. Linder.        Have you

   21    reviewed the conditions, do you have any objection to any, and

   22    will you also waive a formal reading.

   23               MR. LINDER:    We've reviewed them, no objections.        We

   24    would waive the reading.

   25               THE COURT:    Mr. Brewer, I'm going to order all the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 169 of 183 PageID #: 1030

                                                                       169

     1   additional conditions of supervised release that are listed in

     2   the presentence report.       A majority of these conditions are

     3   administrative requirements of supervision.          Some of these

     4   conditions will hopefully reduce the risk of recidivism and

     5   provide for public safety, and allow you to make reparation to

     6   the community, the eight hours of community service per month

     7   for the first year of supervised release.

     8              The Court is also going to order that you pay the

     9   mandatory special assessment fee of $100.          Payment of the fine,

   10    restitution, and special assessment are due immediately.

   11               The sentence that the Court intends to impose is

   12    within the advisory guideline range.         After the Court's

   13    consideration of the 3553(a) factors, including the nature and

   14    circumstances of the offense, the defendant's lack of criminal

   15    history, the defendant's characteristics, the need for the

   16    sentence to reflect the very seriousness of this offense,

   17    promote respect for the law, provide just punishment, as well

   18    as adequate deterrence to criminal conduct of this nature by

   19    others who might try to do similar things.

   20               Nolan Brewer is a 21-year-old-man before the Court for

   21    his involvement in a conspiracy to violate rights.           Mr. Brewer

   22    conspired with his then wife to participate in vandalizing the

   23    property of the Congregation Shaarey Tefilla, the Jewish

   24    synagogue located in Carmel, Indiana.

   25               The defendant and his wife conspired to endanger this
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 170 of 183 PageID #: 1031

                                                                       170

     1   place of public use by not only vandalizing with graffiti, but

     2   setting a fire on the premises, and bringing with them

     3   materials to break out the windows of the synagogue, the spark

     4   plugs, as well as a plan to throw napalm, their homemade napalm

     5   or some Drano bombs into the building, and to put something on

     6   the floor of the synagogue.

     7              The Court is mindful that a sentence should be

     8   sufficient but not greater than necessary to accomplish the

     9   goals of sentencings.      The Court must impose a sentence viewed

   10    in the context of the policy goals and empirical data of the

   11    United States Sentencing Commission as determined by the

   12    advisory sentencing guidelines.        And the Court notes that the

   13    guidelines are advisory in nature.

   14               Regarding his history and characteristics, Mr. Brewer

   15    was born in Bloomington, Indiana, into a loving, supportive,

   16    two-parent home.     His parents are still married.        They are here

   17    today.

   18               The defendant is one of five children.         He described a

   19    pleasant childhood absent of any abuse and neglect.           His needs

   20    were always met.     He spent time playing outdoors.        They had

   21    pets.    The family was very active in their church.         They

   22    participated in Christian missionary trips during his

   23    childhood.

   24               The letters reflect the defendant was a model student

   25    in his Bible class.      He was a "teacher's treasure" was a quote
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 171 of 183 PageID #: 1032

                                                                       171

     1   from one letter writer.       He comes from a family that had a very

     2   good reputation in the community of being kind and caring.

     3              The defendant is a very intelligent young man.           He's a

     4   high school graduate.      He has an associate's degree that he

     5   says he was able to obtain in just one year.          The defendant was

     6   married to his co-conspirator.        They are now divorced and he

     7   has not fathered any children.

     8              Mr. Brewer does not suffer from any physical health

     9   concerns or substance abuse issues.         He had been attending some

   10    mental health counseling which was a condition of pretrial

   11    supervision.     He is employed and has a solid work history.

   12               According to the defendant and his parents, he was

   13    introduced to white nationalism and Nazism by his ex-wife.             And

   14    while she may have introduced the defendant, he was not an

   15    innocent bystander, and there is sufficient -- a plethora of

   16    evidence that these beliefs were fully engrained in the

   17    defendant.

   18               The defendant told the FBI and one of his coworkers

   19    that he got his German Flecktarn, the Army jacket, from his

   20    grandfather and that it was a family relic.          He reported that

   21    his grandfather gave him his first Celtic necklace and that he

   22    made it into a swastika, and he said his grandpa was raised

   23    that way.    The swastika was another family relic.

   24               He claimed that his grandfather was a Hitler Youth,

   25    and that at family gatherings, grandfather would say "Heil,
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 172 of 183 PageID #: 1033

                                                                       172

     1   Hitler." I don't know why the defendant would make up something

     2   of that nature because the evidence the Court's heard today is

     3   that that's not true.

     4              The defendant told his co-worker, Mr. Young, that he

     5   had Nazi or German heritage, and that he had attended Nazi

     6   meetings and conventions.       That's probably accurate.

     7   Throughout his statement to the FBI, the defendant always

     8   stated "we" or "us" when describing their conduct.

     9              When considering the serious nature and circumstances

   10    of the offense, the seriousness cannot be overstated.            The

   11    heinous nature and circumstances of the offense are

   12    overwhelming.     This defendant intentionally and specifically

   13    targeted this place because of the characteristics he told the

   14    agents, that they were specifically targeting a synagogue with

   15    a large population of ethnic Jews rather than religious Jews

   16    because that was the deal for Hitler.         So he was targeting the

   17    Jewish race.

   18               This is a very personal crime, a message crime

   19    intended to have a very special emotional and psychological

   20    effect on the victims and their community.          The defendant

   21    admitted that his purpose was to intimidate and make an entire

   22    community feel vulnerable and unprotected by the law.

   23               He said he wanted them "to get out," whatever that

   24    means, and to "scare the hell out of them."          These types of

   25    incidents, as argued by the Government, can damage the fabric
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 173 of 183 PageID #: 1034

                                                                       173

     1   of our society and fragment communities, and the negative

     2   effects of hate crimes are very long lasting.

     3              As is his right, for several months this defendant

     4   espoused Nazism and white nationalism, and he has a First

     5   Amendment right to do that.       He talked about it with his

     6   coworkers.    He wore his Nazi paraphernalia.        According to

     7   Ms. Hirzel, he idolized Adolf Hitler and wanted to be like

     8   Hitler.

     9              All of these actions were corroborated by his

   10    coworkers' testimony.      His cell phones were replete with Nazi

   11    paraphernalia and racist and antisemitic symbols and memes.

   12    And as the Court stated, he had a First Amendment right to do

   13    all of those things, but Mr. Brewer acted out in violation of

   14    federal law.

   15               He violated the law when he went to that synagogue and

   16    posted those -- he and his wife posted those symbols and

   17    started a fire, and brought with them tools and equipment to

   18    burn or do some other illegal activities within the church.

   19               This was not a spontaneous crime or a youthful prank.

   20    The defendant admitted to the FBI that he and his wife planned

   21    this crime to a certain level to maximize the impact of their

   22    conduct.    They intentionally shopped for the merchandise to

   23    carry out the crime the day before.         They drove for over

   24    50 miles and parked at a Mormon church in Carmel, and then

   25    hiked one mile to the synagogue.        They carried with them the
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 174 of 183 PageID #: 1035

                                                                       174

     1   backpack and a pot, a big pot of homemade napalm.

     2              And they used tape, taped around it with duct tape, or

     3   some kind of tape so they wouldn't spill it.

     4              They even told the detective that they carried with

     5   them in the backpack the homemade -- the Drano, which he bought

     6   the wrong kind of Drano to create a bomb, the spray paints, the

     7   lighters, and they hiked for over a mile from their parking

     8   spot in the dark of night.

     9              They had the ceramic spark plug pieces that they

   10    believed could help break windows.        They stopped for a minute

   11    behind a shed to take a breather is what he told the agent.

   12    They walked around the synagogue to see if there was a camera.

   13               The Court considers the victim's impact statement.

   14    They wrote that "Short of injury or death, nothing instills

   15    more intense emotion in the Jewish community than images and

   16    language from the Nazi era when six million Jews were murdered.

   17    Two massive Nazi flags flanked by Iron Crosses and a patch of

   18    scorched earth struck fear into the congregation and members of

   19    the Jewish community throughout central Indiana.

   20               Mr. Brewer knew this.      Indeed, as with many hate crime

   21    offenses, instilling fear was his purpose for committing this

   22    brazen act, and the defendant admitted that he wanted to

   23    instill fear.     His actions resulted in enhanced security.

   24               Luckily, a member of the congregation donated at least

   25    $56,000 for security, and there's a recurring annual cost of
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 175 of 183 PageID #: 1036

                                                                       175

     1   $15,000 to maintain that security.

     2              Some congregants no longer find pleasure in coming to

     3   synagogue.    This was once a place of refuge from violence, and

     4   now it's a symbol of chaos and insecurity.          So the lasting

     5   effect of the victims is something that this Court has

     6   considered.

     7              The Court next considers the need to protect the

     8   public from further crimes of the defendant and to afford

     9   adequate deterrence for others who might commit these same

   10    types of crimes.     The Court disagrees with the defendant's

   11    counsel regarding deterrence in your sentencing memo.

   12               The Court finds that deterrence for -- not only for

   13    your client but for other members of this nation, and of the

   14    Southern District of Indiana who might commit these same types

   15    of crimes, they need to know that this is a very serious

   16    offense, and it's taken seriously.        Congress recognizes the

   17    strong enforcement of these civil rights laws can have a

   18    deterrent impact, and can limit the potential for hate crime

   19    incidents and conduct of this nature.

   20               It's also -- this defendant could be so easily

   21    influenced by a 17-year-old-girl -- I know he loved her, but

   22    imagine what he would do if someone else attempted to influence

   23    him.   There's evidence before the Court that the defendant and

   24    his wife discussed -- well, the wife discussed burning down the

   25    rabbi's home, and she knew where he lived.          And there are other
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 176 of 183 PageID #: 1037

                                                                       176

     1   locations.    They Googled other locations to commit similar acts

     2   and conduct.

     3              The defendant's co-workers all testified that he was

     4   proud of his conduct and proud of what he had done.           He was

     5   proud that Vice President Pence commented on him.           He was proud

     6   of the national recognition that his criminal conduct acquired.

     7              He told his best friend, one of his best friends,

     8   Mr. Hitchcock, that they planned to do more, breaking into the

     9   synagogue and use the napalm to burn swastika symbols on the

   10    floor of the synagogue.

   11               The Court has considered all of the relevant factors

   12    presented by the defendant and given them appropriate weight.

   13    The Court recognizes Mr. Brewer's remorse, and I believe today

   14    he is genuinely remorseful.       The defendant's offense level was

   15    reduced by three for his acceptance of responsibility.            He did

   16    accept responsibility, and he saved the victims from having to

   17    testify at a trial.

   18               The defendant appears to be sincere in his quest for

   19    rehabilitation and renouncement of his Nazism and his conduct

   20    and those beliefs.      The defendant stated that he's painfully

   21    aware of the harm that he's caused his victims, and the Jewish

   22    community in general, and this nation in general.

   23               And the Court understands and has taken into

   24    consideration that he came from a good family, that he's well

   25    loved.    He had plenty of support, plenty of friends.          The Court
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 177 of 183 PageID #: 1038

                                                                       177

     1   has considered the influence of his wife, but the Court finds

     2   that all of those factors, there's no excuse for this

     3   defendant's conduct.

     4              The defendant's philosophy at that time was deeply

     5   engrained.    His wife was not with him when he was at work

     6   making these statements.       The defendant is very -- was very

     7   intellectualized in his antisemitic beliefs.          He studied them.

     8   He studied white supremacy.       He studied national socialism.

     9   His conversations with the agent with the FBI were intelligent

   10    and informative.     He was very knowledgeable about every single

   11    thing that he was doing.

   12               So for all of these reasons, the Court is going to

   13    find that a sentence within the guideline range of 36 months is

   14    sufficient but not greater than necessary.

   15               As the Court stated earlier, he had every right.          If

   16    you want to be a Nazi in the United States of America, you can

   17    be a Nazi.    You can be a white supremacist, but you cannot act

   18    on your beliefs by committing illegal acts as this defendant

   19    did.   And so the Court finds the sentence is sufficient but not

   20    greater than necessary.

   21               The Court's imposed the restitution, which is required

   22    as requested, and the departed fine of $1,000 because the Court

   23    doesn't believe he can pay a fine within the guideline amount.

   24    And the two years of supervised release, the Court stated the

   25    reasons why that is imposed.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 178 of 183 PageID #: 1039

                                                                       178

     1              So, Counsel, those are the reasons the Court intends

     2   to impose the stated sentence.        Mr. Linder, do you know of any

     3   reasons other than those already argued why sentence should not

     4   be imposed as stated?

     5              MR. LINDER:    No, Your Honor.

     6              THE COURT:    Do you, Mr. Ansell?

     7              MR. ANSELL:    No, Your Honor.

     8              THE COURT:    The Court now orders the sentence imposed

     9   on the defendant, Mr. Brewer, as stated.         Mr. Brewer, you have

   10    a right to appeal your conviction if you believe your guilty

   11    plea was somehow unlawful or involuntary, or if there's some

   12    other fundamental defect in the proceedings that was not waived

   13    by your guilty plea.

   14               You also have a right to appeal your sentence if you

   15    believe it is contrary to law.        With few exceptions, any notice

   16    of appeal must be filed within 14 days after written judgment

   17    is entered in your case.       If you cannot afford the filing fee,

   18    or cannot afford a lawyer to appeal for you, a lawyer would be

   19    appointed to represent you in an appeal.

   20               If you intend to appeal, you can tell me now, and I'll

   21    have the clerk initiate your appeal, prepare your Notice of

   22    Appeal for you, or you can let Mr. Ansell know within 14 days

   23    because you only have 14 days from the date of your judgment.

   24               Do you understand your appellate rights?

   25               THE DEFENDANT:     Yes.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 179 of 183 PageID #: 1040

                                                                       179

     1              THE COURT:    And do you wish to appeal today?

     2              MR. ANSELL:    We'll talk about it.

     3              THE COURT:    All right.    The only other matter we have

     4   to talk about is whether the defendant should be remanded or

     5   allowed to self report.

     6              MR. LINDER:    The Government would move to remand the

     7   defendant into custody today.        The defendant has been out for

     8   some time and has had plenty of time to prepare, even had a

     9   continuance, several, to get to today.

   10               And as Your Honor notes from the record, the

   11    Government initially moved to detain the defendant at the

   12    beginning, appealed that decision.        The decision was ultimately

   13    to place him on home detention, but given the circumstances,

   14    the fact that he's facing a substantial prison sentence of 36

   15    months, and what transpired today, the Government moves to have

   16    him remanded.

   17               THE COURT:    You don't want him remanded?

   18               MR. ANSELL:    No, Judge.    He's expecting to be

   19    designated to a facility if he was sentenced to prison.             It was

   20    what he was told by his supervising probation officer.            It's

   21    what I've told him typically happens.

   22               He's been completely compliant on pretrial

   23    supervision.     I don't see any reason to remand him today.         His

   24    family would obviously want a chance to spend a little bit of

   25    time with him and help him prepare for the three years in
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 180 of 183 PageID #: 1041

                                                                       180

     1   federal prison he's about to spend.         I don't think it's

     2   necessary.

     3              THE COURT:    Well, unfortunately, I don't have a

     4   marshal here.     They've all gone for the day.       I can have him

     5   come back tomorrow and report, but the probation officer's

     6   indicated that he's always been in compliance?

     7              PROBATION OFFICER:     He's been compliant, Your Honor.

     8              THE COURT:    All right.    Since he's been compliant --

     9   he's on home detention?

   10               MR. ANSELL:    Yes, Judge.

   11               THE COURT:    So we'll continue on home detention.

   12    Within four to six weeks, the probation officer's going to

   13    notify you that the Bureau of Prisons is ready for you.             And

   14    when they give that notification, you need to go wherever the

   15    prison is.

   16               Do not file a motion to ask for additional time

   17    because this is your opportunity to say goodbye to everyone

   18    before you go off to prison.       The Court's going to keep in

   19    place the no contact orders.       You're not to contact any of the

   20    persons who were listed as witnesses other than your witnesses

   21    who are not also the Government's witnesses.          I don't want you

   22    to intimidate anyone or make anyone feel bad about anything.

   23    Do you understand?

   24               THE DEFENDANT:     (Nodded.)

   25               MR. ANSELL:    Your Honor, what about his friend that --
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 181 of 183 PageID #: 1042

                                                                       181

     1   what was the guy's name?

     2              THE COURT:    The blond right there with the pony tail?

     3              MR. ANSELL:    Can he spend time with him?

     4              THE COURT:    I guess.    Do you have any objection?      I

     5   think they have already been spending time.

     6              MR. LINDER:    It sounded like that.      No, Your Honor.

     7              THE COURT:    Because he's not one of the Government's

     8   witnesses.    You are not to go anywhere near any synagogues,

     9   Holocaust museums or anything of that nature; do you

   10    understand?    Once you have completed your sentence, and you'll

   11    be on supervised probation, if they want to allow you to do

   12    that as a condition of probation, you can do that then.             But

   13    all of the no contact orders that were previously imposed are

   14    still imposed.

   15               Anything further, lawyers?

   16               MR. ANSELL:    Judge, we would ask that the Court allow

   17    him to -- I didn't realize that Alex Hitchcock, his best friend

   18    since eighth grade who testified here today, we know what he

   19    has said.    We know what he would say.

   20               THE COURT:    He doesn't need to be visiting with

   21    anybody.    You are allowed to go to work, go home and get ready

   22    for prison.    That's what the Court wants him to do.

   23               MR. ANSELL:    How long does this no contact order last

   24    for him?

   25               THE COURT:    Until he's sentenced.
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 182 of 183 PageID #: 1043

                                                                       182

     1              MR. ANSELL:    Just until he goes to --

     2              THE COURT:    Prison.

     3              MR. ANSELL:    -- prison, right?

     4              THE COURT:    Yes, if they want to come visit him in

     5   prison --

     6              MR. ANSELL:    After that, it would be okay?

     7              THE COURT:    Yes.

     8              MR. ANSELL:    Judge, would you recommend that the

     9   Bureau of Prisons designate him to a facility with the lowest

   10    possible security classification as close as possible to

   11    central Indiana?

   12               THE COURT:    I will make that recommendation that the

   13    Bureau of Prisons designate a facility with low -- as low a

   14    classification as he's entitled at a facility as close to

   15    central Indiana as possible.

   16                             (Brief interruption)

   17               Was that his monitoring unit?

   18               MR. ANSELL:    The battery's low.

   19               THE COURT:    All right.    Anything further, Government.

   20               MR. LINDER:    No, Your Honor, thank you.

   21               MR. ANSELL:    Thank you, Judge.

   22               THE COURT:    All right, good luck.      You need to stay

   23    and talk to the probation officer before you leave.

   24                        (Court adjourned at 6:35 p.m.)
   25
Case 1:18-cr-00286-TWP-DLP Document 80 Filed 09/27/19 Page 183 of 183 PageID #: 1044

                                                                       183

     1

     2

     3

     4

     5   ***************************************************************

     6                       CERTIFICATE OF COURT REPORTER
     7

     8

     9              I, Laura Howie-Walters, hereby certify that the
   10    foregoing is a true and correct transcript from reported
   11    proceedings in the above-entitled matter.
   12

   13

   14    /S/LAURA HOWIE-WALTERS        August 9th, 2019
   15    LAURA HOWIE-WALTERS, FCRR, RPR, CSR
         Official Court Reporter
   16    Southern District of Indiana
         Indianapolis Division
   17

   18

   19

   20

   21

   22

   23

   24

   25
